Exhibit 10.3

 

EXECUTION VERSION

 

Dated     21     December 2004

 

TELEWEST COMMUNICATIONS NETWORKS LIMITED

 

TELEWEST UK LIMITED

 

Upon its accession
TELEWEST GLOBAL FINANCE LLC

 

THE ORIGINAL GUARANTORS

 

BARCLAYS BANK PLC
Security Trustee

 

CERTAIN INSTITUTIONS
as Mandated Lead Arrangers

 

BARCLAYS BANK PLC
as Senior Facility Agent

 

BARCLAYS BANK PLC
as Second Lien Facility Agent

 

CERTAIN INSTITUTIONS
as Senior TCN Group Lenders and Second Lien Lenders

 

LLOYDS (NIMROD) SPECIALIST FINANCE LIMITED, LECKHAMPTON
FINANCE LIMITED (formerly known as Robert Fleming Leasing (Number 4) Limited)

 

and LOMBARD COMMERCIAL LIMITED
as Lessors

 

THE CABLE CORPORATION LIMITED
THE YORKSHIRE CABLE GROUP LIMITED
as Lessees

 

CERTAIN INSTITUTIONS
as Hedge Counterparties

 

LLOYDS TSB LEASING LIMITED
as Lessors’ Agent

 

INTERGROUP DEBTORS

 

and

 

INTERGROUP CREDITORS

 

PRINCIPAL INTERCREDITOR DEED

 

[g154211ke01image002.jpg]

5 Old Broad Street
London EC2N

 

--------------------------------------------------------------------------------


 

Table Contents

 

1.

Definitions and Interpretation

 

 

 

 

2.

Undertakings of the Chargors

 

 

 

 

3.

Undertakings of the Creditors

 

 

 

 

4. [a04-15421_1ex10d3.htm#SuspensionOfPermittedPayments]

Suspension of Permitted Payments
[a04-15421_1ex10d3.htm#SuspensionOfPermittedPayments]

 

 

 

 

5. [a04-15421_1ex10d3.htm#TurnoverOfNonpermittedPayments]

Turnover of Non-permitted Payments
[a04-15421_1ex10d3.htm#TurnoverOfNonpermittedPayments]

 

 

 

 

6. [a04-15421_1ex10d3.htm#SubordinationOnInsolvency]

Subordination on Insolvency [a04-15421_1ex10d3.htm#SubordinationOnInsolvency]

 

 

 

 

7. [a04-15421_1ex10d3.htm#PriorityOfSecurity]

Priority of Security [a04-15421_1ex10d3.htm#PriorityOfSecurity]

 

 

 

 

8. [a04-15421_1ex10d3.htm#Enforcement]

Enforcement [a04-15421_1ex10d3.htm#Enforcement]

 

 

 

 

9. [a04-15421_1ex10d3.htm#ProceedsOfEnforcementOfSecurity]

Proceeds of Enforcement of Security
[a04-15421_1ex10d3.htm#ProceedsOfEnforcementOfSecurity]

 

 

 

 

10. [a04-15421_1ex10d3.htm#EnforcementOfSecurityBySecurityTrus]

Enforcement of Security by Security Trustee
[a04-15421_1ex10d3.htm#EnforcementOfSecurityBySecurityTrus]

 

 

 

 

11. [a04-15421_1ex10d3.htm#LeaseSecurity]

Lease Security [a04-15421_1ex10d3.htm#LeaseSecurity]

 

 

 

 

12. [a04-15421_1ex10d3.htm#Information]

Information [a04-15421_1ex10d3.htm#Information]

 

 

 

 

13. [a04-15421_1ex10d3.htm#Warranty]

Warranty [a04-15421_1ex10d3.htm#Warranty]

 

 

 

 

14. [a04-15421_1ex10d3.htm#Consents]

Consents [a04-15421_1ex10d3.htm#Consents]

 

 

 

 

15. [a04-15421_1ex10d3.htm#No4Information]

Information [a04-15421_1ex10d3.htm#No4Information]

 

 

 

 

16. [a04-15421_1ex10d3.htm#ProtectionOfSubordination]

Protection of Subordination [a04-15421_1ex10d3.htm#ProtectionOfSubordination]

 

 

 

 

17. [a04-15421_1ex10d3.htm#PreservationOfDebt]

Preservation of Debt [a04-15421_1ex10d3.htm#PreservationOfDebt]

 

 

 

 

18. [a04-15421_1ex10d3.htm#PowerOfAttorney]

Power of Attorney [a04-15421_1ex10d3.htm#PowerOfAttorney]

 

 

 

 

19. [a04-15421_1ex10d3.htm#Expenses]

Expenses [a04-15421_1ex10d3.htm#Expenses]

 

 

 

 

20. [a04-15421_1ex10d3.htm#InstructingParty]

Instructing Party [a04-15421_1ex10d3.htm#InstructingParty]

 

 

 

 

21. [a04-15421_1ex10d3.htm#PowersOfTheSecurityTrustee]

Powers of the Security Trustee
[a04-15421_1ex10d3.htm#PowersOfTheSecurityTrustee]

 

 

 

 

22. [a04-15421_1ex10d3.htm#GeneralDutiesOfTheSecurityTrustee]

General duties of the Security Trustee
[a04-15421_1ex10d3.htm#GeneralDutiesOfTheSecurityTrustee]

 

 

 

 

23. [a04-15421_1ex10d3.htm#DeclarationOfTrustSupplementaryProv]

Declaration of trust; supplementary provisions
[a04-15421_1ex10d3.htm#DeclarationOfTrustSupplementaryProv]

 

 

 

 

24. [a04-15421_1ex10d3.htm#EnforcementOfAndOtherActionUnderTh]

Enforcement of and other action under the Security Documents
[a04-15421_1ex10d3.htm#EnforcementOfAndOtherActionUnderTh]

 

 

 

 

25. [a04-15421_1ex10d3.htm#ApplicationOfProceeds]

Application of proceeds [a04-15421_1ex10d3.htm#ApplicationOfProceeds]

 

 

 

 

26. [a04-15421_1ex10d3.htm#RestrictionsAndLimitationsOnAndExcl]

Restrictions and limitations on and exclusions of the duties and
responsibilities of the Security Trustee
[a04-15421_1ex10d3.htm#RestrictionsAndLimitationsOnAndExcl]

 

 

 

 

27. [a04-15421_1ex10d3.htm#NoRestrictionOnOrLiabilityToAccoun]

No restriction on or liability to account for other transactions
[a04-15421_1ex10d3.htm#NoRestrictionOnOrLiabilityToAccoun]

 

 

 

 

28. [a04-15421_1ex10d3.htm#CommonAgentAndSecurityTrustee]

Common Agent and Security Trustee
[a04-15421_1ex10d3.htm#CommonAgentAndSecurityTrustee]

 

 

 

 

29. [a04-15421_1ex10d3.htm#ChangesToTheParties]

Changes to the Parties [a04-15421_1ex10d3.htm#ChangesToTheParties]

 

 

 

 

30. [a04-15421_1ex10d3.htm#EffectOfThisDeedAsRegardsTheCharg]

Effect of this Deed as regards the Chargors
[a04-15421_1ex10d3.htm#EffectOfThisDeedAsRegardsTheCharg]

 

 

 

 

31. [a04-15421_1ex10d3.htm#No4Miscellaneous]

Miscellaneous [a04-15421_1ex10d3.htm#No4Miscellaneous]

 

 

 

 

32. [a04-15421_1ex10d3.htm#No4Notices]

Notices [a04-15421_1ex10d3.htm#No4Notices]

 

 

 

 

33. [a04-15421_1ex10d3.htm#GoverningLawAndJurisdiction]

Governing Law and jurisdiction
[a04-15421_1ex10d3.htm#GoverningLawAndJurisdiction]

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1 The Original Guarantors [a04-15421_1ex10d3.htm#No4Schedule1]

 

 

 

SCHEDULE 2 The Mandated Lead Arrangers [a04-15421_1ex10d3.htm#No4Schedule2]

 

 

 

SCHEDULE 3 The Senior TCN Group Lenders [a04-15421_1ex10d3.htm#No4Schedule3]

 

 

 

SCHEDULE 4 The Second Lien Lenders [a04-15421_1ex10d3.htm#No4Schedule4]

 

 

 

SCHEDULE 5 The Existing Hedge Counterparties and Existing Hedge Agreements
[a04-15421_1ex10d3.htm#No4Schedule5]

 

 

 

SCHEDULE 6 Agent’s Deed of Accession [a04-15421_1ex10d3.htm#No4Schedule6]

 

 

 

SCHEDULE 7 Hedge Counterparties’ Deed of Accession
[a04-15421_1ex10d3.htm#No4Schedule7]

 

 

 

SCHEDULE 8 Intergroup Party’s Deed of Accession [a04-15421_1ex10d3.htm#Hedule8]

 

 

 

SCHEDULE 9 Security Trustee’s Deed of Accession [a04-15421_1ex10d3.htm#Hedule9]

 

 

 

SCHEDULE 10 Intergroup Creditors [a04-15421_1ex10d3.htm#Hedule10]

 

 

 

SCHEDULE 11 Intergroup Debtors [a04-15421_1ex10d3.htm#Hedule11]

 

 

 

SCHEDULE 12 Form of Default Notice [a04-15421_1ex10d3.htm#Hedule12]

 

 

 

SCHEDULE 13 Existing Security Documents [a04-15421_1ex10d3.htm#Hedule13]

 

 

--------------------------------------------------------------------------------


 

THIS DEED is dated   21  December 2004 and made BETWEEN:

 

(1)           TELEWEST COMMUNICATIONS NETWORKS LIMITED (Company number 3071086)
whose registered office is at Export House, Cawsey Way, Woking, Surrey GU21 6QX
(“TCN”);

 

(2)           TELEWEST UK LIMITED (Company number 04925679) whose registered
office is at Export House, Cawsey Way, Woking, Surrey GU21 6QX (“Telewest UK”);

 

(3)           THE ORIGINAL GUARANTORS listed in Schedule 1 (The Original
Guarantors) (the “Original Guarantors”);

 

(4)           BARCLAYS BANK PLC in its capacity as security trustee for the
Beneficiaries (the “Security Trustee”);

 

(5)           THE INSTITUTIONS whose names and addresses are set out in
Schedule 2 (The Mandated Lead Arrangers) as Mandated Lead Arrangers;

 

(6)           BARCLAYS BANK PLC in its capacity as agent and US paying agent
under the Senior Facilities Agreement (the “Senior Facility Agent”);

 

(7)           BARCLAYS BANK PLC in its capacity as agent and US paying agent
under the Second Lien Facility Agreement (the “Second Lien Facility Agent”);

 

(8)           THE INSTITUTIONS whose names and addresses are set out in
Schedule 3 (The Senior TCN Group Lenders) in their respective capacities as
Senior TCN Group Lenders, together with each other institution which hereafter
becomes a “Lender” under and as defined in the Senior Facilities Agreement (the
“Senior TCN Group Lenders”);

 

(9)           THE INSTITUTIONS whose names and addresses are set out in
Schedule 4 (The Second Lien Lenders) in their respective capacities as Second
Lien Lenders, together with each other institution which hereafter becomes a
“Lender” under and as defined in the Second Lien Facility Agreement (the “Second
Lien Lenders”);

 

(10)         LLOYDS (NIMROD) SPECIALIST FINANCE LIMITED (Company number
2353803), LECKHAMPTON FINANCE LIMITED (formerly known as Robert Fleming Leasing
(Number 4) Limited) (Company number 2676609) and LOMBARD COMMERCIAL LIMITED
(Company number 1568608) (each a “Lessor”);

 

(11)         THE CABLE CORPORATION LIMITED (Company number 2075227) and THE
YORKSHIRE CABLE GROUP LIMITED (Company number 2782818) (the “Lessees”);

 

(12)         THE INSTITUTIONS whose names and addresses are set out in
Schedule 5 (The Existing Hedge Counterparties and Existing Hedge Agreements)
(each in its capacity as an Existing Hedge Counterparty, an “Existing Hedge
Counterparty”, together with each other institution which hereafter becomes a
New Hedge Counterparty in accordance with the provisions of this Deed, the
“Hedge Counterparties”);

 

(13)         LLOYDS TSB LEASING LIMITED (Company number 1004792) in its capacity
as agent for the Lessors;

 

1

--------------------------------------------------------------------------------


 

(14)         THE INTERGROUP DEBTORS (as defined below); and

 

(15)         THE INTERGROUP CREDITORS (as defined below).

 


1.             DEFINITIONS AND INTERPRETATION


 


1.1           DEFINITIONS


 

In this Deed, unless the context otherwise requires:

 

“Affiliate” means, in respect of any person, any person which is a subsidiary or
holding company of that person or a subsidiary of a holding company of that
person;

 

“Agency and Co-ordination Agreement” means the agency and co-ordination
agreement dated 24th December 1996 and made between (1) YCG, (2) the companies
whose names and registered numbers are specified in Schedule 1 thereto, (3)
NatWest Specialist Finance Limited, Robert Fleming Leasing (Number 4) Limited
and Lombard Commercial Limited and (4) NatWest Leasing and Asset Finance Limited
as amended by a First Amendment and Restatement Agreement dated 30th June 1997,
a Second Amendment and Restatement Agreement dated on or about 31st
December 1997, a Deed of Accession dated 31st December 1997, a Third Amendment
Agreement dated 8 April 1998 and a Consent and Amendment Agreement dated 25th
August 1998;

 

“Agents” means the Senior Facility Agent, the Second Lien Facility Agent and, if
applicable from and after the occurrence of an Integrated Merger Event, the
Target Facility Agent, and “Agent” shall mean any of them;

 

“Agent’s Deed of Accession” means a deed of accession substantially in the form
set out in Schedule 6 (Agent’s Deed of Accession);

 

“Agreements” means the Senior Facilities Agreement, the Second Lien Facility
Agreement and, from and after the occurrence of an Integrated Merger Event, any
Target Facility Agreement;

 

“Agreement to Acquire” has the meaning given to it in the Leases;

 

“Barclays” means Barclays Bank PLC;

 

“Barclays Intercreditor Agreement” means that intercreditor agreement dated on
or about the date of this Deed and made between Yorkshire Cable Communications
Limited, Sheffield Cable Communications Limited, Yorkshire Cable Properties
Limited, Cable London Limited, Barclays and the Security Trustee;

 

“Barclays Liabilities” has the meaning given to it in the Barclays Intercreditor
Agreement;

 

“Barclays Security” has the meaning given to it in the Barclays Intercreditor
Agreement;

 

“Beneficiaries” means the First Beneficiary, the Second Beneficiaries, the Third
Beneficiaries and the Fourth Beneficiaries;

 

2

--------------------------------------------------------------------------------


 

“Chargors” means Telewest UK, TCN, the US Borrower, each of the Original
Guarantors and any other person who is required to grant Security in accordance
with the terms of the Agreements;

 

“Collateral Account Agreement” means in relation to any Lease (other than any
RF4 Lease), the agreement so entitled between (1) the Lessee as depositor, (2)
the Lessor and (3) the account bank referred to therein dated 18 May 1999 and in
relation to the RF4 Lease the agreement so entitled between (1) YCG as depositor
(2) RF4 and (3) the account bank referred to therein dated on or about 16 March,
2001;

 

“Collateral Account Security Assignments” mean the agreement so entitled between
TCC and Lloyds (Nimrod) Specialist Finance Limited (formerly NatWest Specialist
Finance Limited) and the two agreements so entitled between YCG and each Lessor
(other than RF4) respectively dated 18 May 1999 and the agreement so entitled
between YCG and RF4 dated on or about 16 March, 2001;

 

“Creditors” means the Beneficiaries and the Intergroup Creditors;

 

“Deed of Accession” means an Agent’s Deed of Accession, a Hedge Counterparty’s
Deed of Accession, an Intergroup Party’s Deed of Accession and a Security
Trustee’s Deed of Accession;

 

“Default” means an Event of Default, a Hedging Default or a Second Lien Default,
as the context may require;

 

“Default Notice” means a written notice substantially in the form set out in
Schedule 12 (Form of Default Notice);

 

“disposal” includes any sale, lease, sub-lease, assignment or transfer, the
grant of an option or similar right, the grant of any easement, right or
privilege, the creation of a trust or other equitable interest in favour of a
third party, a sharing or parting with possession or occupation whether by way
of licence or otherwise and the granting of access to any other person over any
intellectual property, and “dispose” and “disposition” shall be construed
accordingly;

 

“Enforcement Action” has the meaning given to it in Clause 10.4 (Authorisation
to Security Trustee in relation to Enforcement Action);

 

“Enforcement Date” means:

 

(A)           AT ANY TIME BEFORE THE SENIOR DISCHARGE DATE, THE DATE ON WHICH
THE SENIOR FACILITY AGENT HAS DELIVERED A NOTICE OF ACCELERATION UNDER
CLAUSE 26.17 (ACCELERATION) OF THE SENIOR FACILITIES AGREEMENT OR, IF APPLICABLE
FROM AND AFTER THE OCCURRENCE OF AN INTEGRATED MERGER EVENT, THE TARGET FACILITY
AGENT DELIVERS A SIMILAR NOTICE UNDER ANY SIMILAR PROVISION OF ANY TARGET
FACILITY AGREEMENT;

 

(B)           AT ANY TIME AFTER THE SENIOR DISCHARGE DATE BUT BEFORE THE LATER
OF THE HEDGE DISCHARGE DATE AND THE LESSOR PARI PASSU DISCHARGE DATE, THE DATE
ON WHICH THE SECURITY TRUSTEE NOTIFIES TCN OR A CHARGOR THAT AN EVENT OF DEFAULT
OR TERMINATION EVENT (HOWEVER DESCRIBED) HAS OCCURRED AND IS CONTINUING UNDER

 

3

--------------------------------------------------------------------------------


 

ANY HEDGE AGREEMENT OR A SUM HAS NOT BEEN PAID WITHIN THREE BUSINESS DAYS OF THE
DUE DATE AND REMAINS OUTSTANDING IN RESPECT OF THE LESSOR PARI PASSU DEBT;

 

(C)           AT ANY TIME ON OR AFTER THE SENIOR DISCHARGE DATE, THE HEDGE
DISCHARGE DATE AND THE LESSOR PARI PASSU DISCHARGE DATE BUT BEFORE THE SECOND
LIEN DISCHARGE DATE, THE DATE ON WHICH THE SECOND LIEN FACILITY AGENT HAS
DELIVERED A NOTICE OF ACCELERATION UNDER CLAUSE 21.17 (ACCELERATION) OF THE
SECOND LIEN FACILITY AGREEMENT; OR

 

(D)           AT ANY TIME AFTER THE SECOND LIEN DISCHARGE DATE BUT BEFORE THE
LESSOR JUNIOR DISCHARGE DATE, THE DATE ON WHICH THE SECURITY TRUSTEE NOTIFIES
TCN OR A CHARGOR THAT A SUM HAS NOT BEEN PAID WITHIN THREE BUSINESS DAYS OF THE
DUE DATE AND REMAINS OUTSTANDING IN RESPECT OF THE LESSOR JUNIOR DEBT;

 

“Event of Default” means an Event of Default as defined in the Senior Facilities
Agreement or any equivalent provision of the Target Facility Agreement;

 

“Existing Hedge Agreement” means an interest rate swap or other hedging
arrangement entered into between TCN and an Existing Hedge Counterparty on or
prior to the date hereof;

 

“Existing Hedge Counterparty Discharge Date” means in relation to each Existing
Hedge Counterparty, the date on which such Existing Hedge Counterparty has
notified the Security Trustee that it is satisfied that its Existing Hedge
Counterparty Indebtedness has been fully and finally satisfied and no further
Existing Hedge Counterparty Indebtedness can arise under or in respect of any
Existing Hedge Agreement to which it is a party;

 

“Existing Hedge Counterparty Indebtedness” means all Indebtedness and other
obligations due from all or any of the Chargors to the Existing Hedge
Counterparties under the Existing Hedge Agreements;

 

“Existing Intercreditor Deed” means an intercreditor deed dated 16 March 2001
(as amended pursuant to a supplemental deed dated 14 July 2004) between among
others, TCN, CIBC World Markets PLC as security trustee, CIBC World Markets PLC
as agent, the banks and financial institutions named therein as lenders, the
Lessors, the Lessees, the Lessors’ Agent, Crosby Sterling Limited and the
Existing Hedge Counterparties;

 

“Existing Security Documents” means the security documents listed in Schedule 13
(Existing Security Documents);

 

“Finance Parties” means the Senior Finance Parties and the Second Lien Finance
Parties, collectively;

 

“First Beneficiary” means the Security Trustee to the extent only of the amounts
payable to it in its capacity as such (for its own account) pursuant to the
Agreements or any of the Security Documents;

 

“Fourth Beneficiaries” means the Lessors in respect of the Lessor Junior Debt;

 

4

--------------------------------------------------------------------------------


 

“Further Assurance Deed” means any Security Document executed or to be executed
pursuant to a further assurance covenant or obligation contained in another
Security Document;

 

“General Cable” means General Cable Limited (No. 2369824);

 

“Group” means the Ultimate Parent and its Subsidiaries from time to time
including, following a Merger Event, each member of the Target Group (for as
long as it remains a Subsidiary of the Group);

 

“Hedge Agreements” means (a) each Existing Hedge Agreement and (b) any New Hedge
Agreement (as the context may require);

 

“Hedge Arrangements” means any interest rate or currency protection arrangements
(whether by way of interest rate or cross currency swap, cap, collar or
otherwise) from time to time entered into by any Chargor which arrangements
hedge the interest rate or currency exposure of the Borrowers (or either of
them) under the Agreements and which are documented by one or more Hedge
Agreements;

 

“Hedge Counterparty’s Deed of Accession” means a deed of accession substantially
in the form set out in Schedule 7 (Hedge Counterparties’ Deed of Accession);

 

“Hedge Counterparty Indebtedness” means the Existing Hedge Counterparty
Indebtedness and the New Hedge Counterparty Indebtedness;

 

“Hedging Default” means an Event of Default (as defined in the relevant Hedging
Agreement);

 

“Hedge Discharge Date” means the date on which each Hedge Counterparty has
notified the Security Trustee that it is satisfied that its Hedge Counterparty
Indebtedness has been fully and finally satisfied and no further Hedge
Counterparty Indebtedness can arise under or in respect of any Hedge Agreement
entered into by such Hedge Counterparty;

 

“Incapacity” means, in relation to any person, the insolvency, bankruptcy,
liquidation, dissolution, winding-up, administration, receivership,
amalgamation, reconstruction or other incapacity of that person whatsoever (and,
in the case of a partnership, includes the termination or change in composition
of the partnership);

 

“Insolvency Event”  means any event whereby:

 

(a)           a Chargor makes a general assignment for the benefit of or a
composition with its creditors generally or a general moratorium is declared in
respect of the Indebtedness of such Chargor;

 

(b)           an order is made for the winding-up, dissolution or administration
of a Chargor or for the appointment of a liquidator, receiver, administrator,
administrative receiver, conservator, custodian, trustee or similar officer of
it or of any or all of its revenues and assets; or

 

5

--------------------------------------------------------------------------------


 

(c)           any event occurs which, under the laws of any jurisdiction, has a
similar or analogous effect to any of those events mentioned in paragraphs (a)
and (b) above;

 

“Instructing Party” means:

 

(A)           AT ANY TIME PRIOR TO THE SENIOR DISCHARGE DATE, AN “INSTRUCTING
GROUP” AS DEFINED IN THE SENIOR FACILITIES AGREEMENT OR, FROM AND AFTER THE
OCCURRENCE OF AN INTEGRATED MERGER EVENT, SUCH FINANCE PARTIES AS MAY BE
REQUIRED FROM TIME TO TIME TO EXERCISE EQUIVALENT VOTING RIGHTS PURSUANT TO THE
TERMS OF ANY APPLICABLE INTERCREDITOR AGREEMENT;

 

(B)           AT ANY TIME FROM (AND INCLUDING) THE SENIOR DISCHARGE DATE UNTIL
THE HEDGE DISCHARGE DATE, ALL THE HEDGE COUNTERPARTIES;

 

(C)           AT ANY TIME FROM (AND INCLUDING) THE LATER OF THE SENIOR DISCHARGE
DATE AND THE HEDGE DISCHARGE DATE UNTIL THE LESSOR PARI PASSU DISCHARGE DATE,
ALL THE LESSORS;

 

(D)           AT ANY TIME FROM (AND INCLUDING) THE LATER OF THE SENIOR DISCHARGE
DATE, THE HEDGE DISCHARGE DATE AND THE LESSOR PARI PASSU DISCHARGE DATE UNTIL
THE SECOND LIEN DISCHARGE DATE, AN “INSTRUCTING GROUP” AS DEFINED IN THE SECOND
LIEN FACILITY AGREEMENT; AND

 

(E)           AT ANY TIME FROM (AND INCLUDING) THE SECOND LIEN DISCHARGE DATE
UNTIL THE LESSOR JUNIOR DISCHARGE DATE, ALL THE LESSORS;

 

“Integrated Merger Event” means the designation by TCN of an Integrated Merger
Event and the notification to the Senior Facility Agent pursuant to 23.19
(Notice of Integrated Merger Event) of the Senior Facilities Agreement (subject
to satisfaction of the Merger Event Conditions) of the proposed effective date
of such Integrated Merger Event, the purpose of which is to enable TCN to better
integrate the businesses of the TCN Group and the businesses of the Target
Group;

 

“Intergroup Creditor” means

 

(a)           as at the date of this Deed, each of the parties listed in
Schedule 10 (Intergroup Creditors); and

 

(b)           at any time hereafter, each person who becomes a creditor in
respect of any Intergroup Liabilities and who accedes to this Deed in the
capacity of an Intergroup Creditor by its execution and delivery of an
Intergroup Party Deed of Accession;

 

“Intergroup Debtor” means:

 

(a)           as at the date of this Deed, each of the parties listed in
Schedule 11 (Intergroup Debtors); and

 

(b)           at any time hereafter, each person who becomes a debtor in respect
of any Intergroup Liabilities and who accedes to this Deed in the capacity of an

 

6

--------------------------------------------------------------------------------


 

Intergroup Debtor by its execution and delivery of an Intergroup Party Deed of
Accession;

 

“Intergroup Liabilities” means all present and future obligations constituted by
Financial Indebtedness owed by any member of the TCN Group to any member of the
Group (other than another member of the TCN Group) together with all costs,
charges and expenses incurred by such member of the Group in connection with the
protection, preservation or enforcement of its rights in respect of such
amounts;

 

“Intergroup Party’s Deed of Accession” means a deed of accession substantially
in the form set out in Schedule 7 (Hedge Counterparties’ Deed of Accession);

 

“Lease Documents” means:

 

(a)           the Leases;

 

(b)           the Agency and Co-ordination Agreement;

 

(c)           the Collateral Account Agreements;

 

(d)           the Collateral Account Security Assignments;

 

(e)           the Lease Security Agreements;

 

(f)            each Agreement to Acquire;

 

(g)           Example Cash Flow Letter dated 24 December 1996 between NatWest
Specialist Finance Limited and YCG (as amended);

 

(h)           Tax Consultation Letter dated 24 December 1996 between NatWest
Specialist Finance Limited and YCG (as amended);

 

(i)            Apportionment of Overheads and Accounting Side Letter (“Valuation
of Equipment”) dated 23 December 1996 between YCG, NatWest Specialist Finance
Limited, Lombard Commercial Limited and Robert Fleming Leasing (Number 4)
Limited (as amended);

 

(j)            Section 53 Capital Allowances Act 1990 Election Side Letter dated
24 December 1996 between NatWest Specialist Finance Limited and YCG (as
amended);

 

(k)           Agency Fees Letter dated 23 December 1996 between NatWest Leasing
and Asset Finance Limited and YCG (as amended);

 

(l)            Example Cash Flow Letter dated 26 February 1996 between NatWest
Specialist Finance Limited and TCC (as amended);

 

(m)          Tax Consultation Letter dated 26 February 1996 between NatWest
Specialist Finance Limited and TCC (as amended);

 

7

--------------------------------------------------------------------------------


 

(n)           Apportionment of Overheads and Accounting Side Letter (“Valuation
of Equipment”) dated 26 February 1996 between TCC and NatWest Specialist Finance
Limited (as amended);

 

(o)           Section 53 Capital Allowances Act 1990 Election Side Letter dated
24 December 1996 between NatWest Specialist Finance Limited and TCC (as
amended);

 

(p)           Example Cash Flow Letter dated 24 December 1996 between Robert
Fleming Leasing (Number 4) Limited and YCG;

 

(q)           Tax Consultation Letter dated 24 December 1996 between Robert
Fleming Leasing (Number 4) Limited and YCG;

 

(r)            Section 53 Capital Allowances Act 1990 Election Side Letter dated
24 December 1996 between Robert Fleming Leasing (Number 4) Limited and YCG;

 

(s)           Example Cash Flow Letter dated 24 December 1996 between Lombard
Commercial Limited and YCG;

 

(t)            Tax Consultation Letter dated 24 December 1996 between Lombard
Commercial Limited and YCG; and

 

(u)           Section 53 Capital Allowances Act 1990 Election Side Letter dated
24 December 1996 between Lombard Commercial Limited and YCG;

 

“Lease Security Agreements” means the agreement so entitled dated 24
December 1996 between NatWest Specialist Finance Limited and YCG, the agreement
so entitled dated 26 February 1996 between NatWest Specialist Finance Limited
and TCC, the agreement so entitled dated 24 December 1996 between Robert Fleming
Leasing (Number 4) Limited and YCG and the agreement so entitled dated 24
December 1996 between Lombard Commercial Limited and YCG;

 

“Leases” means each Ten Year Lease and each Twelve Year Lease;

 

“Lenders” means the Senior TCN Group Lenders, the Second Lien Lenders and, from
and after the occurrence of an Integrated Merger Event, the Target Group
Lenders, collectively;

 

“Lessor Collateral Account” in relation to any Lease has the meaning given to
such expression in the relevant Collateral Account Agreement;

 

“Lessor Debt” means all Indebtedness of the Lessees to the Lessors (or any of
them) under the Lease Documents;

 

“Lessor Junior Debt” means such amount as results from deducting the amount of
the Lessor Pari Passu Debt from the amount of the Lessor Debt;

 

“Lessor Junior Discharge Date” means the date on which the Lessors’ Agent
notifies the Security Trustee that it is satisfied that all of the Lessor Debt
has been fully and finally satisfied;

 

8

--------------------------------------------------------------------------------


 

“Lessor Pari Passu Debt” means an amount of the Lessor Debt less the amount
standing to the credit of the Lessor Collateral Accounts (up to a maximum
aggregate amount of £30,000,000);

 

“Lessor Pari Passu Discharge Date” means the date on which the Lessors’ Agent
notifies the Security Trustee that it is satisfied that the Lessor Pari Passu
Debt has been fully and finally satisfied;

 

“Lessor Security” means:

 

(a)           the security created by the Collateral Account Security
Assignments (including, for the avoidance of doubt, any moneys credited or to be
credited to any Lessor Collateral Account) in favour of the Lessors (or any of
them); and

 

(b)           without prejudice to Clauses 2 (Undertakings of the Chargors) and
3 (Undertakings of the Creditors), any security granted under any covenant for
further assurance in any Collateral Account Security Assignment;

 

“Lessors’ Agent” means Lloyds Leasing Limited (Company Number 1004792) or, as
the case may be, any successor Lessors’ Agent appointed pursuant to Clause 4 of
the Agency and Co-ordination Agreement;

 

“Lessor’s Liens” has the meaning given to such expression in the relevant Lease;

 

“Liabilities” means the Senior Indebtedness, the Second Lien Indebtedness, the
Hedge Counterparty Indebtedness, the Lessor Debt and the Intergroup Liabilities,
collectively.

 

“Merger Event” means:

 

(a)           the merger, amalgamation or consolidation of the Ultimate Parent,
or any holding company or wholly-owned Subsidiary of the Ultimate Parent, with a
Target or any Holding Company or wholly-owned Subsidiary of a Target which
results in the Group and the Target Group forming one and the same group of
companies;

 

(b)           the acquisition by the Ultimate Parent, or any Holding Company or
wholly-owned Subsidiary of the Ultimate Parent, of the total issued share
capital of, a Target or any Holding Company or wholly-owned Subsidiary of a
Target and which results in all or substantially all of the assets and business
of the Target Group being acquired by, and forming a part of, the Group; or

 

(c)           the acquisition by a Target or any Holding Company or wholly-owned
Subsidiary of the Target of the total issued share capital of, the Ultimate
Parent, or any Holding Company or wholly-owned Subsidiary of the Ultimate Parent
and which results in all or substantially all of the assets and business of the
Group being acquired by, and forming a part of, the Target Group,

 

and which TCN designates by written notice to the Senior Facility Agent and the
Second Lien Facility Agent as the “Merger Event” for the purposes of the Senior
Facilities Agreement and the Second Lien Facility Agreement;

 

9

--------------------------------------------------------------------------------


 

“New Hedge Agreement” means any agreement entered into after the date hereof
between a Chargor and a New Hedge Counterparty in connection with Hedge
Arrangements;

 

“New Hedge Counterparty” means each party to a New Hedge Agreement which:

 

(a)              was a Senior TCN Group Lender or a Second Lien Lender (or in
each case, an Affiliate thereof) on the date such New Hedge Agreement was
entered into or was another bank or financial institution acceptable to TCN and
the Senior Facility Agent and/or the Second Lien Facility Agents on the date
such New Hedge Agreement was entered into; or

 

(b)              to the extent applicable, after the occurrence of an Integrated
Merger Event, is a Target Group Hedge Counterparty,

 

and, who, in each case has acceded to this Deed in accordance with the
provisions of Clause 29.7 (Assignment and/or transfer by the Hedge
Counterparties), until any such person has ceased to be a party to this Deed in
such capacity in accordance with the terms hereof and “New Hedge Counterparties”
means all such parties;

 

“New Hedge Counterparty Indebtedness” means all Indebtedness and other
obligations due from all or any of the Chargors to the New Hedge Counterparties
under the New Hedge Agreements;

 

“New Security Documents” means the Security Documents (as defined in the Senior
Facilities Agreement);

 

“New Senior Liabilities” means:

 

(a)           credit facilities or other financial accommodation provided by any
Senior Finance Party or any Target Finance Party under the Senior Documents to
the Borrowers (or either of them) after the date of this Deed in accordance with
Clause 3.7 (New Senior Liabilities) which in the case of the Senior Finance
Parties, exceeds the total Commitments (as defined in the Senior Facilities
Agreement) as at the date of this Deed or in the case of the Target Finance
Parties, exceeds the total commitments of such Target Finance Parties under the
Target Facility Agreement as at the date of the Integrated Merger Event (in each
case, excluding, for the avoidance of doubt, any credit exposure of any such
Senior Finance Party or Target Finance Party in its capacity as a Hedge
Counterparty); and/or

 

(b)           credit facilities or other financial accommodation provided on a
senior secured basis by any other person to any member of the TCN Group,

 

provided that:

 

(i)            in the case of paragraph (b) above, the relevant persons
providing such credit facilities or financial accommodation shall enter into an
intercreditor agreement with each of the parties to this Deed on substantially
similar terms to this Deed (or otherwise in a form satisfactory to the
Instructing Party); and

 

10

--------------------------------------------------------------------------------


 

(ii)           the aggregate of all New Senior Liabilities incurred by the TCN
Group in reliance on this definition shall in no event exceed £200 million at
any time outstanding;

 

“Notice of Acceleration” means:

 

(A)           A NOTICE FROM THE SENIOR FACILITY AGENT TO TCN PURSUANT TO CLAUSE
26.17 (ACCELERATION) OF THE SENIOR FACILITIES AGREEMENT DECLARING THAT ALL
OUTSTANDINGS AND ALL INTEREST AND COMMITMENT COMMISSION ACCRUED AND ALL OTHER
SUMS PAYABLE UNDER THE SENIOR FACILITIES AGREEMENT HAVE BECOME IMMEDIATELY DUE
AND PAYABLE OR DUE AND PAYABLE ON DEMAND, OR IF APPLICABLE FROM AND AFTER THE
OCCURRENCE OF AN INTEGRATED MERGER EVENT, A NOTICE FROM THE TARGET FACILITY
AGENT TO TCN PURSUANT TO ANY SIMILAR PROVISION OF ANY TARGET FACILITY AGREEMENT
DECLARING THAT ALL OUTSTANDINGS AND ALL INTEREST AND COMMITMENT COMMISSION
ACCRUED AND ALL OTHER SUMS PAYABLE UNDER SUCH TARGET FACILITY AGREEMENT HAVE
BECOME DUE AND PAYABLE ON DEMAND; OR

 

(B)           WHERE A NOTICE HAS BEEN SERVED BY THE SENIOR FACILITY AGENT ON TCN
PURSUANT TO CLAUSE 26.18 (REPAYMENT ON DEMAND) OF THE SENIOR FACILITIES
AGREEMENT OR THE TARGET FACILITY AGREEMENT PURSUANT TO ANY SIMILAR PROVISION OF
A TARGET FACILITY AGREEMENT AS CONTEMPLATED ABOVE, DECLARING THAT ALL
OUTSTANDINGS AND THE OTHER AMOUNTS REFERRED TO IN PARAGRAPH (A) TO BE DUE AND
PAYABLE ON DEMAND, SUCH DEMAND MADE BY THE RELEVANT AGENT ON TCN;

 

“Operative Documents” has the meaning given to such expression in each Twelve
Year Lease;

 

“Permitted Hedging Payments” means, subject to Clauses 4 (Suspension of
Permitted Payments), 5 (Turnover of Non-permitted Payments) and 6 (Subordination
on Insolvency), any payments, receipts and set-offs in respect of Hedge
Counterparty Indebtedness, but only to the extent that any such payment has
fallen due under or in connection with the terms of the relevant Hedge
Agreement;

 

“Permitted Intergroup Payment” means:

 

(a)           provided that no Default has occurred or is continuing or is
likely to occur as a result thereof, any payment of principal or interest not
prohibited by the Senior Facilities Agreement or the Second Lien Facility
Agreement; or

 

(b)           at any time after the occurrence of a Default which is continuing,
any payment to the extent permitted to be paid at such time under the terms of
the Senior Facilities Agreement and the Second Lien Facility Agreement;

 

“Permitted Lease Payments” means, subject to Clauses 4 (Suspension of Permitted
Payments), 5 (Turnover of Non-permitted Payments) and 6 (Subordination on
Insolvency), any payments, receipts and set-offs in respect of the Lessor Debt,
but only to the extent that any such payment either:

 

(a)           has fallen due under or in connection with the terms of the Lease
Documents to which such Lessor is a party; or

 

11

--------------------------------------------------------------------------------


 

(b)           is made on terms reasonably considered by the board of directors
of the relevant Chargor to be on a commercial basis and on arm’s length terms
and provided that any such payment (i) when aggregated together with all other
payments made to the Lessors in reliance on this definition, does not exceed
£30,000,000 and (ii) is made in full and final settlement of the Lessor Pari
Passu Debt whereupon the Lessor Pari Passu Discharge Date (and if the Lessor so
agrees, the Lessor Junior Discharge Date) is deemed to have occurred;

 

“Prohibited Actions” means:

 

(a) in relation to any Second Lien Indebtedness:

 

(i)            the payment, repayment or the purchase by or on behalf of any
member of the TCN Group, of any such Indebtedness (or any part thereof);

 

(ii)           the discharge by way of set-off, combination of accounts or other
similar action with respect to such Indebtedness (or any part thereof) unless
effected pursuant to any mandatory requirement of applicable Law;

 

(iii)          the creation of or (to the extent required by the Senior Facility
Agent) failure to remove or extinguish, any Encumbrance in respect of such
Indebtedness (or any part thereof) over any or all of the assets or revenues of
any Chargor;

 

(iv)          the taking of any guarantee or other assurance against financial
loss in respect of any such Indebtedness (or any part thereof) from any member
of the Group;

 

(v)           the amendment, variation, waiver or release of any term of any
agreement under which or whereby any such Indebtedness (or any part thereof) is
outstanding, subordinated, evidenced, secured or guaranteed, in each case save
for amendments of an immaterial or technical nature or which correct a manifest
error, amendments which, taken as a whole, do not prejudice the interests of the
Senior Lenders, the Hedge Counterparties or the Lessors in a material respect or
as permitted by this Deed or under the Senior Facilities Agreement;

 

(vi)          any action whereby the priority as to payment of such Indebtedness
(or any part thereof) under this Deed is altered or any failure to take any
action which would prevent any such alteration; or

 

(vii)         any action prohibited under Clause 8.3 (Restrictions on
enforcement by Second Lien Finance Parties); or

 

(b)           in relation to an Intergroup Liability:

 

(i)            the payment, repayment or purchase of such Intergroup Liability
or any part thereof;

 

12

--------------------------------------------------------------------------------


 

(ii)           the discharge by way of set-off, combination of accounts or other
similar action with respect to such Intergroup Liability or any part thereof
unless effected pursuant to any mandatory requirement of applicable law;

 

(iii)          the creation of any Encumbrance over any or all of the assets or
revenues of any Intergroup Debtor in respect of such Intergroup Liability;

 

(iv)          the taking of a guarantee or other assurance against financial
loss in respect of such Intergroup Liability;

 

(v)           any action whereby the priority as to payment of such Intergroup
Liability under this Deed is altered; or

 

(vi)          any action prohibited under Clause 8.4 (Restrictions on
enforcement by the Intergroup Creditors);

 

“Receiver” means any one or more receivers, managers, administrative receivers
or administrators appointed by the Security Trustee pursuant to any Security
Document in respect of all or any of the Chargors or over all or any of the
Secured Assets;

 

“Relevant Communication” means any notice, request, demand or other
communication under this Deed or any document (including, without limitation,
financial information) required to be delivered under this Deed;

 

“RF4” means Leckhampton Finance Limited (formerly known as Robert Fleming
Leasing (Number 4) Limited);

 

“RF4 Lease” means any Lease entered into between RF4 and YCG;

 

“Second Beneficiaries” means the Lessors (in respect of the Lessor Pari Passu
Debt), the Agents, the Senior TCN Group Lenders, the Hedge Counterparties, the
Mandated Lead Arrangers and, from and after the occurrence of an Integrated
Merger Event, the Target Group Lenders;

 

“Second Lien Default” means any Event of Default (as defined in the Second Lien
Facility Agreement);

 

“Second Lien Discharge Date” means the date on which the Second Lien Facility
Agent has notified the Security Trustee that it is satisfied that the Second
Lien Indebtedness has been fully and finally satisfied and no further Second
Lien Indebtedness can arise under the Second Lien Documents;

 

“Second Lien Documents” means the Finance Documents (as defined in the Second
Lien Facility Agreement;

 

“Second Lien Facility Agreement” means the second lien facility agreement dated
on or about the date hereof between, inter alios, Telewest UK Limited, TCN, the
Mandated Lead Arrangers (as defined therein), the Second Lien Facility Agent,
the Security Trustee and the Second Lien Lenders;

 

13

--------------------------------------------------------------------------------


 

“Second Lien Finance Parties” means the Second Lien Facility Agent, the Mandated
Lead Arrangers (as defined in the Second Lien Facility Agreement), the Security
Trustee and the Second Lien Lenders, collectively;

 

“Second Lien Indebtedness” means all Indebtedness covenanted to be paid or
discharged by all or any of the Chargors to all or any of the Second Lien
Finance Parties under the Second Lien Documents;

 

“Second Lien Instructing Group” means an Instructing Group (as defined in the
Second Lien Facility Agreement);

 

“Secured Assets” means the undertaking, goodwill, property, assets or rights of
whatsoever nature which are the subject of the security created pursuant to any
of the Security Documents;

 

“Secured Obligations” means the Security Trustee Indebtedness, the Senior
Indebtedness, the Hedge Counterparty Indebtedness, the Lessor Debt and the
Second Lien Indebtedness;

 

“Security Documents” means the Existing Security Documents listed in Part 1 of
Schedule 13 (Existing Security Documents) and the New Security Documents;

 

“Security Trustee’s Deed of Accession” means a deed of accession substantially
in the form set out in Schedule 9 (Security Trustee’s Deed of Accession);

 

“Security Trustee Indebtedness” means the amounts payable to the Security
Trustee referred to in the definition of First Beneficiary;

 

“Security” means the security granted by the Chargors pursuant to the Security
Documents;

 

“Senior Agent” means the Senior Facility Agent and, if applicable from and after
the occurrence of an Integrated Merger Event, the Target Facility Agent;

 

“Senior Discharge Date” means the date on which each of the Senior Agents has
notified the Security Trustee that it is satisfied that the Senior Indebtedness
has been fully and finally satisfied and no further Senior Indebtedness can
arise under or in respect of the Senior Documents;

 

“Senior Documents” means the Finance Documents (as defined in the Senior
Facilities Agreement) and, if applicable from and after the occurrence of an
Integrated Merger Event, any Target Finance Documents, in each case other than
the Hedge Agreements referred to therein;

 

“Senior Facilities Agreement” means the senior facilities agreement dated on or
about the date hereof between inter alios, Telewest UK Limited, TCN, the
Mandated Lead Arrangers (as defined therein), the Senior Facility Agent, the
Security Trustee and the Senior TCN Group Lenders;

 

“Senior Finance Parties” means the Senior Facility Agent, the Mandated Lead
Arrangers (as defined in the Senior Facilities Agreement), the Administrative
Agent (as defined in the Senior Facilities Agreement), the Security Trustee, the
Senior TCN

 

14

--------------------------------------------------------------------------------


 

Group Lenders and, if applicable from an after the occurrence of an Integrated
Merger Event, the Target Finance Parties, collectively;

 

“Senior Indebtedness” means all indebtedness covenanted to be paid or discharged
by all or any of the Chargors to all or any of the Senior Finance Parties under
the Senior Documents;

 

“Senior Lenders” means the Senior TCN Group Lenders and, if applicable from and
after the occurrence of an Integrated Merger Event, the Target Group Lenders;

 

“Senior TCN Group Instructing Group” means an Instructing Group (as defined in
the Senior Facilities Agreement);

 

“Standstill Period” has the meaning given to it in Clause 8.6 (Permitted
Enforcement of Second Lien Indebtedness and New Hedge Counterparty
Indebtedness);

 

“Target” means a person whose principal area of business is substantially the
business of the TCN Group (or any part of it) and whose operations are based
predominantly in the United Kingdom;

 

“Target Facility Agent” means the agent or representative for the Target Group
Finance Parties under and pursuant to the Target Finance Documents;

 

“Target Facility Agreement” means any credit, loan or other facility agreement
governing any senior secured Target Group Senior Indebtedness;

 

“Target Finance Documents” means any Target Facility Agreement and other
document or instrument evidencing, governing or providing security therefor;

 

“Target Finance Parties” means the Target Facility Agent or Agents, the Target
Group Lenders and any other finance parties party from time to time as such to
any Target Finance Documents, collectively;

 

“Target Group” means the Target (or to the extent applicable, any holding
company of the Target) and its subsidiaries as at the date on which the Merger
Event has or is deemed to have occurred and thereafter shall mean, the Target
(or to the extent applicable, any holding company of the Target) and its
subsidiaries from time to time;

 

“Target Group Hedge Agreement” means each hedging agreement required to be
entered into under any Target Facility Agreement and in respect of which the
obligations assumed by the relevant member of the Target Group party thereto are
the subject of security;

 

“Target Group Hedge Counterparty” means each party to a Target Group Hedging
Agreement other than a member of the Target Group, and “Target Group Hedge
Counterparties” means all such parties;

 

“Target Group Hedge Counterparty Indebtedness” means the all indebtedness and
obligations covenanted to be paid or discharged by all or any of the members of
the Target Group to Target Group Hedge Counterparties under the Target Group
Hedge Agreements;

 

15

--------------------------------------------------------------------------------


 

“Target Group Instructing Group” means an instructing group of Target Group
Finance Parties under the Target Group Finance Documents;

 

“Target Group Lenders” means any lender in respect of Target Group Senior
Indebtedness;

 

“Target Group Senior Indebtedness” means all senior ranking indebtedness
covenanted to be paid or discharged by all or any of the Chargors to all or any
of the Target Finance Parties under the Target Finance Documents;

 

“Tax Sign Off Date” means in relation to a Lessor the date on which the Inland
Revenue has signed off on the tax computations of such Lessor in so far as they
relate to the transactions contemplated by the relevant Lease in respect of the
accounting period during which the final piece of Equipment (as defined in the
relevant Lease) which was the subject of the relevant Lease was sold by such
Lessor;

 

“TCC” means The Cable Corporation Limited (registered number 2075227);

 

“TCN Group” means TCN and its direct and indirect Subsidiaries and associated
partnerships but (a) excluding the members of the Flextech Group, and
(b) following an Integrated Merger Event including each Target Group Obligor (as
defined in the Senior Facilities Agreement) and each other person which was a
Subsidiary or Holding Company of the Target immediately prior to the Integrated
Merger Event which is designated as a member of the TCN Group by TCN pursuant to
Clause 23.19 (Notice of Integrated Merger Event) of the Senior Facilities
Agreement or by notice to the Agents from time to time and for so long as such
company is a member of the Group;

 

“Ten Year Leases” means the three agreements so entitled dated 24 December 1996
between YCG and each Lessor and the agreement so entitled dated 26 February 1996
between TCC and NatWest Specialist Finance Limited (as amended prior to the date
of this Deed);

 

“Third Beneficiaries” means the Second Lien Lenders;

 

“Total Commitments” means at any time, the aggregate amount of the Commitments
(as defined in the Senior Facilities Agreement) of all of the Senior TCN Group
Lenders under the Senior Facilities Agreement and, if applicable from and after
the occurrence of an Integrated Merger Agreement, the aggregate amount of the
commitments of all Target Group Lenders under any Target Facility Agreement;

 

“Transaction Documents” means the Senior Documents, the Lease Documents, the
Hedge Agreements and the Second Lien Documents;

 

“Transfer Deed” means a Transfer Deed as defined in the Senior Facilities
Agreement and/or if applicable any equivalent deed or agreement under the Target
Group Facility Agreement and/or a Transfer Deed as defined in the Second Lien
Facility Agreement, (as the context may require);

 

“Trust Property” means, collectively, (i) the security, powers, rights, titles,
benefits and interests (both present and future) constituted by and conferred on
the Security

 

16

--------------------------------------------------------------------------------


 

Trustee under or pursuant to the Security Documents (including, without
limitation, the benefit of all covenants given in the Security Documents) (ii)
all moneys, property and other assets paid or transferred to or vested in the
Security Trustee (or any agent of the Security Trustee) or received or recovered
by the Security Trustee (or any agent of the Security Trustee) pursuant to, or
in connection with, any of the Security Documents whether from any Chargor or
any other person and (iii) all rights, benefits, interests, money, investments,
property and other assets at any time representing or deriving from any of the
foregoing, including all interest, income and other sums at any time received or
receivable by the Security Trustee (or any agent of the Security Trustee) in
respect of the same (or any part thereof);

 

“Twelve Year Leases” means the three agreements so entitled dated 24
December 1996 between YCG and each Lessor and the agreement so entitled dated 26
February 1996 between TCC and NatWest Specialist Finance Limited (as amended
prior to the date of this Deed);

 

“Ultimate Parent” means Telewest Global, Inc., incorporated in the State of
Delaware, United States of America, whose registered office is at 1209 Orange
Street, Wilmington, Delaware 19801, United States of America and references to
the Ultimate Parent shall include any company which, after the date hereof,
becomes a Holding Company of Telewest Global, Inc. and, following a Merger
Event, pursuant to which the Ultimate Parent is amalgamated, consolidated or
merged into a member of the Target Group, the relevant surviving entity;

 

“Unintegrated Merger Event” means a Merger Event has occurred but an Integrated
Merger Event has not occurred;

 

“US Borrower” means Telewest Global Finance LLC in its capacity as a borrower
under each of the Senior Facilities Agreement and the Second Lien Facility
Agreement; and

 

“YCG” means The Yorkshire Cable Group Limited (registered number 2782818).

 


1.2           SUCCESSORS AND ASSIGNS


 

The expressions “Agent”, “Beneficiaries”, “Borrower”, “Chargor”, “Existing Hedge
Counterparties”, “First Beneficiary”, “Fourth Beneficiaries”, “Hedge
Counterparties”, “Lenders”, “Lessor”, “Mandated Lead Arrangers”, “Original
Guarantor”, “Second Beneficiaries”, “Security Trustee”, “TCN” and “Third
Beneficiaries”, include, where the context admits, their respective successors,
permitted assigns and, in the case of the Lenders, their Transferees and, in the
case of the Security Trustee, such other person as may from time to time be
appointed as Security Trustee for the Beneficiaries pursuant to the provisions
of this Deed, in the case of the Senior Agents, such other person as may be
appointed as Senior Facility Agent pursuant to Clause 29.1 (Appointment of the
Agents) of the Senior Facilities Agreement, or as Target Facility Agent under
any equivalent provision of the Target Facility Agreement and in the case of the
Second Lien Facility Agent, such other person as may be appointed as Second Lien
Facility Agent pursuant to Clause 24.1 (Appointment of the Agents) of the Second
Lien Facility Agreement.

 

17

--------------------------------------------------------------------------------


 


1.3           AGREEMENT DEFINITIONS


 


1.3.1        CAPITALISED WORDS AND EXPRESSIONS USED IN THIS DEED (INCLUDING ITS
RECITALS) SHALL, UNLESS THE CONTEXT OTHERWISE REQUIRES OR UNLESS OTHERWISE
DEFINED IN THIS DEED, HAVE THE MEANINGS GIVEN TO THEM IN THE SENIOR FACILITIES
AGREEMENT.


 


1.4           HEADINGS


 

Clause and schedule headings and the contents page are inserted for convenience
of reference only and shall be ignored in the interpretation of this Deed.

 


1.5           CONSTRUCTION OF CERTAIN TERMS


 

In this Deed, unless the context otherwise requires:

 


1.5.1        REFERENCES TO CLAUSES AND THE SCHEDULES ARE TO BE CONSTRUED AS
REFERENCES TO THE CLAUSES OF, AND THE SCHEDULES TO, THIS DEED AND REFERENCES TO
THIS DEED INCLUDE ITS SCHEDULES;


 


1.5.2        REFERENCE TO (OR TO ANY SPECIFIED PROVISION OF) THIS DEED OR ANY
OTHER DOCUMENT SHALL BE CONSTRUED AS REFERENCES TO THIS DEED, THAT PROVISION OR
THAT DOCUMENT AS IN FORCE FOR THE TIME BEING AND AS AMENDED IN ACCORDANCE WITH
THE TERMS THEREOF OR, AS THE CASE MAY BE, WITH THE AGREEMENT OF THE RELEVANT
PARTIES AND (WHERE SUCH CONSENT IS, BY THE TERMS OF THIS DEED OR THE RELEVANT
DOCUMENT OR OTHERWISE, REQUIRED TO BE OBTAINED AS A CONDITION TO SUCH AMENDMENT
BEING PERMITTED) THE PRIOR WRITTEN CONSENT OF THE RELEVANT AGENT, THE SECURITY
TRUSTEE, ALL OF THE LENDERS, THE INSTRUCTING PARTY OR ALL OR ANY OF THE OTHER
BENEFICIARIES (AS THE CASE MAY BE);


 


1.5.3        REFERENCES TO A “REGULATION” INCLUDE ANY PRESENT OR FUTURE
REGULATION, RULE, DIRECTIVE, REQUIREMENT, REQUEST OR GUIDELINE (WHETHER OR NOT
HAVING THE FORCE OF LAW) OF ANY AGENCY, AUTHORITY, CENTRAL BANK OR GOVERNMENT
DEPARTMENT OR ANY SELF-REGULATORY OR OTHER NATIONAL OR SUPRA-NATIONAL AUTHORITY;


 


1.5.4        WORDS IMPORTING THE PLURAL SHALL INCLUDE THE SINGULAR AND VICE
VERSA;


 


1.5.5        REFERENCES TO A TIME OF DAY ARE TO LONDON TIME;


 


1.5.6        REFERENCES TO A PERSON SHALL BE CONSTRUED AS INCLUDING REFERENCES
TO AN INDIVIDUAL, FIRM, COMPANY, CORPORATION, UNINCORPORATED BODY OF PERSONS OR
ANY STATE OR ANY AGENCY THEREOF;


 


1.5.7        REFERENCE TO A DOCUMENT “IN THE AGREED FORM” MEANS IN THE FORM OF A
DRAFT OF SUCH DOCUMENT INITIALLED BY WAY OF IDENTIFICATION BY EACH OF THE AGENTS
AND TCN OR BY THEIR RESPECTIVE LAWYERS ON THEIR BEHALF OR, WHERE NO SUCH DRAFT
IS SO INITIALLED, IN THE FORM TO BE AGREED BETWEEN TCN AND EACH OF THE AGENTS
AND ALL SUCH PARTIES HEREBY AGREE TO NEGOTIATE IN GOOD FAITH TO AGREE SUCH FORM;


 


1.5.8        REFERENCES TO A “GUARANTEE” INCLUDE REFERENCES TO AN INDEMNITY OR
OTHER ASSURANCE AGAINST FINANCIAL LOSS INCLUDING, WITHOUT LIMITATION, AN
OBLIGATION TO PURCHASE ASSETS OR SERVICES AS A CONSEQUENCE OF A DEFAULT BY ANY
OTHER PERSON TO PAY ANY INDEBTEDNESS AND “GUARANTEED” SHALL BE CONSTRUED
ACCORDINGLY;

 

18

--------------------------------------------------------------------------------


 


1.5.9        REFERENCES TO ANY ENACTMENT SHALL BE DEEMED TO INCLUDE REFERENCES
TO SUCH ENACTMENT AS RE-ENACTED, AMENDED OR EXTENDED; AND


 


1.5.10      UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN THIS DEED, A PERSON WHO
IS NOT A PARTY TO THIS DEED MAY NOT ENFORCE ANY OF ITS TERMS UNDER THE CONTRACTS
(RIGHTS OF THIRD PARTIES) ACT 1999.


 


1.6           EFFECT AS A DEED


 

This Deed is intended to take effect as a deed notwithstanding that all or any
of the Beneficiaries may have executed it under hand only.

 


1.7           SECURITY TRUSTEE’S OPINION


 

Where any Security Document provides for the Security Trustee’s opinion to
determine whether any matter would or is reasonably likely to have a material
adverse effect, the Security Trustee shall act in accordance with the
instructions of the Instructing Party (acting reasonably) in making such
determination.

 


1.8           SPECIFIC CAPACITY OF PARTIES


 

References in this Deed to the obligations or liabilities of any of the Agents,
the Lenders, the Beneficiaries, the Mandated Lead Arrangers, the Lessors, TCN,
the Hedge Counterparties, the Chargors, the Intergroup Debtors, the Intergroup
Creditors or the Security Trustee shall be strictly construed as references to
obligations or liabilities of any such person solely in its capacity as such.

 


1.9           INSTRUCTING PARTIES


 

Where this Deed or any other Security Document provides for any matter to be
determined by reference to the opinion of an Instructing Party, or to be subject
to the consent or request of an Instructing Party, or for any action to be taken
on the instructions of an Instructing Party, such opinion, consent, request or
instructions shall (as between the relevant Beneficiaries) only be regarded as
having been validly given or issued by an Instructing Party if all of the
relevant Beneficiaries shall have received appropriate prior notice of the
matter on which such opinion, consent, request or instructions are required to
be obtained and the relevant group of Beneficiaries shall have given or issued
(or, by the terms of the relevant governing agreement, be deemed to have done
so) such opinion, consent, request or instructions but each Chargor and each
Beneficiary (other than the Beneficiaries forming part of the Instructing Party)
shall be entitled (and bound) to assume that such notice shall have been duly
received by each relevant Beneficiary and that the relevant consent shall have
been obtained to constitute an Instructing Party whether or not this is in fact
the case.

 


1.10         REFERENCES TO LESSORS


 

Unless and to the extent the context does not permit, where a Lessor is a party
to more than one Ten Year Lease and more than one Twelve Year Lease with a
different Lessee, that Lessor shall be treated, and this Deed construed, as if
there were two separate Lessors each with its Ten Year Lease and Twelve Year
Lease with the Lessee a party thereto and references in this Deed to that Lessor
being “a party to”

 

19

--------------------------------------------------------------------------------


 

any particular Lease Document or to any “relevant” Lease Document or other
agreement or to any “relevant” Lessor Collateral Account or any other account
and similar expressions shall be construed accordingly.

 


2.             UNDERTAKINGS OF THE CHARGORS


 


2.1           LESSOR DEBT


 

Until the last to occur of the Senior Discharge Date and the Hedge Discharge
Date, each Chargor undertakes to the Security Trustee and to each of the other
Beneficiaries that it will not without the prior consent of the Security Trustee
(acting on the instructions of an Instructing Party):

 


2.1.1        PAY, PREPAY OR REPAY, OR MAKE ANY DISTRIBUTION IN RESPECT OF, OR
PURCHASE OR ACQUIRE, ANY OF THE LESSOR DEBT IN CASH OR IN KIND EXCEPT FOR
PERMITTED LEASE PAYMENTS;


 


2.1.2        EXERCISE ANY SET-OFF AGAINST ANY OF THE LESSOR DEBT, EXCEPT FOR
PERMITTED LEASE PAYMENTS;


 


2.1.3        CREATE OR PERMIT TO SUBSIST ANY SECURITY OVER ANY OF ITS ASSETS FOR
ANY OF THE LESSOR DEBT EXCEPT FOR:


 

(A)           ANY GUARANTEE OR ENCUMBRANCE GRANTED OR PERMITTED TO SUBSIST UNDER
THE SECURITY DOCUMENTS OR THE COLLATERAL ACCOUNT SECURITY ASSIGNMENTS
(INCLUDING, FOR THE AVOIDANCE OF DOUBT, ANY MONEYS CREDITED OR TO BE CREDITED TO
ANY LESSOR COLLATERAL ACCOUNT); AND

 

(B)           ANY ENCUMBRANCE GRANTED IN FAVOUR OF A LESSOR UNDER ANY COVENANT
FOR FURTHER ASSURANCE UNDER THE RELEVANT COLLATERAL ACCOUNT SECURITY ASSIGNMENT,
PROVIDED THAT ANY SUCH ENCUMBRANCE IS EXPRESSED TO BE SUBJECT TO THIS DEED AND
IS IN THE SAME FORM AS THE RELEVANT COLLATERAL ACCOUNT SECURITY ASSIGNMENT IN
FORCE AT THE DATE OF THIS DEED OR, IF LATER, THE DATE OF ITS CREATION IN
ACCORDANCE WITH THE TERMS OF THIS DEED OR IMPOSES NO GREATER OBLIGATION ON THE
RELEVANT CHARGOR AND GIVES NO GREATER RIGHTS TO THE LESSOR THAT IS A PARTY TO
THAT COLLATERAL ACCOUNT SECURITY ASSIGNMENT; OR

 


2.1.4        TAKE OR OMIT TO TAKE ANY ACTION WHEREBY THE SUBORDINATION OF THE
LESSOR DEBT CONTEMPLATED BY THIS DEED WOULD BE OR WOULD BE REASONABLY LIKELY TO
BE IMPAIRED.


 


2.2           HEDGING


 

Until the last to occur of the Senior Discharge Date and the Lessor Pari Passu
Discharge Date, each Chargor undertakes to the Security Trustee and to each of
the other Beneficiaries that it will not, without the prior consent of the
Security Trustee (acting on the instructions of the Instructing Party):

 


2.2.1        PAY, PREPAY OR REPAY, OR MAKE ANY DISTRIBUTION IN RESPECT OF, OR
PURCHASE OR ACQUIRE ANY OF THE HEDGE COUNTERPARTY INDEBTEDNESS IN CASH OR IN
KIND EXCEPT FOR PERMITTED HEDGING PAYMENTS;


 


2.2.2        EXERCISE ANY SET-OFF AGAINST ANY OF THE HEDGE COUNTERPARTY
INDEBTEDNESS EXCEPT FOR PERMITTED HEDGING PAYMENTS; OR

 

20

--------------------------------------------------------------------------------


 


2.2.3        CREATE OR PERMIT TO SUBSIST ANY SECURITY OVER ANY OF ITS ASSETS FOR
ANY OF THE HEDGE COUNTERPARTY INDEBTEDNESS EXCEPT FOR ANY GUARANTEE OR
ENCUMBRANCE GRANTED OR PERMITTED TO SUBSIST UNDER THE SECURITY DOCUMENTS.


 


2.3           SECOND LIEN


 

Until the last to occur of the Senior Discharge Date, the Hedge Discharge Date
and the Lessor Pari Passu Discharge Date, and subject to Clause 4.4 (Suspension
of Permitted Payments relating to Second Lien Indebtedness) below, no Chargor
may without the prior consent of the Security Trustee (acting on the
instructions of the Instructing Party) take, nor permit any Second Lien Finance
Party nor cooperate with any Second Lien Finance Party to take, any Prohibited
Action with respect to any Second Lien Indebtedness other than:

 

(A)           ANY SCHEDULED PAYMENTS OF INTEREST (INCLUDING GROSS UP AMOUNTS) OR
PRINCIPAL RECEIVED FROM ANY CHARGOR IN RESPECT OF ANY SECOND LIEN LIABILITY THEN
DUE AND OWING;

 

(B)           SUBJECT TO THE FOLLOWING PROVISIONS OF THIS CLAUSE 2.3, ANY
VOLUNTARY PREPAYMENTS MADE IN ACCORDANCE WITH THE PROVISIONS OF CLAUSE 6
(VOLUNTARY PREPAYMENT) OF THE SECOND LIEN FACILITY AGREEMENT;

 

(C)           SUBJECT TO THE FOLLOWING PROVISIONS OF THIS CLAUSE 2.3, ANY
MANDATORY PREPAYMENTS MADE IN ACCORDANCE WITH THE PROVISIONS OF CLAUSE 7
(MANDATORY PREPAYMENT AND CANCELLATION) OF THE SECOND LIEN FACILITY AGREEMENT;
AND

 

(D)           REASONABLE FEES PAID IN ACCORDANCE WITH MARKET PRACTICE;

 

in the case of (a), (b) and (c), as in effect on the original execution date of
this Deed or as amended with the prior consent of the Instructing Party,
provided that, subject to the provisions of any applicable intercreditor
agreement upon and following an Integrated Merger Event, notwithstanding the
provision of Clause 10.3 (Application of Repayments) of the Senior Facilities
Agreement and Clause 6.3 (Application of Repayments) of the Second Lien Facility
Agreement:

 

(I)            VOLUNTARY PREPAYMENTS MADE FROM THE PROCEEDS OF ANY FLEXTECH
DISPOSAL OR ANY SECOND LIEN REFINANCING MAY BE APPLIED, AT THE OPTION OF TCN, IN
OR TOWARDS REPAYMENT OF THE SECOND LIEN INDEBTEDNESS;

 

(II)           VOLUNTARY PREPAYMENTS MADE FROM CASH FUNDS OF THE TARGET GROUP
UPON A MERGER EVENT MAY BE APPLIED, AT THE OPTION OF TCN IN OR TOWARDS
PREPAYMENT OF THE SECOND LIEN INDEBTEDNESS;

 

(III)          VOLUNTARY PREPAYMENTS MADE AT ANY TIME WHEN THE RATIO OF
CONSOLIDATED GROUP NET BORROWINGS (AFTER TAKING ACCOUNT OF THE REPAYMENT IN
QUESTION) TO CONSOLIDATED GROUP NET OPERATING CASH FLOW IS LESS THAN OR EQUAL TO
2.85:1, MAY, AT THE OPTION OF TCN, BE APPLIED EQUALLY IN AMOUNT (AND NOT PRO
RATA) IN OR TOWARDS REPAYMENT OF THE SENIOR INDEBTEDNESS ON THE ONE HAND AND THE
SECOND LIEN INDEBTEDNESS ON THE OTHER HAND; AND

 

21

--------------------------------------------------------------------------------


 

(IV)          MANDATORY PREPAYMENTS MADE FROM EQUITY PROCEEDS OR FROM NET
PROCEEDS OF FINANCIAL INDEBTEDNESS WHICH IS JUNIOR TO THE FACILITIES SHALL, AT
THE OPTION OF TCN, BE APPLIED EQUALLY IN AMOUNT (AND NOT PRO RATA) IN OR TOWARDS
REPAYMENT OF THE SENIOR INDEBTEDNESS ON THE ONE HAND AND THE SECOND LIEN
INDEBTEDNESS ON THE OTHER HAND.

 


2.4           INTERGROUP DEBTORS


 

Each Intergroup Debtor undertakes to the Security Trustee and each of the other
Beneficiaries that it shall not take, nor permit any Intergroup Creditor nor
cooperate with any Intergroup Creditor to take the benefit of, any Prohibited
Action in relation to any Intergroup Liability except Permitted Intergroup
Payments.

 


3.             UNDERTAKINGS OF THE CREDITORS


 


3.1           LESSORS


 

Until the last to occur of the Senior Discharge Date and the Hedge Discharge
Date (but without prejudice to Clause 8.1 (Restrictions on enforcement by the
Lessors)), each Lessor undertakes to the Security Trustee, each of the other
Beneficiaries and each of the other Lessors that it will not, without the
consent of the Security Trustee (acting on the instructions of the Instructing
Party) and the other Lessors:

 


3.1.1        DEMAND OR RECEIVE PAYMENT, PREPAYMENT OR REPAYMENT OF, OR ANY
DISTRIBUTION IN RESPECT OF (OR ON ACCOUNT OF), ANY OF THE LESSOR DEBT OWING TO
IT IN CASH OR IN KIND OR APPLY ANY MONEY OR PROPERTY IN DISCHARGE OF ANY LESSOR
DEBT OWING TO IT, EXCEPT FOR:


 

(A)           PERMITTED LEASE PAYMENTS; AND/OR

 

(B)           ANY PROCEEDS RECEIVED AND APPLIED IN THE ORDER PERMITTED BY
CLAUSE 9 (PROCEEDS OF ENFORCEMENT OF SECURITY); AND/OR

 

(C)           THE PROCEEDS OF THE RELEVANT COLLATERAL ACCOUNT SECURITY
ASSIGNMENTS;

 


3.1.2        EXERCISE ANY SET-OFF AGAINST ANY LESSOR DEBT OWING TO IT, EXCEPT
FOR PERMITTED LEASE PAYMENTS AND IN RESPECT OF MONIES STANDING TO THE CREDIT OF
THE LESSOR COLLATERAL ACCOUNTS PURSUANT TO AN ENFORCEMENT OF THE LESSOR
SECURITY;


 


3.1.3        PERMIT TO SUBSIST OR RECEIVE ANY ENCUMBRANCE OR RECEIVE ANY
GUARANTEE OR OTHER ASSURANCE AGAINST FINANCIAL LOSS FOR, OR IN RESPECT OF, ANY
OF THE LESSOR DEBT OWING TO IT OTHER THAN ANY ENCUMBRANCE OR GUARANTEE PERMITTED
PURSUANT TO CLAUSE 2.1.3 AND INCLUDING RECEIVING AND REQUIRING THE RECEIPT OF
MONIES INTO THE RELEVANT LESSOR COLLATERAL ACCOUNT; OR


 


3.1.4        AMEND ANY OF THE LEASE DOCUMENTS TO WHICH IT IS A PARTY IN A MANNER
WHICH IMPOSES A GREATER OBLIGATION ON THE RELEVANT CHARGOR OR AMEND CLAUSE 18.1
OR 18.2 (OR ANY EQUIVALENT PROVISION) OF ANY LEASE.


 


3.2           HEDGE COUNTERPARTIES


 


3.2.1        UNTIL THE LAST TO OCCUR OF THE SENIOR DISCHARGE DATE AND THE LESSOR
PARI PASSU DISCHARGE DATE, (BUT WITHOUT PREJUDICE TO CLAUSE 8.2 (RESTRICTIONS ON
ENFORCEMENT BY

 

22

--------------------------------------------------------------------------------


 

New Hedge Counterparties) and Clause 8.6 (Permitted Enforcement of Second Lien
Indebtedness and New Hedge Counterparty Indebtedness)), each Hedge Counterparty
undertakes to the Security Trustee and to each of the other Beneficiaries that
it will not, without the prior consent of the Security Trustee (acting on the
instructions of the Instructing Party) and the Lessors:


 

(A)           DEMAND OR RECEIVE PAYMENT, PREPAYMENT OR REPAYMENT OF, OR ANY
DISTRIBUTION IN RESPECT OF (OR ON ACCOUNT OF), ANY OF THE HEDGE COUNTERPARTY
INDEBTEDNESS IN CASH OR IN KIND OR APPLY ANY MONEY OR PROPERTY IN DISCHARGE OF
ANY HEDGE COUNTERPARTY INDEBTEDNESS EXCEPT FOR:

 

(I)            PERMITTED HEDGING PAYMENTS; AND/OR

 

(II)           ANY PROCEEDS RECEIVED AND APPLIED IN THE ORDER PERMITTED BY
CLAUSE 9 (PROCEEDS OF ENFORCEMENT OF SECURITY); AND/OR

 

(III)          THE PROCEEDS OF THE SECURITY;

 

(B)           EXERCISE ANY SET-OFF AGAINST ANY OF THE HEDGE COUNTERPARTY
INDEBTEDNESS, EXCEPT FOR PERMITTED HEDGING PAYMENTS; OR

 

(C)           PERMIT OR REQUIRE TO SUBSIST OR RECEIVE THE BENEFIT OF ANY
ENCUMBRANCE OR ANY GUARANTEE OR OTHER ASSURANCE AGAINST FINANCIAL LOSS FOR, OR
IN RESPECT OF, ANY OF THE HEDGE COUNTERPARTY INDEBTEDNESS OTHER THAN THE
SECURITY.

 


3.2.2        UNTIL THE LAST TO OCCUR OF THE SENIOR DISCHARGE DATE AND THE LESSOR
PARI PASSU DISCHARGE DATE, EACH HEDGE COUNTERPARTY UNDERTAKES TO THE SECURITY
TRUSTEE AND TO EACH OF THE OTHER BENEFICIARIES THAT:


 

(A)           ANY HEDGE AGREEMENTS TO WHICH IT IS A PARTY GOVERNING THE TERMS OF
A HEDGING TRANSACTION WILL PROVIDE FOR “TWO WAY PAYMENTS” IN THE EVENT OF A
TERMINATION OF THE RELEVANT HEDGE ARRANGEMENTS ENTERED INTO UNDER SUCH HEDGE
AGREEMENTS HOWSOEVER CAUSED, MEANING THAT THE DEFAULTING PARTY UNDER THOSE HEDGE
ARRANGEMENTS WILL BE ENTITLED TO RECEIVE PAYMENT UNDER THE RELEVANT TERMINATION
PROVISIONS IF THE NET REPLACEMENT VALUE OF ALL TERMINATED TRANSACTIONS EFFECTED
UNDER THE RELEVANT HEDGE ARRANGEMENTS IS IN ITS FAVOUR, AND NETTING WILL BE
PERMITTED ONLY BETWEEN HEDGE ARRANGEMENTS AND WILL NOT BE PERMITTED BETWEEN ANY
HEDGE ARRANGEMENTS AND ANY OTHER INTEREST RATE OR CURRENCY HEDGING ARRANGEMENTS
OR DERIVATIVE TRANSACTIONS WHICH DO NOT CONSTITUTE HEDGE ARRANGEMENTS (AND, FOR
THE AVOIDANCE OF DOUBT, TO THE EXTENT THAT ANY SUCH HEDGE ARRANGEMENTS DO NOT SO
PROVIDE, THEY WILL BE DEEMED TO SO PROVIDE);

 

(B)           IT WILL NOT TERMINATE ANY OF THE HEDGE ARRANGEMENTS TO WHICH IT IS
A PARTY EXCEPT:

 

(I)            AS A RESULT OF NON-PAYMENT OF ANY HEDGE COUNTERPARTY INDEBTEDNESS
UNDER SUCH HEDGE ARRANGEMENTS WHICH NON-PAYMENT CONTINUES FOR 3 BUSINESS DAYS
AFTER NOTICE OF SUCH NON-PAYMENT HAS BEEN GIVEN BY SUCH HEDGE COUNTERPARTY TO
THE SECURITY TRUSTEE (PROVIDED THAT IF SUCH HEDGE COUNTERPARTY AND THE SECURITY
TRUSTEE ARE THE SAME ENTITY IT WILL

 

23

--------------------------------------------------------------------------------


 

NOT BE NECESSARY FOR THERE TO BE ANY FORMAL NOTICE OF SUCH NON-PAYMENT TO BE
GIVEN BY SUCH HEDGE COUNTERPARTY TO THE SECURITY TRUSTEE); OR

 

(II)           UPON THE EARLIEST OF (1) THE LAST DAY ON WHICH A PAYMENT OF
PRINCIPAL IS DUE TO BE MADE UNDER THE SENIOR FACILITIES AGREEMENT OR, AS
APPLICABLE, THE TARGET FACILITY AGREEMENT, (2) AN ACCELERATION OF THE PRINCIPAL
AMOUNT OUTSTANDING UNDER THE SENIOR FACILITIES AGREEMENT OR, AS APPLICABLE, THE
TARGET FACILITY AGREEMENT FOLLOWING CONSULTATION WITH (BUT WITHOUT BEING
REQUIRED TO OBTAIN THE CONSENT OF) THE SECURITY TRUSTEE AND (3) THE DATE ON
WHICH THE SENIOR TCN GROUP LENDERS OR AS APPLICABLE THE TARGET GROUP LENDERS
HAVE BEEN REPAID (OR PREPAID) IN FULL AND THE TOTAL COMMITMENTS HAVE BEEN
REDUCED TO ZERO; OR

 

(III)          FOLLOWING THE REPUDIATION OF ANY SUCH HEDGE ARRANGEMENTS BY THE
RELEVANT CHARGOR; OR

 

(IV)          UPON:

 

(A)         IT BECOMING CONTRARY TO ANY LAW OR REGULATION FOR THE RELEVANT
CHARGOR OR SUCH HEDGE COUNTERPARTY TO PERFORM THE PAYMENT OBLIGATIONS EXPRESSED
TO BE ASSUMED BY IT IN RESPECT OF SUCH HEDGE ARRANGEMENTS OR SUCH OBLIGATIONS
BECOMING INVALID OR UNENFORCEABLE AGAINST THE RELEVANT CHARGOR; OR

 

(B)           ANY PROVISION OF SUCH HEDGE ARRANGEMENTS RELATING TO THE
TERMINATION THEREOF (INCLUDING, WITHOUT LIMITATION, THE CALCULATION OF OR
OBLIGATION TO PAY AMOUNTS UPON SUCH TERMINATION) BECOMING INVALID OR
UNENFORCEABLE AGAINST THE RELEVANT CHARGOR; OR

 

(V)           AN INSOLVENCY EVENT OCCURRING IN RELATION TO THE RELEVANT CHARGOR;
OR

 

(VI)          WITH THE PRIOR WRITTEN CONSENT OF THE SECURITY TRUSTEE (ACTING ON
THE INSTRUCTIONS OF AN INSTRUCTING PARTY);

 

(C)           TO THE EXTENT THAT THE RELEVANT HEDGE COUNTERPARTY WOULD NOT
OTHERWISE BE ENTITLED TO TERMINATE THE RELEVANT HEDGE ARRANGEMENT IN SUCH
CIRCUMSTANCES IT SHALL BE DEEMED TO BE ENTITLED TO TERMINATE THE RELEVANT HEDGE
ARRANGEMENT IN THE FOLLOWING CIRCUMSTANCES:

 

(I)            IF UPON THE TERMINATION OF ANY HEDGE ARRANGEMENT IN ACCORDANCE
WITH THE TERMS OF THIS DEED AND FOLLOWING THE APPLICATION OF ANY NETTING
PURSUANT TO THE TERMS THEREOF AN AMOUNT FALLS DUE FROM A HEDGE COUNTERPARTY TO A
CHARGOR, AT ANY TIME ON OR AFTER THE ENFORCEMENT DATE, IN WHICH CASE, THAT
AMOUNT SHALL BE PAID BY THE RELEVANT HEDGE COUNTERPARTY, TO THE EXTENT THAT IT
IS LAWFULLY POSSIBLE, TO THE SECURITY TRUSTEE (WHICH PAYMENT SHALL BE DEEMED TO
BE IN FULL DISCHARGE OF ITS OBLIGATIONS TO THE RELEVANT CHARGOR, TO THE EXTENT
OF THE AMOUNT SO PAID) AND SHALL BE TREATED TO THE EXTENT THAT THE SECURITY
TRUSTEE IS ENTITLED TO DO SO, AS THE PROCEEDS OF ENFORCEMENT OF THE SECURITY

 

24

--------------------------------------------------------------------------------


 

DOCUMENTS AND SHALL BE APPLIED IN ACCORDANCE WITH CLAUSE 9 (PROCEEDS OF
ENFORCEMENT OF SECURITY); AND

 

(II)           PROMPTLY AFTER THE OPERATION OF CLAUSE 26.17 (ACCELERATION) OF
THE SENIOR FACILITIES AGREEMENT (OR, IF APPLICABLE FROM AND AFTER THE OCCURRENCE
OF AN INTEGRATED MERGER EVENT, ANY COMPARABLE PROVISION OF ANY TARGET FACILITY
AGREEMENT) OR THE SENIOR FACILITIES AGENT TAKING ANY ACTION AS IS REFERRED TO IN
CLAUSE 26.18 (REPAYMENT ON DEMAND) OF THE SENIOR FACILITIES AGREEMENT (OR, IF
APPLICABLE FROM AND AFTER THE OCCURRENCE OF AN INTEGRATED MERGER EVENT, THE
TARGET FACILITY AGENT TAKING ANY SIMILAR ACTION UNDER ANY COMPARABLE PROVISION
OF ANY TARGET FACILITY AGREEMENT) OR THE NON-PAYMENT OF ANY AMOUNT DUE UNDER THE
SENIOR FACILITIES AGREEMENT (OR, IF APPLICABLE FROM AND AFTER THE OCCURRENCE OF
AN INTEGRATED MERGER EVENT, ANY TARGET FACILITY AGREEMENT) OR ON THE LAST DAY ON
WHICH A PAYMENT OF PRINCIPAL IS DUE UNDER THE SENIOR FACILITIES AGREEMENT (OR,
IF APPLICABLE FROM AND AFTER THE OCCURRENCE OF AN INTEGRATED MERGER EVENT, ANY
TARGET FACILITY AGREEMENT) IN WHICH CASE, EACH HEDGE COUNTERPARTY:

 

(A)         SHALL EXERCISE ANY AND ALL RIGHTS IT MAY HAVE TO TERMINATE AND CLOSE
OUT ALL HEDGE ARRANGEMENTS TO WHICH IT IS A PARTY, UNLESS THE SENIOR FACILITY
AGENT AND/OR, IF APPLICABLE FROM AND AFTER THE OCCURRENCE OF AN INTEGRATED
MERGER EVENT, THE TARGET FACILITY AGENT (IN ANY CASE ACTING ON THE INSTRUCTIONS
OF THE INSTRUCTING PARTY) OTHERWISE AGREES;

 

(B)          SHALL NOT ENTER INTO ANY NEW HEDGE ARRANGEMENTS WITHOUT THE CONSENT
OF THE SENIOR FACILITY AGENT AND/OR, IF APPLICABLE FROM AND AFTER THE OCCURRENCE
OF AN INTEGRATED MERGER EVENT, THE TARGET FACILITY AGENT (IN EACH CASE ACTING ON
THE INSTRUCTIONS OF THE INSTRUCTING PARTY);

 

(C)          WILL PROVIDE THE SECURITY TRUSTEE WITH A COPY OF ANY NOTICE OF THE
TERMINATION OF ANY HEDGE ARRANGEMENT; AND

 

(D)           IT WILL PROMPTLY FOLLOWING THE WRITTEN REQUEST OF THE SECURITY
TRUSTEE, WHICH MAY ONLY BE GIVEN IF THE ENFORCEMENT DATE HAS OCCURRED, PROVIDE
THE SECURITY TRUSTEE WITH A COPY OF EACH HEDGE AGREEMENT TO WHICH IT IS A PARTY
AND EACH AMENDMENT, SUPPLEMENT OR VARIATION TO IT.

 


3.3           SECOND LIEN FINANCE PARTIES


 

Until the later to occur of the Senior Discharge Date, the Hedge Discharge Date
and the Lessor Pari Passu Discharge Date, except as the Instructing Party shall
previously have consented in writing, no Second Lien Finance Party will agree
to, or take the benefit of, any Prohibited Action in relation to any Second Lien
Indebtedness except:

 

(A)           TO THE EXTENT CONTEMPLATED BY CLAUSE 2.4 (SECOND LIEN);

 

(B)           PURSUANT TO ANY SECOND LIEN DOCUMENT AS IN EFFECT AT THE DATE
HEREOF OR OTHERWISE BY WAY OF TAKING, ACCEPTING, RECEIVING OR PERFECTING THE
BENEFIT OF

 

25

--------------------------------------------------------------------------------


 

ANY ADDITIONAL ENCUMBRANCES OR GUARANTEES IN CIRCUMSTANCES WHERE SUCH
ENCUMBRANCE OR GUARANTEE IS GRANTED IN ACCORDANCE WITH THE SENIOR FACILITIES
AGREEMENT;

 

(C)           SUBJECT TO THE PROVISIONS OF CLAUSE 8.6 (PERMITTED ENFORCEMENT OF
SECOND LIEN INDEBTEDNESS OR NEW HEDGE COUNTERPARTY INDEBTEDNESS), TO ENFORCE ANY
ENCUMBRANCE GRANTED TO IT OR TO PRESERVE, OR PROTECT ANY ENCUMBRANCE GRANTED TO
IT; OR

 

(D)           THE RECEIPT OF MONIES DISTRIBUTED BY THE SECURITY TRUSTEE IN
ACCORDANCE WITH CLAUSE 9 (PROCEEDS OF ENFORCEMENT OF SECURITY).

 


3.4           INTERGROUP CREDITORS


 

Until the last to occur of the Senior Discharge Date, the Hedge Discharge Date,
the Lessor Junior Discharge Date and the Second Lien Discharge Date, each
Intergroup Creditor undertakes to the Security Trustee and each of the other
Beneficiaries that it shall not agree to, or take the benefit of, any Prohibited
Action in relation to any Intergroup Liability except Permitted Intergroup
Payments.

 


3.5           PERMITTED CAPITALISATION OF INTERGROUP LIABILITIES


 

Notwithstanding any other term of this Deed, the Intergroup Liabilities may be:

 

(A)           REDUCED OR CANCELLED IN CONSIDERATION OF THE ISSUE OF ONE OR MORE
SHARES OR OTHER SECURITIES BY AN INTERGROUP DEBTOR TO ANY INTERGROUP CREDITOR OR
BY ANY WAIVER OF ANY SUCH INTERGROUP LIABILITIES OR BY THE MAKING OF ANY CAPITAL
CONTRIBUTION BY AN INTERGROUP CREDITOR TO ANY INTERGROUP CREDITOR; OR

 

(B)           CONVERTED INTO LOAN STOCK OR CONVERTIBLE UNSECURED LOAN STOCK OR,
IF SO CONVERTED, MAY BE CONVERTED BACK INTO DEBT,

 

provided that in each case (i) any such action is not prohibited by the terms of
the Senior Documents, the Second Lien Documents or the Lease Documents and (ii)
where an Intergroup Creditor has granted security to the Security Trustee
pursuant to any Security Document over its right, title and benefit to the
relevant Intergroup Liabilities, any action referred to in sub-paragraphs (a)
and (b) above shall only be permitted to the extent that the relevant asset into
which such Intergroup Liabilities are converted, or in consideration for which
they are discharged (if any), is subject to Security in favour of the Security
Trustee (in form and substance substantially similar to the existing Security in
favour of the Security Trustee or will within 10 Business Days of such
conversion or exchange, be made subject to Security in favour of the Security
Trustee (in form and substance similar to the existing Security in favour of the
Security Trustee or otherwise in form and substance as may be reasonably
required by the Security Trustee).

 


3.6           AMENDMENTS TO SENIOR FINANCE DOCUMENTS


 

Subject to Clause 3.7 (New Senior Liabilities), no Chargor nor any Senior
Finance Party will, prior to the Second Lien Discharge Date, without the prior
written consent of the Second Lien Facility Agent (acting on instructions of a
Second Lien Instructing Group):

 

26

--------------------------------------------------------------------------------


 

(a)           increase the rate of interest payable under any Senior Document or
otherwise increase the cost to the Chargors of the Senior Indebtedness by more
than 75 basis points per annum other than as contemplated by the terms of the
Senior Documents as at the original execution date of this Deed;

 

(b)           increase the rate of interest payable under any Target Finance
Document or otherwise increase the cost to the Chargors or the Target Group
Senior Indebtedness by more than 75 basis points per annum other than as
contemplated by the terms of the Target Finance Documents as at the date of the
Integrated Merger Event;

 

(c)           change the basis on which interest or any other amount (including,
without limitation, fees) is calculated under any Senior Document as at the date
of its original execution, other than as a result of procedural or
administrative changes arising in the ordinary course of the administration of
the Senior Indebtedness which are not materially prejudicial to the interests of
the Second Lien Finance Parties;

 

(d)           agree to take any action which would make any scheduled principal,
any interest or any other amount payable under any Senior Document on a date
later than that provided in the relevant Senior Document as at the date of its
original execution, other than arising from the extension of the final
maturities in respect of any one or more of the Facilities or any facility in
respect of any Target Group Senior Indebtedness in each case, by up to 6 months;
or

 

(e)           agree to or take any action to amend any Senior Document which
would prohibit, or create a default or event of default thereunder with respect
to, any action or event that is expressly permitted under this Deed.

 


3.7           NEW SENIOR LIABILITIES


 

Prior to the Second Lien Discharge Date, the Senior Lenders may make available
New Senior Liabilities (which will be treated as Senior Indebtedness for the
purposes of this Deed) provided that the final maturity date of such new Senior
Indebtedness is not later than the original maturity date of the C Facility
under the Senior Facilities Agreement or, if later, the maturity date of the
longest facility in respect of any Target Group Senior Indebtedness.

 


3.8           EXISTING SECURITY DOCUMENTS


 

Each of the Existing Hedge Counterparties and the Lessors hereby agree that it
will, promptly upon the execution of this Deed give irrevocable and
unconditional instructions to CIBC World Markets PLC, in its capacity as
security trustee under each of the Existing Security Documents:

 


3.8.1        TO APPOINT THE SECURITY TRUSTEE AS CO-TRUSTEE UNDER THE EXISTING
INTERCREDITOR DEED AND IN RELATION TO EACH OF THE EXISTING SECURITY DOCUMENTS
LISTED IN PART 1 OF SCHEDULE 13 (EXISTING SECURITY DOCUMENTS);

 

27

--------------------------------------------------------------------------------


 


3.8.2        TO IRREVOCABLY AND UNCONDITIONALLY RELEASE THE SECURITY GRANTED IN
ITS FAVOUR UNDER EACH OF THE EXISTING SECURITY DOCUMENTS LISTED IN PART 2 OF
SCHEDULE 13 (EXISTING SECURITY DOCUMENTS);


 


3.8.3        TO IRREVOCABLY AND UNCONDITIONALLY RELEASE THE SECURITY GRANTED IN
ITS FAVOUR UNDER EACH OF THE EXISTING SECURITY DOCUMENTS LISTED IN PART 1 OF
SCHEDULE 13 (EXISTING SECURITY DOCUMENTS) TO THE EXTENT THAT SUCH SECURITY IS
GRANTED BY OR OVER THE SHARES OR OTHER EQUITY INTERESTS IN, OR LOAN STOCK ISSUED
BY, ANY MEMBER OF THE FLEXTECH GROUP OR ANY OTHER MEMBER OF THE GROUP (EXCLUDING
TELEWEST UK) WHO IS NOT A MEMBER OF THE TCN GROUP; AND


 


3.8.4        TO EXECUTE SUCH NOTICES, INSTRUMENTS OR OTHER DOCUMENTS, IN EACH
CASE, AS MAY BE NECESSARY TO GIVE EFFECT TO THE TRANSACTIONS CONTEMPLATED IN
CLAUSES 3.8.1, 3.8.2 AND 3.8.3 ABOVE,


 

following which CIBC World Markets PLC shall resign as security trustee under
the Existing Intercreditor Deed, provided that for the avoidance of doubt,
nothing in this Clause 3.8 shall require the Lessors to take any action with
respect to the Lessor Security.

 


4.             SUSPENSION OF PERMITTED PAYMENTS


 


4.1           SUSPENSION OF PERMITTED LEASE PAYMENTS


 

Subject to Clause 6 (Subordination on Insolvency) and Clause 8.1 (Restrictions
on enforcement by Lessors), no Chargor shall make and no Lessor shall receive
any Permitted Lease Payments if:

 


4.1.1        AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING 20 BUSINESS DAYS
AFTER ITS OCCURRENCE AND/OR THE ENFORCEMENT DATE HAS OCCURRED; OR


 


4.1.2        AN EVENT OF DEFAULT HAS OCCURRED AND A NOTICE IS SERVED ON THE
RELEVANT CHARGOR AND SUCH LESSOR BY THE SECURITY TRUSTEE STATING THAT SUCH EVENT
OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THAT NO PERMITTED LEASE PAYMENTS
CAN BE MADE.


 

Any payment in respect of Lessor Debt made after Clause 4.1.1 has become
applicable or after a notice is served pursuant to Clause 4.1.2 shall not
constitute Permitted Lease Payments. If the Senior Facility Agent, or (if
applicable) the Target Facility Agent is satisfied that the circumstances or the
relevant breach which gave rise to the Event of Default referred to in Clause
4.1.1 or 4.1.2 above no longer apply or has been cured (as the case may be), it
may, by notice to TCN, state that payments may be made in respect of Lessor Debt
so as to constitute Permitted Lease Payments.

 


4.2           SUSPENSION OF PERMITTED HEDGING PAYMENTS


 

Subject to Clause 6 (Subordination on Insolvency), no Chargor shall make and no
Hedge Counterparty shall receive any Permitted Hedging Payments if:

 


4.2.1        AN EVENT OF DEFAULT (OTHER THAN A DEFAULT IN RESPECT OF ANY HEDGE
ARRANGEMENT) HAS OCCURRED AND IS CONTINUING 20 BUSINESS DAYS AFTER ITS
OCCURRENCE AND/OR THE ENFORCEMENT DATE HAS OCCURRED; OR

 

28

--------------------------------------------------------------------------------


 


4.2.2        AN EVENT OF DEFAULT (OTHER THAN A DEFAULT IN RESPECT OF ANY HEDGE
ARRANGEMENT) HAS OCCURRED AND A NOTICE IS SERVED ON THE RELEVANT CHARGOR AND
SUCH HEDGE COUNTERPARTY BY THE SECURITY TRUSTEE STATING THAT SUCH EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AND THAT NO PERMITTED HEDGING PAYMENTS
CAN BE MADE.


 

Any payments in respect of Hedge Counterparty Indebtedness made after
Clause 4.2.1 has become applicable or after a notice is served in accordance
with Clause 4.2.2 shall not constitute Permitted Hedging Payments.  In the event
of any suspension of Permitted Hedging Payments pursuant to Clauses 4.2.1 or
4.2.2, any Hedge Counterparty may suspend any payments due from it to any
Chargor under any Hedge Arrangement to which it is a party.  If the Senior
Facility Agent, or (if applicable) the Target Facility Agent is satisfied that
the circumstances or the relevant breach which gave rise to the Event of Default
referred to in Clause 4.2.1 or 4.2.2 above no longer apply or has been cured (as
the case may be), it may, by notice to TCN and the Hedge Counterparties state
that payments may be made in respect of Hedge Counterparty Indebtedness so as to
constitute Permitted Hedging Payments.  Upon receipt of such notice, any Hedge
Counterparties that has suspended payments to any Chargor under any Hedge
Arrangement shall promptly recommence such payments.

 


4.3           SUSPENSION OF PERMITTED PAYMENTS RELATING TO SECOND LIEN
INDEBTEDNESS


 

Except with the prior consent in writing of the Instructing Party at any time
prior to the Senior Discharge Date, no Chargor may on any date make any
payments, which would otherwise be permitted by Clause 2.3 (Second Lien) if:

 

(A)           ANY OF THE SENIOR INDEBTEDNESS DUE AND PAYABLE ON OR PRIOR TO SUCH
DATE IS UNPAID; OR

 

(B)           FOLLOWING THE OCCURRENCE OF AN EVENT OF DEFAULT AND WHERE THE SAME
IS CONTINUING, EITHER OF THE SENIOR AGENTS ACTING ON THE INSTRUCTIONS OF THE
INSTRUCTING PARTY) SERVES A DEFAULT NOTICE ON THE SECOND LIEN FACILITY AGENT
UNTIL THE EARLIEST DATE ON WHICH:

 

(I)            PARAGRAPH (A) DOES NOT APPLY; AND

 

(II)           ONE OF THE FOLLOWING APPLIES:

 

(A)         150 DAYS HAVE ELAPSED SINCE THE SERVICE OF SUCH DEFAULT NOTICE OR,
IF EARLIER, WHERE A STANDSTILL PERIOD IS IN EFFECT ANY TIME DURING THAT 150 DAY
PERIOD, THE DATE ON WHICH THAT STANDSTILL PERIOD EXPIRES;

 

(B)          IN THE CASE OF AN EVENT OF DEFAULT (OTHER THAN A CROSS-DEFAULT
UNDER THE SENIOR FACILITIES AGREEMENT ON ACCOUNT OF A DEFAULT UNDER THE TARGET
FACILITY AGREEMENT OR A CROSS-DEFAULT UNDER THE TARGET FACILITY AGREEMENT ON
ACCOUNT OF A DEFAULT UNDER THE SENIOR FACILITIES AGREEMENT) THE RELEVANT AGENT
(ACTING ON THE INSTRUCTIONS OF A SENIOR TCN GROUP INSTRUCTING GROUP OR A TARGET
GROUP INSTRUCTING GROUP, AS APPLICABLE) HAS CONFIRMED IN WRITING TO TCN, THE
SECOND LIEN FACILITY AGENT AND THE OTHER SENIOR AGENT THAT THE RELEVANT EVENT OF
DEFAULT HAS BEEN

 

29

--------------------------------------------------------------------------------


 

REMEDIED OR WAIVED IN WRITING BY A SENIOR TCN GROUP INSTRUCTING GROUP OR A
TARGET GROUP INSTRUCTING GROUP, AS APPLICABLE, OR SUCH EVENT OF DEFAULT IS NO
LONGER CONTINUING;

 

(C)          WHICHEVER OF THE SENIOR AGENTS HAS SERVED THE DEFAULT NOTICE
CANCELS SUCH DEFAULT NOTICE BY NOTICE IN WRITING TO THE OTHER AGENTS AND TCN; OR

 

(D)         THE SENIOR DISCHARGE DATE OCCURS,

 

provided that, unless otherwise agreed by the Second Lien Facility Agent (acting
on the instructions of the Second Lien Instructing Group):

 

(III)          NO MORE THAN ONE DEFAULT NOTICE MAY BE SERVED WITH RESPECT TO THE
SAME PARTICULAR EVENT OR CIRCUMSTANCES BY A SENIOR AGENT WHETHER IN RELATION TO
THE SAME EVENT OF DEFAULT OR NOT, BUT WITHOUT PREJUDICE TO THE ABILITY OF EITHER
SENIOR AGENT TO ISSUE A DEFAULT NOTICE IN RESPECT OF ANY OTHER PARTICULAR EVENT
OR CIRCUMSTANCE AND WITHOUT PREJUDICE TO THE ABILITY OF THE SENIOR AGENT WHO DID
NOT SERVE THE ORIGINAL DEFAULT NOTICE TO SERVE A DEFAULT NOTICE IN RESPECT OF
THE SAME PARTICULAR EVENT OR CIRCUMSTANCE;

 

(IV)          A DEFAULT NOTICE MAY NOT BE SERVED BY A SENIOR AGENT IN RELIANCE
ON A PARTICULAR EVENT OF DEFAULT MORE THAN 45 DAYS AFTER THE RELEVANT SENIOR
AGENT HAS RECEIVED NOTICE IN WRITING FROM ANY OTHER PARTY HERETO SPECIFYING THE
EVENT OR CIRCUMSTANCE CONSTITUTING THAT EVENT OF DEFAULT AND SPECIFYING THAT IT
CONSTITUTES AN EVENT OF DEFAULT; AND

 

(V)           A DEFAULT NOTICE MAY NOT BE ISSUED BY A SENIOR AGENT LESS THAN 360
DAYS AFTER THE SERVICE OF A PRIOR DEFAULT NOTICE BY THAT SENIOR AGENT RELATING
TO AN EVENT OF DEFAULT WHICH WAS EXISTING AT THE TIME OF SUCH PRIOR DEFAULT
NOTICE, UNLESS SUCH EVENT OF DEFAULT HAS BEEN REMEDIED OR IS NO LONGER
CONTINUING FOR AT LEAST 180 DAYS PRIOR TO THE SERVICE OF THE PROPOSED NEW
DEFAULT NOTICE.

 


5.             TURNOVER OF NON-PERMITTED PAYMENTS


 


5.1           IF AT ANY TIME PRIOR TO THE LAST TO OCCUR OF THE SENIOR DISCHARGE
DATE, THE HEDGE DISCHARGE DATE AND THE LESSOR PARI PASSU DISCHARGE DATE:


 


5.1.1        ANY HEDGE COUNTERPARTY RECEIVES A PAYMENT (INCLUDING BY SET-OFF) OR
DISTRIBUTION IN CASH OR IN KIND OF, OR ON ACCOUNT OF, ANY HEDGE COUNTERPARTY
INDEBTEDNESS OTHER THAN A PERMITTED HEDGING PAYMENT;


 


5.1.2        ANY HEDGE COUNTERPARTY RECEIVES THE PROCEEDS OF ANY ENFORCEMENT OF
ANY SECURITY ON ACCOUNT OR ANY HEDGE COUNTERPARTY INDEBTEDNESS (INCLUDING BY WAY
OF SET-OFF OR COMBINATION OF ACCOUNTS) UNLESS THOSE PROCEEDS ARE RECEIVED
PURSUANT TO CLAUSE 9.2 (GENERAL ORDER OF APPLICATION);

 

30

--------------------------------------------------------------------------------


 


5.1.3        ANY SECOND LIEN FINANCE PARTY RECEIVES A PAYMENT (INCLUDING BY
SET-OFF) OR DISTRIBUTION IN CASH OR IN KIND OF, ON ACCOUNT OF, ANY OF THE SECOND
LIEN INDEBTEDNESS UNLESS PERMITTED UNDER CLAUSE 2.3 (SECOND LIEN);


 


5.1.4        ANY SECOND LIEN FINANCE PARTY RECEIVES THE PROCEEDS OF ANY
ENFORCEMENT OF ANY SECURITY ON ACCOUNT OF ANY SECOND LIEN INDEBTEDNESS
(INCLUDING BY WAY OF SET-OFF OR COMBINATION OF ACCOUNTS) OR DISTRIBUTION IN CASH
OR IN KIND UNLESS THOSE PROCEEDS ARE RECEIVED PURSUANT TO CLAUSE 9.2 (GENERAL
ORDER OF APPLICATION);


 


5.1.5        ANY LESSOR RECEIVES A PAYMENT (INCLUDING BY SET-OFF) OR
DISTRIBUTION IN CASH OR IN KIND OF OR ON ACCOUNT OF, ANY OF THE LESSOR DEBT,
OTHER THAN A PERMITTED LEASE PAYMENT; OR


 


5.1.6        ANY LESSOR RECEIVES THE PROCEEDS OF ANY ENFORCEMENT OF SECURITY
(INCLUDING BY SET-OFF) ON ACCOUNT OF ANY OF THE LESSOR DEBT UNLESS THOSE
PROCEEDS ARE RECEIVED PURSUANT TO THE ENFORCEMENT OF THE COLLATERAL ACCOUNT
SECURITY ASSIGNMENTS OR PURSUANT TO CLAUSE 9.1 (APPLICATION OF PROCEEDS OF
ENFORCEMENT OF CERTAIN SECURITY) OR ARE A PAYMENT FROM THE SECURITY TRUSTEE
PURSUANT TO CLAUSE 9.2 (GENERAL ORDER OF APPLICATION); OR


 


5.1.7        ANY INTERGROUP CREDITOR RECEIVES A PAYMENT (INCLUDING BY SET-OFF)
OR DISTRIBUTION IN CASH OR IN KIND OF OR ON ACCOUNT OF ANY INTERGROUP
LIABILITIES OTHER THAN IN RESPECT OF PERMITTED INTERGROUP LIABILITIES,


 


THE RELEVANT CREDITOR RECEIVING SUCH PAYMENT OR PROCEEDS WILL HOLD THE SAME FOR
AND ON BEHALF OF AND TO THE ORDER OF THE SECURITY TRUSTEE AND PAY AND DISTRIBUTE
IT UPON DEMAND TO THE SECURITY TRUSTEE FOR APPLICATION IN ACCORDANCE WITH
CLAUSE 9 (PROCEEDS OF ENFORCEMENT OF SECURITY).


 


5.2           IF AFTER THE SENIOR DISCHARGE DATE, THE HEDGE DISCHARGE DATE AND
THE LESSOR PARI PASSU DISCHARGE DATE HAVE OCCURRED BUT PRIOR TO THE LAST TO
OCCUR OF THE SECOND LIEN DISCHARGE DATE AND THE LESSOR JUNIOR DISCHARGE DATE:


 


5.2.1        ANY LESSOR RECEIVES A PAYMENT (INCLUDING BY SET-OFF) OR
DISTRIBUTION IN CASH OR IN KIND OF OR ON ACCOUNT OF, ANY OF THE LESSOR JUNIOR
DEBT, OTHER THAN IN RESPECT OF A PERMITTED LEASE PAYMENT;


 


5.2.2        ANY LESSOR RECEIVES THE PROCEEDS OF ANY ENFORCEMENT OF SECURITY
(INCLUDING BY SET-OFF) ON ACCOUNT OF ANY OF THE LESSOR JUNIOR DEBT UNLESS THOSE
PROCEEDS ARE RECEIVED PURSUANT TO THE ENFORCEMENT OF THE COLLATERAL ACCOUNT
SECURITY ASSIGNMENTS OR PURSUANT TO CLAUSE 9.1 (APPLICATION OF PROCEEDS OF
ENFORCEMENT OF CERTAIN SECURITY) OR ARE A PAYMENT FROM THE SECURITY TRUSTEE
PURSUANT TO CLAUSE 9.2 (GENERAL ORDER OF APPLICATION);


 


5.2.3        ANY INTERGROUP CREDITOR RECEIVES A PAYMENT (INCLUDING BY SET-OFF)
OR DISTRIBUTION IN CASH OR IN KIND OF OR ON ACCOUNT OF ANY INTERGROUP
LIABILITIES OTHER THAN IN RESPECT OF A PERMITTED INTERGROUP PAYMENT,

 

31

--------------------------------------------------------------------------------


 


THE RELEVANT CREDITOR (AS THE CASE MAY BE) RECEIVING SUCH PAYMENT OR PROCEEDS
WILL HOLD THE SAME FOR AND ON BEHALF OF AND TO THE ORDER OF THE SECURITY TRUSTEE
AND PAY AND DISTRIBUTE IT UPON DEMAND TO THE SECURITY TRUSTEE FOR APPLICATION IN
ACCORDANCE WITH CLAUSE 9 (PROCEEDS OF ENFORCEMENT OF SECURITY).


 


6.             SUBORDINATION ON INSOLVENCY


 


6.1           SUBORDINATION


 

If an Insolvency Event occurs in relation to any Chargor, subject to Clause 9
(Proceeds of Enforcement of Security):

 


6.1.1        THE INTERGROUP LIABILITIES WILL BE SUBORDINATE IN RIGHT OF PAYMENT
TO THE LESSOR DEBT, THE SENIOR INDEBTEDNESS, THE HEDGE COUNTERPARTY INDEBTEDNESS
AND THE SECOND LIEN INDEBTEDNESS;


 


6.1.2        THE LESSOR JUNIOR DEBT WILL BE SUBORDINATE IN RIGHT OF PAYMENT TO
THE SENIOR INDEBTEDNESS, THE SECOND LIEN INDEBTEDNESS, THE LESSOR PARI PASSU
DEBT AND THE HEDGE COUNTERPARTY INDEBTEDNESS; AND


 


6.1.3        THE SECOND LIEN INDEBTEDNESS WILL BE SUBORDINATE IN RIGHT OF
PAYMENT TO THE SENIOR INDEBTEDNESS, THE LESSOR PARI PASSU DEBT AND THE HEDGE
COUNTERPARTY INDEBTEDNESS.


 


6.2           FILING OF CLAIMS


 

If an Insolvency Event occurs in relation to any Chargor, until the last to
occur of the Senior Discharge Date, the Second Lien Discharge Date, the Lessor
Junior Discharge Date and the Hedge Discharge Date:

 


6.2.1        THE SECURITY TRUSTEE MAY, AND IS IRREVOCABLY AUTHORISED ON BEHALF
OF EACH FINANCE PARTY, LESSOR, EACH HEDGE COUNTERPARTY, AND EACH INTERGROUP
CREDITOR TO, (I) CLAIM, ENFORCE AND PROVE FOR THE SENIOR INDEBTEDNESS, THE
SECOND LIEN INDEBTEDNESS, THE LESSOR DEBT (OTHER THAN ANY LIABILITIES SATISFIED
OUT OF ANY AMOUNT SUBJECT TO THE COLLATERAL ACCOUNT SECURITY ASSIGNMENTS), THE
HEDGE COUNTERPARTY INDEBTEDNESS AND THE INTERGROUP LIABILITIES AND (II) FILE
CLAIMS AND PROOFS, GIVE RECEIPTS AND TAKE ALL SUCH PROCEEDINGS IN RESPECT OF
FILING SUCH CLAIM OR PROOF AND DO ALL SUCH THINGS AS THE SECURITY TRUSTEE
REASONABLY CONSIDERS NECESSARY TO RECOVER THE SENIOR INDEBTEDNESS, THE SECOND
LIEN INDEBTEDNESS, THE LESSOR DEBT (OTHER THAN ANY LIABILITIES SATISFIED OUT OF
ANY AMOUNT SUBJECT TO THE COLLATERAL ACCOUNT SECURITY ASSIGNMENTS), THE HEDGE
COUNTERPARTY INDEBTEDNESS AND THE INTERGROUP LIABILITIES AND (III) RECEIVE ALL
DISTRIBUTIONS (OTHER THAN ANY AMOUNT STANDING TO THE CREDIT OF THE LESSOR
COLLATERAL ACCOUNTS) IN RESPECT OF THE SENIOR INDEBTEDNESS, THE SECOND LIEN
INDEBTEDNESS, THE LESSOR DEBT, THE HEDGE COUNTERPARTY INDEBTEDNESS AND THE
INTERGROUP LIABILITIES FOR APPLICATION IN ACCORDANCE WITH CLAUSE 9 (PROCEEDS OF
ENFORCEMENT OF SECURITY); AND


 


6.2.2        IF AND TO THE EXTENT THAT THE SECURITY TRUSTEE DOES NOT EXERCISE
ITS RIGHTS TO OR IS NOT ENTITLED TO CLAIM, ENFORCE, PROVE, FILE CLAIMS OR
PROOFS, OR TAKE PROCEEDINGS IN RESPECT OF FILING SUCH CLAIM OR PROOF FOR THE
SENIOR INDEBTEDNESS, THE SECOND LIEN INDEBTEDNESS, THE LESSOR DEBT (OTHER THAN
ANY LIABILITIES SATISFIED OUT OF ANY AMOUNT SUBJECT TO THE COLLATERAL ACCOUNT
SECURITY ASSIGNMENTS), THE HEDGE COUNTERPARTY INDEBTEDNESS OR THE INTERGROUP
LIABILITIES, EACH FINANCE PARTY, LESSOR, EACH HEDGE

 

32

--------------------------------------------------------------------------------


 


COUNTERPARTY OR EACH INTERGROUP CREDITOR MAY DO SO (AND WILL DO SO PROMPTLY IF
REQUESTED BY THE SECURITY TRUSTEE),


 

provided that the above authorisations and undertakings on the part of the
Lessors shall not apply after the Senior Discharge Date or the Hedge Discharge
Date have each occurred.

 


6.3           DISTRIBUTIONS


 

If an Insolvency Event occurs in relation to any Chargor, until the last to
occur of the Senior Discharge Date, the Second Lien Discharge Date, the Lessor
Pari Passu Discharge Date and the Hedge Discharge Date:

 


6.3.1        EACH FINANCE PARTY, LESSOR, EACH HEDGE COUNTERPARTY AND EACH
INTERGROUP CREDITOR WILL HOLD ALL DISTRIBUTIONS (OTHER THAN ANY AMOUNTS STANDING
TO THE CREDIT OF THE LESSOR COLLATERAL ACCOUNTS) IN CASH OR IN KIND RECEIVED OR
RECEIVABLE BY IT IN RESPECT OF THE SENIOR INDEBTEDNESS, THE SECOND LIEN
INDEBTEDNESS, THE LESSOR DEBT, THE HEDGE COUNTERPARTY INDEBTEDNESS OR THE
INTERGROUP LIABILITIES (AS THE CASE MAY BE) FOR AND ON BEHALF OF AND TO THE
ORDER OF THE SECURITY TRUSTEE AND PAY AND DISTRIBUTE IT UPON DEMAND TO THE
SECURITY TRUSTEE FOR APPLICATION IN ACCORDANCE WITH CLAUSE 9 (PROCEEDS OF
ENFORCEMENT OF SECURITY);


 


6.3.2        EACH FINANCE PARTY, EACH LESSOR, EACH HEDGE COUNTERPARTY AND EACH
INTERGROUP CREDITOR WILL DIRECT THE TRUSTEE IN BANKRUPTCY, LIQUIDATOR, ASSIGNEE
OR OTHER PERSON DISTRIBUTING THE ASSETS OF THE CHARGORS (OR ANY OF THEM) OR
THEIR PROCEEDS TO PAY DISTRIBUTIONS (OTHER THAN ANY AMOUNTS STANDING TO THE
CREDIT OF THE LESSOR COLLATERAL ACCOUNTS) IN RESPECT OF SENIOR INDEBTEDNESS, THE
SECOND LIEN INDEBTEDNESS, THE LESSOR DEBT, THE HEDGE COUNTERPARTY INDEBTEDNESS
OR THE INTERGROUP LIABILITIES (AS THE CASE MAY BE) OWED BY ANY SUCH CHARGOR
DIRECT TO THE SECURITY TRUSTEE; AND


 


6.3.3        EACH CREDITOR WILL GIVE ALL SUCH NOTICES AND DO ALL SUCH THINGS AS
THE SECURITY TRUSTEE MAY REASONABLY REQUEST TO GIVE EFFECT TO THIS CLAUSE 6.3,
PROVIDED THAT NOTHING IN THIS CLAUSE 6.3 SHALL REQUIRE THE LESSORS TO PAY OR
ACCOUNT TO THE SECURITY TRUSTEE FOR ANY PROCEEDS OR OTHER MONIES ARISING FROM
THE LESSOR COLLATERAL ACCOUNTS OR THE ENFORCEMENT OF THE COLLATERAL ACCOUNT
SECURITY ASSIGNMENTS.


 


6.4           TREATMENT OF NON-CASH DISTRIBUTIONS


 

If any party hereto who is a creditor of any Chargor receives any distribution
from a Chargor otherwise than in cash such party shall transfer that
distribution to the Security Trustee who may realise that distribution as it
sees fit provided that the realisation proceeds are applied in accordance with
Clause 9 (Proceeds of Enforcement of Security).  As between the parties hereto,
that distribution shall be treated as not having been made to the party that
received the distribution and the recipients of the realisation proceeds under
Clause 9 (Proceeds of Enforcement of Security) shall be treated as having
received such proceeds and the indebtedness of the relevant Chargor to such
recipients shall be reduced accordingly.

 

33

--------------------------------------------------------------------------------


 


6.5           TRANSFER OF DISTRIBUTIONS


 

Each Lessor, each Finance Party, each Hedge Counterparty and each Intergroup
Creditor shall at its own expense do all such things as the Security Trustee may
reasonably require to transfer to the Security Trustee all payments and
distributions which must be turned over or held for and on behalf of and to the
order of the Finance Parties, the Lessors, the Hedge Counterparties and the
Intergroup Creditors (including, without limitation, endorsements and execution
of formal transfers) in accordance with this Deed and will pay all reasonable
costs and all stamp duties in connection with those transfers.

 


6.6           INVALIDITY OF ARRANGEMENTS


 

If for any reason the obligations of any Beneficiary or any Intergroup Creditor
to hold property for the Security Trustee, the Finance Parties, the Hedge
Counterparties and the Lessors (or any of them) under this Deed is invalid or
unenforceable, the relevant Lessor, the relevant Finance Party, the relevant
Hedge Counterparties and the Intergroup Creditors (as the case may be) will pay
and deliver to the Security Trustee for application in accordance with Clause 9
(Proceeds of Enforcement of Security) an amount equal to the payment, receipt or
recovery in cash or in kind (or its value, if in kind) which the relevant
Lessor, the relevant Finance Party or the relevant Hedge Counterparty or the
relevant Intergroup Creditor (as the case may be) would otherwise have been
bound to hold to the order of the Security Trustee, the Finance Parties, the
Lessor and the Hedge Counterparties.

 


7.             PRIORITY OF SECURITY


 


7.1           RANKING OF SECURITY


 


7.1.1        SUBJECT TO CLAUSE 9 (PROCEEDS OF ENFORCEMENT OF SECURITY), ALL
EXISTING AND FUTURE SECURITY CONFERRED BY THE SECURITY (OTHER THAN IN RESPECT OF
ASSETS OVER WHICH THE LESSOR SECURITY HAS PRIORITY UNDER CLAUSE 7.2 (RANKING OF
LESSOR SECURITY) WILL SECURE ALL SENIOR INDEBTEDNESS, THE SECURITY TRUSTEE
INDEBTEDNESS, THE HEDGE COUNTERPARTY INDEBTEDNESS AND THE LESSOR PARI PASSU DEBT
IN PRIORITY TO THE SECOND LIEN INDEBTEDNESS AND THE LESSOR JUNIOR DEBT
REGARDLESS OF THE DATE ON WHICH THE SENIOR INDEBTEDNESS, THE SECOND LIEN
INDEBTEDNESS, THE SECURITY TRUSTEE INDEBTEDNESS, THE HEDGE COUNTERPARTY
INDEBTEDNESS OR THE LESSOR PARI PASSU DEBT ARISES, REGARDLESS OF WHETHER THE
LENDERS, THE HEDGE COUNTERPARTIES OR THE LESSORS ARE OBLIGED TO ADVANCE MONEYS
INCLUDED IN THE SENIOR INDEBTEDNESS, THE SECOND LIEN INDEBTEDNESS, THE HEDGE
COUNTERPARTY INDEBTEDNESS OR THE LESSOR PARI PASSU DEBT AND REGARDLESS OF ANY
FLUCTUATIONS IN THE AMOUNT OF THE SENIOR INDEBTEDNESS, THE SECOND LIEN
INDEBTEDNESS, THE SECURITY TRUSTEE INDEBTEDNESS, THE HEDGE COUNTERPARTY
INDEBTEDNESS OR THE LESSOR PARI PASSU DEBT AND THE BALANCE OF THE LESSOR DEBT
OUTSTANDING OR ANY INTERMEDIATE DISCHARGE OF THE SENIOR INDEBTEDNESS, THE SECOND
LIEN INDEBTEDNESS, THE SECURITY TRUSTEE INDEBTEDNESS, THE HEDGE COUNTERPARTY
INDEBTEDNESS OR THE LESSOR DEBT IN WHOLE OR IN PART.


 


7.1.2        SUBJECT TO CLAUSE 9 (PROCEEDS OF ENFORCEMENT OF SECURITY), ALL
EXISTING AND FUTURE SECURITY CONFERRED BY THE SECURITY (OTHER THAN IN RESPECT OF
ASSETS OVER WHICH THE LESSOR SECURITY HAS PRIORITY UNDER CLAUSE 7.2 (RANKING OF
LESSOR SECURITY) WILL SECURE ALL SECOND LIEN INDEBTEDNESS IN PRIORITY TO THE
LESSOR JUNIOR DEBT REGARDLESS OF THE

 

34

--------------------------------------------------------------------------------


 


DATE ON WHICH THE SECOND LIEN INDEBTEDNESS ARISES, REGARDLESS OF WHETHER THE
SECOND LIEN LENDERS ARE OBLIGED TO ADVANCE MONEYS INCLUDED IN THE SECOND LIEN
INDEBTEDNESS AND REGARDLESS OF ANY FLUCTUATIONS IN THE AMOUNT OF THE SECOND LIEN
INDEBTEDNESS AND THE BALANCE OF THE LESSOR DEBT OUTSTANDING OR ANY INTERMEDIATE
DISCHARGE OF THE SECOND LIEN INDEBTEDNESS OR THE LESSOR DEBT IN WHOLE OR IN
PART.


 


7.1.3        SUBJECT TO CLAUSE 9 (PROCEEDS OF ENFORCEMENT OF SECURITY), ALL
EXISTING AND FUTURE SECURITY CONFERRED BY THE SECURITY SHALL RANK PARI PASSU AS
IF IT HAD BEEN CREATED SIMULTANEOUSLY AND AS A CONTINUING SECURITY FOR, AND
SHALL NOT BE AFFECTED BY ANY FLUCTUATIONS IN, THE SECURED OBLIGATIONS.  THE
PROVISIONS OF THIS CLAUSE 7.1.3 SHALL APPLY NOTWITHSTANDING THAT ALL OR ANY OF
THE SECURITY IS VOID, SET ASIDE OR OTHERWISE INVALID.


 


7.2           RANKING OF LESSOR SECURITY


 

Subject to Clause 9 (Proceeds of Enforcement of Security), in relation to each
Lessor, all existing and future security conferred in favour of that Lessor by
the Lessor Security over (i) the assets the subject of the Collateral Account
Security Assignment to which that Lessor is a party, and (ii) the relevant
Lessor Collateral Account (but only, in each case, to the extent that the Lessor
is entitled to priority in respect of proceeds of enforcement under Clause 9
(Proceeds of Enforcement of Security)) will:

 


7.2.1        RANK IN ALL RESPECTS PRIOR TO EXISTING AND FUTURE SECURITY
CONFERRED BY THE SECURITY DOCUMENTS AND THE LESSOR SECURITY GIVEN TO OR FOR THE
BENEFIT OF THE OTHER LESSORS, REGARDLESS OR ORDER OF REGISTRATION, NOTICE,
EXECUTION OR OTHERWISE; AND


 


7.2.2        SECURE ALL LESSOR DEBT OWING TO IT IN PRIORITY TO THE SENIOR
INDEBTEDNESS, THE SECOND LIEN INDEBTEDNESS, THE HEDGE COUNTERPARTY INDEBTEDNESS
AND THE INTERGROUP LIABILITIES, REGARDLESS OF ANY FLUCTUATIONS IN THE AMOUNT OF
THAT LESSOR DEBT OUTSTANDING OR AN INTERMEDIATE DISCHARGE OF THAT LESSOR DEBT IN
WHOLE OR IN PART.


 

Subject to Clause 9 (Proceeds of Enforcement of Security), all existing and
future security conferred in favour of a Lessor (an “Other Lessor”) by the
Lessor Security over the assets referred to in (i) and (ii) above in respect of
which another Lessor has priority as set out above will:

 

(A)          rank in all respects prior to existing and future security
conferred by the Security regardless of order of registration, notice, execution
or otherwise; and

 

(B)           secure all Lessor Debt owing to it in priority to the Senior
Indebtedness, the Second Lien Indebtedness, the Hedge Counterparty Indebtedness
and the Intergroup Liabilities, regardless of the date on which that Lessor Debt
arises, regardless of whether that Lessor is obliged to advance moneys included
in that Lessor Debt, and regardless of any fluctuations in the amount of that
Lessor Debt outstanding or an intermediate discharge of that Lessor Debt in
whole or in part,

 

and if there is more than one Other Lessor, such security of each Other Lessor
shall rank pari passu.

 

35

--------------------------------------------------------------------------------


 


7.3           REGISTRATION AND NOTICE


 

Each Lessor and the Security Trustee will co-operate with each other with a view
to reflecting the priority of the Security and the Lessor Security in any
register or with any filing or registration authority and in giving notice to
insurers, debtors liable for receivables covered by the security conferred by
the Security and the Lessor Security and other relevant persons.

 


8.             ENFORCEMENT


 


8.1           RESTRICTIONS ON ENFORCEMENT BY THE LESSORS


 

Save as permitted by Clause 8.5 (Enforcement by each Lessor), until the last to
occur of the Senior Discharge Date and the Hedge Discharge Date, each Lessor
undertakes to the Security Trustee, each of the other Beneficiaries and each of
the other Lessors that it will not:

 


8.1.1        SUE FOR (EXCEPT TO THE EXTENT NECESSARY OR REASONABLY DESIRABLE IN
ORDER TO ENFORCE THE COLLATERAL ACCOUNT SECURITY ASSIGNMENTS) OR (SAVE FOR ANY
PROCESS WHICH IS NECESSARY OR REASONABLY DESIRABLE IN ORDER TO ENFORCE THE
COLLATERAL ACCOUNT SECURITY ASSIGNMENTS) INSTITUTE ANY CREDITOR’S PROCESS
(INCLUDING A MAREVA INJUNCTION, GARNISHMENT, EXECUTION OR LEVY, WHETHER BEFORE
OR AFTER JUDGMENT) AGAINST ANY CHARGOR IN RESPECT OF, ANY LESSOR DEBT;


 


8.1.2        PETITION FOR (OR VOTE IN FAVOUR OF ANY RESOLUTION FOR) OR INITIATE
OR SUPPORT OR TAKE ANY STEPS WITH A VIEW TO ANY INSOLVENCY, LIQUIDATION,
REORGANISATION, ADMINISTRATION OR DISSOLUTION PROCEEDINGS OR ANY VOLUNTARY
ARRANGEMENT OR ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR SIMILAR PROCEEDINGS
INVOLVING ANY CHARGORS, WHETHER BY PETITION, CONVENING A MEETING, VOTING FOR A
RESOLUTION OR OTHERWISE; OR


 


8.1.3        APPLY FOR ANY ORDER FOR AN INJUNCTION OR SPECIFIC PERFORMANCE IN
RESPECT OF ANY CHARGOR IN RELATION TO ANY OF THE LEASE DOCUMENTS OTHER THAN THE
COLLATERAL ACCOUNT SECURITY ASSIGNMENTS.


 


8.2           RESTRICTIONS ON ENFORCEMENT BY NEW HEDGE COUNTERPARTIES


 

Save as permitted by Clause 8.6 (Permitted Enforcement of Second Lien
Indebtedness and New Hedge Counterparties), until the last to occur of the
Senior Discharge Date, the Lessor Pari Passu Discharge Date and the Existing
Hedge Counterparty Discharge Date, each New Hedge Counterparty undertakes to the
Security Trustee, and each of the other Beneficiaries that it will not:

 


8.2.1        ACCELERATE ANY OF THE NEW HEDGE COUNTERPARTY INDEBTEDNESS OR
OTHERWISE DECLARE ANY OF THE NEW HEDGE COUNTERPARTY INDEBTEDNESS DUE AND PAYABLE
PRIOR TO ITS STATED MATURITY WHETHER ON AN EVENT OF DEFAULT OR OTHERWISE;


 


8.2.2        EXERCISE ANY RIGHT TO CRYSTALLISE, OR REQUIRE THE SECURITY TRUSTEE
TO CRYSTALLISE, ANY FLOATING CHARGE CREATED PURSUANT TO THE SECURITY DOCUMENTS;


 


8.2.3        EXERCISE ANY RIGHT TO ENFORCE, OR REQUIRE THE SECURITY TRUSTEE TO
ENFORCE, ANY ENCUMBRANCE CREATED PURSUANT TO THE SECURITY DOCUMENTS BY SALE,
POSSESSION, APPOINTMENT OF A RECEIVER OR OTHERWISE, OR ANY RIGHTS UNDER OR
PURSUANT TO THE

 

36

--------------------------------------------------------------------------------


 


PROVISIONS OF ANY GUARANTEE GIVEN BY ANY CHARGOR IN RELATION TO ALL OR ANY PART
OF THE NEW HEDGE COUNTERPARTY INDEBTEDNESS;


 


8.2.4        PETITION FOR (OR VOTE IN FAVOUR OF ANY RESOLUTION FOR) OR INITIATE
OR SUPPORT OR TAKE ANY STEPS WITH A VIEW TO ANY INSOLVENCY, LIQUIDATION,
REORGANISATION, ADMINISTRATION OR DISSOLUTION PROCEEDINGS OR ANY VOLUNTARY
ARRANGEMENT OR ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR ANY SIMILAR
PROCEEDINGS INVOLVING ANY CHARGOR; OR


 


8.2.5        EXERCISE THE REMEDY OF FORECLOSURE IN RESPECT OF ANY ASSET THE
SUBJECT OF AN ENCUMBRANCE CREATED PURSUANT TO ANY SECURITY DOCUMENT.


 


8.3           RESTRICTIONS ON ENFORCEMENT BY SECOND LIEN FINANCE PARTIES


 

Save as permitted by Clause 8.6 (Permitted Enforcement of Second Lien
Indebtedness and New Hedge Counterparty Indebtedness), until the last to occur
of the Senior Discharge Date, the Lessor Pari Passu Discharge Date and the Hedge
Discharge Date, each Second Lien Finance Party undertakes to the Security
Trustee, and each of the other Beneficiaries that it will not:

 


8.3.1        ACCELERATE ANY OF THE SECOND LIEN INDEBTEDNESS OR OTHERWISE DECLARE
ANY OF THE SECOND LIEN INDEBTEDNESS DUE AND PAYABLE PRIOR TO THEIR STATED
MATURITY WHETHER ON AN EVENT OF DEFAULT OR OTHERWISE;


 


8.3.2        EXERCISE ANY RIGHT TO CRYSTALLISE, OR REQUIRE THE SECURITY TRUSTEE
TO CRYSTALLISE, ANY FLOATING CHARGE CREATED PURSUANT TO THE SECURITY DOCUMENTS;


 


8.3.3        EXERCISE ANY RIGHT TO ENFORCE, OR REQUIRE THE SECURITY TRUSTEE TO
ENFORCE, ANY ENCUMBRANCE CREATED PURSUANT TO THE SECURITY DOCUMENTS BY SALE,
POSSESSION, APPOINTMENT OF A RECEIVER OR OTHERWISE, OR ANY RIGHTS UNDER OR
PURSUANT TO THE PROVISIONS OF ANY GUARANTEE GIVEN BY ANY CHARGOR IN RELATION TO
ALL OR ANY PART OF THE SECOND LIEN INDEBTEDNESS;


 


8.3.4        PETITION FOR (OR VOTE IN FAVOUR OF ANY RESOLUTION FOR) OR INITIATE
OR SUPPORT OR TAKE ANY STEPS WITH A VIEW TO ANY INSOLVENCY, LIQUIDATION,
REORGANISATION, ADMINISTRATION OR DISSOLUTION PROCEEDINGS OR ANY VOLUNTARY
ARRANGEMENT OR ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR ANY SIMILAR
PROCEEDINGS INVOLVING ANY CHARGOR; OR


 


8.3.5        EXERCISE THE REMEDY OF FORECLOSURE IN RESPECT OF ANY ASSET THE
SUBJECT OF AN ENCUMBRANCE CREATED PURSUANT TO ANY SECURITY DOCUMENT.


 


8.4           RESTRICTIONS ON ENFORCEMENT BY THE INTERGROUP CREDITORS


 

Until the last to occur of the Senior Discharge Date, the Hedge Discharge Date,
the Second Lien Discharge Date and the Lessor Junior Discharge Date, each
Intergroup Creditor undertakes to the Security Trustee, and to each of the
Beneficiaries, that it will not:

 


8.4.1        ACCELERATE ANY OF THE INTERGROUP LIABILITIES OR OTHERWISE DECLARE
ANY OF THE INTERGROUP LIABILITIES DUE AND PAYABLE PRIOR TO THEIR STATED MATURITY
WHETHER ON AN EVENT OF DEFAULT OR OTHERWISE;

 

37

--------------------------------------------------------------------------------


 


8.4.2        SUE FOR OR INSTITUTE ANY CREDITOR’S PROCESS (INCLUDING A MAREVA
INJUNCTION, GARNISHMENT, EXECUTION OR LEVY, WHETHER BEFORE OR AFTER JUDGMENT)
AGAINST ANY CHARGOR IN RESPECT OF, ANY INTERGROUP LIABILITIES;


 


8.4.3        PETITION FOR (OR VOTE IN FAVOUR OF ANY RESOLUTION FOR) OR INITIATE
OR SUPPORT OR TAKE ANY STEPS WITH A VIEW TO ANY INSOLVENCY, LIQUIDATION,
REORGANISATION, ADMINISTRATION OR DISSOLUTION PROCEEDINGS OR ANY VOLUNTARY
ARRANGEMENT OR ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR SIMILAR PROCEEDINGS
INVOLVING ANY CHARGORS, WHETHER BY PETITION, CONVENING A MEETING, VOTING FOR A
RESOLUTION OR OTHERWISE; OR


 


8.4.4        APPLY FOR ANY ORDER FOR AN INJUNCTION OR SPECIFIC PERFORMANCE IN
RESPECT OF ANY CHARGOR IN RELATION TO ANY OF THE INTERGROUP LIABILITIES.


 


8.5           ENFORCEMENT BY EACH LESSOR


 

Each Lessor may:

 


8.5.1        ENFORCE (INCLUDING, BUT NOT LIMITED TO, BY WAY OF SET-OFF) ANY
SECURITY OVER ANY LESSOR COLLATERAL ACCOUNT CHARGED TO IT PROVIDED THAT THE
PROCEEDS ARE APPLIED IN ACCORDANCE WITH CLAUSE 9.1.1;


 


8.5.2        SUE ANY CHARGOR FOR ANY LESSOR DEBT OWING TO IT PROVIDED THAT:


 

(A)           IT NOTIFIES THE SECURITY TRUSTEE AND EACH OF THE OTHER LESSORS
WITHIN 10 BUSINESS DAYS’ OF SUCH LEGAL ACTION HAVING BEEN COMMENCED;

 

(B)           IT COMMENCES AND CONTINUES LEGAL PROCEEDINGS ONLY INSOFAR AS THE
SAME ARE NECESSARY OR REASONABLY DESIRABLE SO AS TO ENABLE IT TO OBTAIN A
JUDGMENT IN RESPECT OF THAT LESSOR DEBT WHICH JUDGMENT IS IN EACH CASE NECESSARY
OR REASONABLY DESIRABLE IN ORDER FOR THAT LESSOR TO PROVE THAT LESSOR DEBT IN
ANY LIQUIDATION, TO MAKE A CLAIM UNDER THE LESSOR SECURITY PROVIDED TO OR FOR
THE BENEFIT OF THAT LESSOR OR TO AVOID THE EXPIRY OF ANY LIMITATION PERIOD IN
RESPECT OF THAT LESSOR DEBT; AND

 

(C)           SAVE FOR ANY STEPS NECESSARY OR REASONABLY DESIRABLE TO ENFORCE
THE COLLATERAL ACCOUNT SECURITY ASSIGNMENTS IT DOES NOT TAKE ANY STEPS TO
ENFORCE SUCH JUDGMENT;

 


8.6           PERMITTED ENFORCEMENT OF SECOND LIEN INDEBTEDNESS AND NEW HEDGE
COUNTERPARTY INDEBTEDNESS


 

Notwithstanding the provisions of Clause 8.2 (Restrictions on enforcement by New
Hedge Counterparties) and Clause 8.3 (Restrictions on enforcement by Second Lien
Finance Parties) or any other Clause of this Deed, if:

 

(i)            in the case of the Second Lien Finance Parties, a Second Lien
Default; or

 

(ii)           in the case of a New Hedge Counterparty, a Hedging Default,

 

in each case, other than to the extent arising from a cross-default by reason of
an event of default (howsoever described) occurring under any other Indebtedness
of the TCN Group (in this Clause, a “relevant Default”) has occurred and is
continuing

 

38

--------------------------------------------------------------------------------


 

unremedied and unwaived, the Second Lien Facility Agent and any New Hedge
Counterparty may take any action which it is entitled to take with respect to
such relevant Default in relation to the Second Lien Indebtedness or the New
Hedge Counterparty Indebtedness (as the case may be), including without
limitation as to the acceleration or closing out thereof, which would otherwise
be prohibited by this Deed in each case, if:

 

(A)           AN INSOLVENCY EVENT HAS OCCURRED;

 

(B)           ANY SENIOR INDEBTEDNESS HAS BEEN DECLARED TO BE DUE AND PAYABLE
(X) UNDER CLAUSE 26.17 (ACCELERATION) OR DUE OR PAYABLE ON DEMAND UNDER CLAUSE
26.18 (REPAYMENT ON DEMAND) OF THE SENIOR FACILITIES AGREEMENT) OR (Y) UNDER ANY
CORRESPONDING PROVISIONS OF THE TARGET GROUP FINANCE DOCUMENTS; OR

 

(C)           THE SENIOR LENDERS HAVE COMMENCED OR INSTRUCTED THE SECURITY
TRUSTEE TO COMMENCE ANY ENFORCEMENT ACTION; OR

 

(D)           (I)            THE SECOND LIEN FACILITY AGENT OR THE NEW HEDGE
COUNTERPARTY (AS THE CASE MAY BE) HAS SERVED A NOTICE ON THE RELEVANT SENIOR
AGENT SPECIFYING THE RELEVANT DEFAULT CONCERNED;

 

(II)           A PERIOD (A “STANDSTILL PERIOD”) OF:

 

(A)         90 DAYS, IN THE CASE OF NON-PAYMENT OF ANY SECOND LIEN INDEBTEDNESS
OR NEW HEDGE COUNTERPARTY INDEBTEDNESS (AS THE CASE MAY BE); OR

 

(B)          120 DAYS, IN THE CASE OF BREACH OF A COVENANT CONTAINED IN CLAUSE
17 (FINANCIAL CONDITION) OF THE SECOND LIEN FACILITY AGREEMENT; OR

 

(C)          150 DAYS, IN ANY OTHER CASE,

 

has elapsed from the date the relevant Senior Agent has received the notice
relating to the relevant Default; and

 

(III)          AT THE END OF THE STANDSTILL PERIOD, THE RELEVANT DEFAULT IS
CONTINUING UNREMEDIED OR UNWAIVED,

 

provided always that any amounts received in respect of Second Lien Indebtedness
or New Hedge Counterparty Indebtedness (as the case may be) as a result of
action permitted to be taken under this Clause 8.6 shall promptly upon receipt
be paid by the relevant Second Lien Finance Party or New Hedge Counterparty (as
the case may be) to the Security Trustee for the benefit of the Beneficiaries to
hold upon trust for application in accordance with Clause 9.2 (General Order of
Application) (and pending such payment to the Security Trustee, such Second Lien
Finance Party or the New Hedge Counterparty (as the case may be) will save as
specified otherwise hold the amount received on trust for the purposes of this
Deed).

 

39

--------------------------------------------------------------------------------


 


9.             PROCEEDS OF ENFORCEMENT OF SECURITY


 


9.1           APPLICATION OF PROCEEDS OF ENFORCEMENT OF CERTAIN SECURITY


 


9.1.1        WITHOUT PREJUDICE TO CLAUSES 10.1 (ENFORCEMENT BY A LESSOR) AND
10.2 (NO ENFORCEMENT) AND SUBJECT TO THE RIGHTS OF ANY PREFERENTIAL CREDITOR AND
ANY OTHER RIGHTS ARISING BY OPERATION OF LAW, THE NET PROCEEDS OF ENFORCEMENT OF
THE SECURITY AND THE LESSOR SECURITY SHALL, INSOFAR AS THOSE NET PROCEEDS RELATE
TO ANY ASSETS THE SUBJECT OF A COLLATERAL ACCOUNT SECURITY ASSIGNMENT GIVEN IN
FAVOUR OF A PARTICULAR LESSOR, BE APPLIED IN THE FOLLOWING ORDER:


 

(A)           FIRST IN PAYMENT TO THAT LESSOR OF THE LESSOR DEBT OWING TO IT;

 

(B)           SECOND IN PAYMENT TO THE OTHER LESSORS FOR APPLICATION PRO RATA
TOWARDS THE BALANCE OF THE LESSOR DEBT; AND

 

(C)           THIRD IN PAYMENT TO THE SECURITY TRUSTEE TO BE APPLIED IN
ACCORDANCE WITH AND IN ORDER OF THE PRIORITY SET OUT IN CLAUSE 9.2 (GENERAL
ORDER OF APPLICATION);

 


9.1.2        SUBJECT TO THE RIGHTS OF ANY PREFERENTIAL CREDITOR, THE NET
PROCEEDS OF ENFORCEMENT OF THE SECURITY SHALL, INSOFAR AS THOSE NET PROCEEDS
RELATE TO ANY ASSETS THE SUBJECT OF THE BARCLAYS SECURITY, BE APPLIED IN THE
FOLLOWING ORDER:


 

(A)           FIRST IN PAYMENT TO BARCLAYS OF THE BARCLAYS LIABILITIES; AND

 

(B)           SECOND IN PAYMENT TO THE SECURITY TRUSTEE TO BE APPLIED IN
ACCORDANCE WITH AND IN ORDER OF THE PRIORITY SET OUT IN CLAUSE 9.2 (GENERAL
ORDER OF APPLICATION).

 


9.2           GENERAL ORDER OF APPLICATION


 

Subject to the rights of any preferential creditor and subject to Clause 9.1
(Application of Proceeds of Enforcement of Certain Security) the net proceeds of
enforcement of the Security and, without prejudice to Clause 8 (Enforcement),
the Lessor Security shall be paid to the Security Trustee and such amounts,
together with any sums paid to the Security Trustee pursuant to Clauses 5
(Turnover of Non-permitted Payments) and 6 (Subordination on Insolvency) shall,
notwithstanding any other provision of the Transaction Documents, in each case,
be applied in the following order:

 


9.2.1        FIRST AS TO A SUM EQUIVALENT TO THE AGGREGATE OF THE SECURITY
TRUSTEE INDEBTEDNESS, TO THE FIRST BENEFICIARY;


 


9.2.2        SECOND AS TO A SUM EQUIVALENT TO THE SUM OF THE AGGREGATE OF (I)
THE SENIOR INDEBTEDNESS, (II) THE HEDGE COUNTERPARTY INDEBTEDNESS AND (III) THE
LESSOR PARI PASSU DEBT, TO THE SECOND BENEFICIARIES RESPECTIVELY WHICH SUM WILL
(IF IT IS INSUFFICIENT TO DISCHARGE THE SAME IN FULL) BE PAID TO SUCH SECOND
BENEFICIARIES PRO RATA TO THE AFORESAID AMOUNTS OWED TO THEM;


 


9.2.3        THIRD SUBJECT TO EACH OF THE SENIOR DISCHARGE DATE, THE LESSOR PARI
PASSU DISCHARGE DATE AND THE HEDGE DISCHARGE DATE HAVING OCCURRED, AS TO A SUM

 

40

--------------------------------------------------------------------------------


 


EQUIVALENT TO THE SECOND LIEN INDEBTEDNESS, TO THE THIRD BENEFICIARIES PRO RATA
TO THE AFORESAID AMOUNTS OWED TO THEM;

 


9.2.4        FOURTH SUBJECT TO EACH OF THE SENIOR DISCHARGE DATE, THE SECOND
LIEN DISCHARGE DATE AND THE HEDGE DISCHARGE DATE HAVING OCCURRED, AS TO A SUM
EQUIVALENT TO THE LESSOR JUNIOR DEBT TO THE FOURTH BENEFICIARIES PRO RATA TO THE
AFORESAID AMOUNTS OWED TO THEM; AND


 


9.2.5        FIFTH SUBJECT TO THE LESSOR JUNIOR DISCHARGE DATE HAVING OCCURRED,
TO THE INTERGROUP CREDITORS PRO RATA TO THE AMOUNTS OWED TO THEM IN RESPECT OF
INTERGROUP LIABILITIES; AND


 


9.2.6        SIXTH BY WAY OF THE PAYMENT OF THE SURPLUS (IF ANY) TO THE RELEVANT
CHARGOR OR OTHER PERSON ENTITLED THERETO.


 


9.3           GOOD DISCHARGE OF SECURITY TRUSTEE


 


9.3.1        ANY PAYMENT MADE TO AND UPON AND ACKNOWLEDGEMENT OF RECEIPT SIGNED
BY:


 

(A)           THE SENIOR FACILITY AGENT ON BEHALF OF THE SENIOR TCN GROUP
FINANCE PARTIES;

 

(B)           THE TARGET GROUP AGENT ON BEHALF OF THE TARGET GROUP FINANCE
PARTIES;

 

(C)           THE LESSORS’ AGENT ON BEHALF OF THE LESSORS; OR

 

(D)           THE SECOND LIEN FACILITY AGENT ON BEHALF OF THE SECOND LIEN
FINANCE PARTIES,

 

shall be a good discharge of the Security Trustee’s obligations to make any such
payment to such Beneficiary.

 


9.3.2        ANY AMOUNTS WHICH ARE TO BE DISTRIBUTED BY THE SECURITY TRUSTEE
PURSUANT TO THIS CLAUSE 9 (PROCEEDS OF ENFORCEMENT OF SECURITY) IN RESPECT OF
THE LESSOR DEBT SHALL BE PAID TO THE LESSORS’ AGENT AND PAYMENT TO THE LESSORS’
AGENT OF SUCH AMOUNTS SHALL CONSTITUTE A GOOD DISCHARGE TO THE SECURITY TRUSTEE
OF ITS OBLIGATION TO DISTRIBUTE SUCH AMOUNTS.


 


9.4           TAX SIGN OFF DATE


 


9.4.1        IF AT ANY TIME THAT THE SECURITY TRUSTEE APPLIES ANY MONIES IN
ACCORDANCE WITH CLAUSE 9.2 (GENERAL ORDER OF APPLICATION) THE TAX SIGN OFF DATE
HAS NOT OCCURRED IN RELATION TO ALL THE LESSORS, THE LESSOR PARI PASSU DEBT
SHALL FOR THE PURPOSES OF CLAUSE 9.2 (GENERAL ORDER OF APPLICATION) BE TREATED
AS BEING £30,000,000 BUT SUBJECT TO EACH LESSOR BEING REQUIRED TO REPAY TO THE
SECURITY TRUSTEE ANY AMOUNT IN EXCESS OF THAT AMOUNT PROPERLY DUE TO IT PURSUANT
TO CLAUSE 9.4.4.


 


9.4.2        IN THE EVENT THAT THE TAX SIGN OFF DATE HAS NOT OCCURRED AND
AMOUNTS ARE DISTRIBUTED BY THE SECURITY TRUSTEE TO THE LESSORS’ AGENT PURSUANT
TO CLAUSE 9.2 (GENERAL ORDER OF APPLICATION), THEY SHALL BE APPLIED BY THE
LESSORS’ AGENT FIRST IN OR TOWARDS PAYMENT OF THE ACTUAL LESSOR PARI PASSU DEBT
THEN OUTSTANDING AND SECONDLY BY CREDITING THE BALANCE TO THE RELEVANT LESSOR
COLLATERAL ACCOUNTS.

 

41

--------------------------------------------------------------------------------


 


9.4.3        FOR THE AVOIDANCE OF DOUBT THE AGGREGATE AMOUNT DISTRIBUTED BY THE
SECURITY TRUSTEE TO THE LESSORS’ AGENT PURSUANT TO CLAUSE 9.2.2 SHALL NOT IN ANY
CIRCUMSTANCES EXCEED £30,000,000.


 


9.4.4        AS SOON AS REASONABLY PRACTICABLE FOLLOWING THE TAX SIGN OFF DATE
APPLICABLE TO IT, EACH LESSOR SHALL PAY TO THE SECURITY TRUSTEE FOR DISTRIBUTION
IN ACCORDANCE WITH CLAUSE 9.2 (GENERAL ORDER OF APPLICATION) THE AMOUNT (IF ANY)
OF ANY AMOUNT PAID FOR THE CREDIT OF ITS LESSOR COLLATERAL ACCOUNT PURSUANT TO
CLAUSE 9.4.2 WHICH HAS NOT BEEN APPLIED TOWARDS SATISFACTION OF THE ACTUAL
LESSOR PARI PASSU DEBT OF SUCH LESSOR.


 


9.4.5        IF AT ANY TIME ON OR AFTER THE ENFORCEMENT DATE AND BEFORE THE LAST
TO OCCUR OF THE SENIOR DISCHARGE DATE, THE SECOND LIEN DISCHARGE DATE, THE
LESSOR JUNIOR DISCHARGE DATE AND THE HEDGE DISCHARGE DATE, ANY AMOUNTS ARE,
PURSUANT TO THE COLLATERAL ACCOUNT AGREEMENTS, TO BE RELEASED TO THE RELEVANT
LESSEE, THE PARTIES TO THIS DEED AGREE THAT THE SAME SHALL BE PAID TO THE
SECURITY TRUSTEE FOR APPLICATION IN ACCORDANCE WITH CLAUSE 9.2 (GENERAL ORDER OF
APPLICATION).


 


9.4.6        EACH LESSOR AGREES THAT ANY PAYMENT TO THE LESSORS’ AGENT BY THE
SECURITY TRUSTEE SHALL DISCHARGE, PRO TANTO, THE OBLIGATION OF THE SECURITY
TRUSTEE TO DISTRIBUTE SUMS TO THE RELEVANT LESSOR AND SHALL BE CONSTRUED AS A
PAYMENT TO THAT LESSOR FOR THE PURPOSES OF THE RELEVANT LEASE.


 


9.4.7        AT ANY TIME AFTER THE TAX SIGN OFF DATE, SUBJECT TO THERE BEING NO
AMOUNTS DUE AND PAYABLE BY THE RELEVANT LESSEE TO THE RELEVANT LESSOR UNDER OR
IN CONNECTION WITH ANY OF THE LEASE DOCUMENTS WHICH ARE UNPAID AND TO THE
RELEVANT LESSOR BEING SATISFIED (ACTING REASONABLY) THAT NO MATERIAL LESSOR DEBT
IS LIKELY TO FALL DUE AT ANY TIME AFTER THAT TIME (UNLESS OTHER SECURITY
ARRANGEMENTS ACCEPTABLE TO THE LESSOR IN ITS ABSOLUTE DISCRETION SHALL HAVE BEEN
PUT IN PLACE IN RELATION TO SUCH MATERIAL LESSOR DEBT), TCN MAY NOTIFY THE
LESSOR’S AGENT IN WRITING THAT IT REQUIRES THE LESSOR SECURITY AND, IF THE
SENIOR DISCHARGE DATE, THE HEDGE DISCHARGE DATE AND THE SECOND LIEN DISCHARGE
DATE HAVE THEN OCCURRED, THE SECURITY TO BE RELEASED.  EACH LESSOR AGREES, AT
THE COST OF TCN, AS SOON AS REASONABLY PRACTICABLE AFTER RECEIPT OF SUCH A
REQUEST, TO RELEASE AND DISCHARGE THE LESSOR SECURITY AND (IF APPLICABLE) TO
INSTRUCT THE SECURITY TRUSTEE TO RELEASE THE SECURITY AND TO THAT END TO EXECUTE
SUCH DOCUMENTS AS THE LESSEE MAY REASONABLY REQUIRE TO GIVE EFFECT THERETO.


 


10.          ENFORCEMENT OF SECURITY BY SECURITY TRUSTEE


 


10.1         ENFORCEMENT BY A LESSOR


 

Until the Lessor Junior Discharge Date:

 


10.1.1      EXCEPT WITH THE PRIOR WRITTEN CONSENT OF THE RELEVANT LESSOR AND THE
SECURITY TRUSTEE, NONE OF THE LENDERS, THE HEDGE COUNTERPARTIES OR THE SECURITY
TRUSTEE SHALL BE ENTITLED TO TAKE OR HAVE POSSESSION OF, OR MAINTAIN A RECEIVER
IN POSSESSION OF, ANY LESSOR COLLATERAL ACCOUNT (BUT WITHOUT PREJUDICE TO THE
RIGHT OF THE SECURITY TRUSTEE TO APPOINT AN ADMINISTRATIVE RECEIVER OR
ADMINISTRATOR IN RESPECT OF ALL OF THE ASSETS OF ANY OF THE CHARGORS); AND


 


10.1.2      IF PURSUANT TO ENFORCEMENT AS PERMITTED UNDER THIS DEED ANY LESSOR
APPLIES AGAINST THE LESSOR DEBT OWING TO IT ANY CREDIT BALANCE ON THE RELEVANT
LESSOR COLLATERAL ACCOUNT

 

42

--------------------------------------------------------------------------------


 


OF THAT LESSOR, THE SECURITY TRUSTEE AND THE OTHER LESSORS WILL, ON REQUEST FROM
THAT LESSOR, RELEASE ITS SECURITY OVER THAT CREDIT BALANCE.


 


10.2         NO ENFORCEMENT


 

Except as provided in Clause 8 (Enforcement) the Security Trustee may, in
accordance with the instructions of the Instructing Party, refrain from
enforcing the security conferred by the Security as long as it sees fit.

 


10.3         MANNER OF ENFORCEMENT


 

If the Security Trustee does enforce the Security it may do so in such manner as
it sees fit and solely having regard to the interest of the Beneficiaries.  The
Security Trustee shall not be responsible to any Beneficiary for any failure to
enforce or to maximise the proceeds of any enforcement, and may cease any such
enforcement at any time.

 


10.4         AUTHORISATION TO SECURITY TRUSTEE IN RELATION TO ENFORCEMENT ACTION


 


10.4.1      SUBJECT TO THE TERMS OF THE SENIOR DOCUMENTS, AT ANY TIME AFTER A
SENIOR DEFAULT HAS OCCURRED AND WHILST IT IS CONTINUING, THE SECURITY TRUSTEE
MAY TAKE SUCH STEPS AS IT DEEMS NECESSARY OR ADVISABLE:


 

(A)           TO PERFECT OR ENFORCE ANY OF THE SECURITY GRANTED IN ITS FAVOUR;

 

(B)           TO EFFECT ANY DISPOSAL OF ANY ASSET UNDER ANY SECURITY DOCUMENT OR
ANY REALISATION OR ENFORCEMENT OF ANY OF THE SENIOR INDEBTEDNESS (INCLUDING BY
ANY ACCELERATION THEREOF);

 

(C)           TO COLLECT AND RECEIVE ANY AND ALL PAYMENTS OR DISTRIBUTIONS WHICH
MAY BE PAYABLE OR DELIVERABLE IN RELATION TO ANY OF THE SENIOR INDEBTEDNESS; OR

 

(D)           OTHERWISE TO GIVE EFFECT TO THE INTENT OF THIS DEED,

 

(each, an “Enforcement Action”) provided always that:

 

(I)            THE SECURITY TRUSTEE MAY REFRAIN FROM ENFORCING THE SECURITY
UNLESS AND UNTIL INSTRUCTED TO DO SO BY THE INSTRUCTING PARTY; AND

 

(II)           IF THE INSTRUCTING PARTY INSTRUCTS THE SECURITY TRUSTEE TO
ENFORCE THE SECURITY, IT MAY DO SO IN SUCH MANNER AS IT DEEMS FIT, HAVING REGARD
SOLELY TO THE INTERESTS OF THE BENEFICIARIES.  NEITHER THE SECURITY TRUSTEE, THE
SENIOR AGENTS NOR ANY OTHER FINANCE PARTY OR HEDGE COUNTERPARTY SHALL BE
RESPONSIBLE TO ANY OTHER CREDITOR FOR ANY FAILURE TO ENFORCE OR TO MAXIMISE THE
PROCEEDS OF ANY ENFORCEMENT, AND MAY CEASE ANY SUCH ENFORCEMENT AT ANY TIME.

 


10.4.2      IF IN CONNECTION WITH ANY ENFORCEMENT ACTION ABOVE:


 

(A)           EITHER THE SECURITY TRUSTEE (OR ANY RECEIVER OR ANY ADMINISTRATOR)
SELLS OR OTHERWISE DISPOSES OF (OR PROPOSES TO SELL OR OTHERWISE DISPOSE OF) ANY
ASSET UNDER ANY SECURITY DOCUMENT; OR

 

43

--------------------------------------------------------------------------------


 

(B)           A MEMBER OF THE GROUP SELLS OR OTHERWISE DISPOSES OF (OR PROPOSES
TO SELL OR OTHERWISE DISPOSE OF) ANY ASSET AT THE REQUEST OF THE SECURITY
TRUSTEE (ACTING ON THE INSTRUCTIONS OF THE INSTRUCTING PARTY),

 

the Security Trustee may and is hereby irrevocably authorised on behalf of each
party to this Deed to:

 

(I)            RELEASE THE SECURITY OVER THE RELEVANT ASSET (BUT NOT THE
PROCEEDS FROM THE SALE THEREOF); AND

 

(II)           IF THE RELEVANT ASSET COMPRISES ALL OF THE SHARES IN THE CAPITAL
OF A MEMBER OF THE GROUP, RELEASE THAT MEMBER OF THE GROUP AND ANY OF ITS
SUBSIDIARIES FROM ALL OF THEIR RESPECTIVE PAST, PRESENT AND FUTURE LIABILITIES
AND/OR OBLIGATIONS (BOTH ACTUAL AND CONTINGENT) AS BORROWERS OR GUARANTORS OF
THE WHOLE OR ANY PART OF ANY LIABILITIES (INCLUDING ANY LIABILITY TO ANY OTHER
MEMBER OF THE GROUP BY WAY OF GUARANTEE) AND RELEASE ANY SECURITY GRANTED BY
THAT MEMBER OF THE GROUP AND ANY OF ITS SUBSIDIARIES OVER ANY OF THEIR
RESPECTIVE ASSETS (BUT NOT THE PROCEEDS FROM THE SALE THEREOF).

 

The net cash proceeds of any such sale or disposal shall be applied in or
towards payment of the Liabilities in accordance with Clause 9.2 (General Order
of Application).

 


10.4.3      NO SUCH RELEASE UNDER CLAUSE 10.4.2 ABOVE WILL AFFECT THE
OBLIGATIONS AND/OR LIABILITIES OF:


 

(A)            ANY OTHER MEMBER OF THE GROUP TO ANY OF THE CREDITORS; OR

 

(B)           ANY INTERGROUP CREDITOR TO ANY OF THE BENEFICIARIES.

 


10.5         RELEASES FOLLOWING ENFORCEMENT OR DISPOSAL


 

(A)           IF, PURSUANT TO OR FOR THE PURPOSES OF ANY ACTION TAKEN OR TO BE
TAKEN BY THE SECURITY TRUSTEE PURSUANT HERETO, THE SECURITY TRUSTEE REQUIRES THE
RELEASE OF ANY GUARANTEES GIVEN BY ANY CHARGOR OR ANY ASSETS THE SUBJECT OF ANY
SECURITY, EACH RELEVANT PARTY TO THIS DEED SHALL PROMPTLY UPON REQUEST, ENTER
INTO ANY RELEASE AND/OR OTHER DOCUMENT AND TAKE SUCH OTHER ACTION AS THE
SECURITY TRUSTEE MAY REASONABLY REQUIRE, PROVIDED THAT SUCH ACTION BY THE
SECURITY TRUSTEE IS TAKEN IN ACCORDANCE WITH THE TERMS OF THE SENIOR DOCUMENTS
PRIOR TO THE LAST TO OCCUR OF THE SENIOR DISCHARGE DATE, THE HEDGE DISCHARGE
DATE AND THE LESSOR PARI PASSU DISCHARGE DATE OR THE SECOND LIEN DOCUMENTS AT
ANY TIME THEREAFTER.

 

(B)           EACH OF THE FINANCE PARTIES, THE LESSORS, THE HEDGE COUNTERPARTIES
AND THE CHARGORS HEREBY:

 

(I)            AGREES THAT IT SHALL NOT AT ANY TIME CHALLENGE THE VALIDITY,
ENFORCEABILITY, PRIORITY OR PERFECTION OF ANY SECURITY GRANTED IN FAVOUR OF ANY
OF THE PARTIES HERETO;

 

44

--------------------------------------------------------------------------------


 

(II)           AGREES THAT IT SHALL NOT AT ANY TIME CHALLENGE OR TAKE ANY STEPS
WHICH MAY PREJUDICE ANY ENFORCEMENT ACTION TAKEN BY THE SECURITY TRUSTEE; AND

 

(III)          AUTHORISES THE SECURITY TRUSTEE TO TAKE ALL NECESSARY ACTION FOR
THE PURPOSES GIVING EFFECT TO THE RELEASES OF GUARANTEES AND/OR SECURITY
REQUIRED UNDER PARAGRAPHS (A) AND (B) OF THIS CLAUSE 10.5.

 


10.6         DISPOSALS


 

Any disposal of any shares or assets which are subject to the Security or any
release thereof from the Security which is or is to be effected at any time,
other than with respect to any enforcement action by the Security Trustee, shall
be effected in accordance with and subject to the provisions of the Senior
Finance Documents and the Second Lien Finance Documents.

 


11.          LEASE SECURITY


 


11.1         EACH LESSOR HEREBY ACKNOWLEDGES THE ENCUMBRANCES CONTAINED IN THE
SECURITY DOCUMENTS BY WHICH EACH OF THE CHARGORS HAS GRANTED SECURITY TO THE
SECURITY TRUSTEE OVER ALL ITS RIGHT, TITLE AND INTEREST IN AND TO ALL RIGHTS AND
CLAIMS TO WHICH IT IS OR MAY BECOME ENTITLED UNDER AND IN RELATION TO EACH OF
THE LEASE DOCUMENTS TO WHICH IT IS A PARTY.


 


11.2         NOTWITHSTANDING THE ENCUMBRANCES CONTAINED IN THE SECURITY
DOCUMENTS, EACH LESSEE AND EACH CHARGOR SHALL REMAIN LIABLE UNDER THE LEASE
DOCUMENTS TO PERFORM ALL THE OBLIGATIONS ASSUMED BY IT THEREUNDER AND NONE OF
THE SECURITY TRUSTEE, ANY BENEFICIARY OR ANY RECEIVER OR DELEGATE APPOINTED BY
THE SECURITY TRUSTEE SHALL BE AT ANY TIME UNDER ANY OBLIGATION OR LIABILITY TO
ANY LESSOR UNDER OR IN RESPECT OF THE LEASE DOCUMENTS, EXCEPT AS EXPRESSLY
PROVIDED IN THIS DEED.


 


11.3         EACH LESSEE SHALL ALSO REMAIN ENTITLED TO EXERCISE ALL ITS RIGHTS,
POWERS AND DISCRETIONS UNDER THE LEASE DOCUMENTS TO WHICH IT IS A PARTY AND EACH
LESSOR SHALL, EXCEPT AS EXPRESSLY PROVIDED IN THIS DEED, CONTINUE TO GIVE
NOTICES UNDER SUCH LEASE DOCUMENTS TO THE RELEVANT LESSEE IN ACCORDANCE WITH
SUCH LEASE DOCUMENTS, UNLESS AND UNTIL THE SECURITY TRUSTEE GIVES (FOLLOWING THE
SERVICE OF A NOTICE OF ACCELERATION BY THE RELEVANT AGENT ON THE RELEVANT LESSEE
(WITH A COPY TO THE RELEVANT LESSOR) AND THE TAKING BY THE SECURITY TRUSTEE OF
ANY ACTION TO ENFORCE THE SECURITY (INCLUDING ANY RIGHTS OF SET-OFF) CONSTITUTED
BY THE SECURITY DOCUMENTS) NOTICE TO THE RELEVANT LESSOR TO THE CONTRARY, WHEN
ALL SUCH RIGHTS, POWERS AND DISCRETIONS SHALL BE EXERCISABLE BY, AND NOTICES
SHALL BE GIVEN TO, THE SECURITY TRUSTEE OR AS IS IT REASONABLY DIRECTS.


 


11.4         WITHOUT PREJUDICE TO ITS OBLIGATIONS UNDER CLAUSE 23.3 OF EACH OF
THE RELEVANT LEASES, NO LESSOR SHALL ASSIGN OR OTHERWISE DISPOSE OF ALL OR ANY
PART OF ITS RIGHTS AND OBLIGATIONS UNDER THE LEASE DOCUMENTS.


 


12.          INFORMATION


 


12.1         EACH OF THE SENIOR AGENTS UNDERTAKES WITH THE HEDGE COUNTERPARTIES
AND EACH LESSOR TO GIVE NOTICE TO THE HEDGE COUNTERPARTIES AND SUCH LESSOR AS
SOON AS REASONABLY PRACTICABLE AFTER IT BECOMES AWARE OF AN EVENT OF DEFAULT
(SUCH NOTICE TO GIVE

 

45

--------------------------------------------------------------------------------


 


REASONABLE DETAILS OF THE SAME) OR THE OCCURRENCE OF AN ENFORCEMENT DATE. 
UNLESS AND UNTIL THE RELEVANT AGENT NOTIFIES A HEDGE COUNTERPARTY AND A LESSOR
THAT THE EVENT OF DEFAULT HAS CEASED TO EXIST OR HAS BEEN CURED OR WAIVED, SUCH
HEDGE COUNTERPARTY OR LESSOR (AS THE CASE MAY BE) MAY ASSUME THAT THE EVENT OF
DEFAULT IS SUBSISTING.  EACH OF THE SENIOR AGENTS AGREES TO NOTIFY EACH HEDGE
COUNTERPARTY AND EACH LESSOR AS SOON AS REASONABLY PRACTICABLE AFTER IT
DETERMINES THAT THE EVENT OF DEFAULT HAS CEASED TO EXIST OR HAS BEEN CURED OR
WAIVED, AS THE CASE MAY BE.


 


12.2         EACH OF THE AGENTS SHALL:


 


12.2.1      SEND TO EACH HEDGE COUNTERPARTY AND EACH LESSOR UPON GIVING THE SAME
ANY NOTICES GIVEN BY IT TO TCN UNDER CLAUSE 26.17 (ACCELERATION) OF THE SENIOR
FACILITIES AGREEMENT, ANY EQUIVALENT PROVISION OF THE TARGET FACILITY AGREEMENT
OR CLAUSE 21.17 (ACCELERATION) OF THE SECOND LIEN FACILITY AGREEMENT AND SHALL
AS SOON AS REASONABLY PRACTICABLE NOTIFY EACH HEDGE COUNTERPARTY AND EACH LESSOR
OF ANY ACTION TAKEN BY THE SECURITY TRUSTEE TO ENFORCE ANY OF THE SECURITY
CONSTITUTED BY THE SECURITY DOCUMENTS; AND


 


12.2.2      PROVIDE THE LESSORS’ AGENT AND ANY HEDGE COUNTERPARTY, UPON
REASONABLE REQUEST FROM THE LESSORS’ AGENT OR SUCH HEDGE COUNTERPARTY, SUCH
WRITTEN INFORMATION RECEIVED FROM ANY CHARGOR PURSUANT TO THE TRANSACTION
DOCUMENTS AS MAY THEN BE RELEVANT FOR AN ASSESSMENT OF THE FINANCIAL CONDITION
OR OPERATIONS OF THE CHARGORS.


 


12.3         EACH LESSOR UNDERTAKES WITH EACH OF THE AGENTS TO PROVIDE TO THE
AGENTS UPON REQUEST, ANY NOTIFICATION OF AMOUNTS PAYABLE UNDER THE LEASE
DOCUMENTS TO WHICH IT IS A PARTY (TOGETHER WITH SUPPORTING CALCULATIONS) TO THE
EXTENT THAT SUCH NOTIFICATION AND SUPPORTING CALCULATIONS HAVE BEEN MADE
AVAILABLE TO THE RELEVANT LESSEE OR, AT ANY TIME AFTER AN EVENT OF DEFAULT HAS
OCCURRED WHICH IS CONTINUING, TO THE EXTENT THE RELEVANT LESSEE IS ENTITLED TO
REQUEST THE SAME, IN EACH CASE IN ACCORDANCE WITH THE TERMS OF SUCH LEASE
DOCUMENTS, BUT NOTHING HEREIN SHALL OBLIGE ANY LESSOR TO DISCLOSE ANY
INFORMATION REGARDING ITS BUSINESS, TAX AFFAIRS OR TAX COMPUTATIONS.


 


12.4         EACH LESSOR SHALL, ON THE SAME DAY AS IT NOTIFIES THE RELEVANT
LESSEE OF THE SAME, NOTIFY EACH OF THE AGENTS OF ANY AMOUNT PAYABLE BY THE
RELEVANT LESSEE PURSUANT TO ANY OF THE LEASES.


 


12.5         WITHOUT PREJUDICE TO ANY OTHER PROVISION OF THIS CLAUSE 12, EACH
LESSOR UNDERTAKES WITH EACH OF THE AGENTS TO PROVIDE, AS SOON AS REASONABLY
PRACTICABLE FOLLOWING RECEIPT OF A REQUEST FROM THAT AGENT FROM TIME TO TIME,
THAT AGENT WITH SUCH INFORMATION RELATING TO ANY OF THE LEASE DOCUMENTS TO WHICH
IT IS A PARTY AND THE TRANSACTIONS CONTEMPLATED THEREBY WHICH THAT AGENT MAY
REASONABLY REQUIRE IN CONNECTION WITH THE TRANSACTION DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED BY EACH OF THE SAME AND ANY INTERNAL REVIEW OR
MONITORING OF THE SAME BY THAT AGENT OR ANY FINANCE PARTY BUT NOTHING SHALL
OBLIGE ANY LESSOR TO DISCLOSE ANY INFORMATION REGARDING ITS BUSINESS, TAX
AFFAIRS OR TAX COMPUTATIONS.  EACH AGENT AGREES TO PAY TO THE RELEVANT LESSOR,
BY WAY OF FEE ON DEMAND, COSTS INCURRED BY SUCH LESSOR OR ANY DIRECTOR OR
EMPLOYEE OF SUCH LESSOR OR ANY OF ITS AFFILIATES IN MANAGEMENT TIME SPENT BY THE
RELEVANT LESSOR OR ANY DIRECTOR OR EMPLOYEE OF SUCH LESSOR OR ANY OF ITS
AFFILIATES IN CONNECTION WITH THE CALCULATION, PREPARATION AND PROVISION OF THE
INFORMATION REQUIRED BY THAT AGENT TO BE PROVIDED BY SUCH LESSOR PURSUANT TO THE
FOREGOING PROVISIONS OF THIS CLAUSE 12 SAVE IN RELATION TO SUCH MANAGEMENT TIME
SPENT

 

46

--------------------------------------------------------------------------------


 


IN RELATION TO INFORMATION ALSO PROVIDED TO THE RELEVANT LESSEE UNDER THE TERMS
OF THE RELEVANT LEASE FOR WHICH NO FEE SHALL BE PAYABLE BY ANY AGENT.  FOR THIS
PURPOSE THE COST OF THE RELEVANT LESSOR’S MANAGEMENT TIME SHALL BE THE NUMBER OF
HOURS FOR WHICH EACH DIRECTOR OR EMPLOYEE OF SUCH LESSOR OR ANY OF ITS
AFFILIATES IS INVOLVED IN THE MATTER IN RELATION TO WHICH SUCH COST IS TO BE
CALCULATED, MULTIPLIED BY THE HOURLY RATE OF £100 (AS SUCH FIGURE SHALL BE
INCREASED ON AN ANNUAL BASIS BY THE PERCENTAGE INCREASE IN THE RETAIL PRICES
INDEX (AS DEFINED IN THE TWELVE YEAR LEASE) SINCE 31ST DECEMBER 1995).


 


12.6         IN CIRCUMSTANCES WHERE AN EVENT OF DEFAULT HAS OCCURRED WHICH IS
CONTINUING, EACH LESSOR AGREES THAT CLAUSE 1.2.4 OF THE RELEVANT TWELVE YEAR
LEASE SHALL APPLY HERETO IN RELATION TO ANY DETERMINATION OF ANY AMOUNT OR OTHER
MATTER NOTIFIED TO THE RELEVANT AGENTS PURSUANT TO ANY OF CLAUSE 12.3 OR 12.4 AS
IF SUCH CLAUSE WERE SET OUT HEREIN BUT, WITH REFERENCES THEREIN TO THE LESSEE
BEING REPLACED BY REFERENCES TO THE RELEVANT AGENT (AND EXCLUDING, FOR THE
AVOIDANCE OF DOUBT, THE PROVISO IN CLAUSE 1.2.4(II) OF THE RELEVANT TWELVE YEAR
LEASE) AND THE RELEVANT AGENT SHALL PAY TO THE RELEVANT LESSOR A FEE FOR
MANAGEMENT TIME SPENT IN RELATION TO THE RESULTING CONSULTATION AND OTHER STEPS
TAKEN IN ACCORDANCE WITH THE PROVISIONS OF CLAUSE 1.2.4 OF THE RELEVANT TWELVE
YEAR LEASE ON THE SAME TERMS AS SET OUT AT CLAUSE 12.5 SAVE THAT NO SUCH FEE
SHALL BE PAYABLE IF IT IS ESTABLISHED THAT SUCH DETERMINATION OF ANY AMOUNT OR
OTHER MATTER NOTIFIED TO THE RELEVANT AGENT BY THE RELEVANT LESSOR WAS INCORRECT
(OTHER THAN TO A DE MINIMIS EXTENT).


 


12.7         EACH OF THE AGENTS AND THE SECURITY TRUSTEE ACKNOWLEDGE THAT EACH
LESSOR HAS ENTERED INTO THE AGENCY AND CO-ORDINATION AGREEMENT UNDER WHICH,
INTER ALIA, EACH LESSOR APPOINTS THE LESSORS’ AGENT TO ACT AS ITS AGENT ON THE
TERMS THEREIN CONTAINED.  ACCORDINGLY, EACH OF THE AGENTS AND THE SECURITY
TRUSTEE AGREE THAT, NOTWITHSTANDING THE TERMS OF THIS DEED:


 


12.7.1      WITHOUT PREJUDICE TO EACH LESSOR’S RIGHTS PURSUANT TO CLAUSE 2.8.3
OF THE AGENCY AND CO-ORDINATION AGREEMENT, IT WILL RECEIVE AND ACCEPT ALL
NOTICES, STATEMENTS, CASHFLOWS AND TABLES FROM THE LESSORS’ AGENT AND GIVEN OR
MADE BY THE LESSORS’ AGENT ON BEHALF OF ANY LESSOR AS IF RECEIVED DIRECT FROM
THE RELEVANT LESSOR AND SUCH RECEIPT SHALL CONSTITUTE A PRO TANTO DISCHARGE OF
ANY OBLIGATION ON THE PART OF THE RELEVANT LESSOR TO GIVE OR MAKE SUCH NOTICE,
STATEMENTS, CASHFLOW OR, AS THE CASE MAY BE, TABLE TO ANY OF THE AGENTS UNDER
THE TERMS OF THIS DEED; AND


 


12.7.2      IN THE CIRCUMSTANCES WHERE THE LESSORS’ AGENT DISCHARGES ANY SUCH
OBLIGATION THE RELEVANT LESSOR SHALL BE ENTITLED TO BE PAID A FEE PURSUANT TO
CLAUSE 12.5 ON BEHALF OF THE LESSORS’ AGENT TO THE SAME EXTENT AS THE RELEVANT
LESSOR WOULD HAVE BEEN ENTITLED HAD SUCH LESSOR DIRECTLY PERFORMED SUCH
OBLIGATION.


 


13.          WARRANTY


 

Each Lessor represents and warrants to the Security Trustee and the
Beneficiaries that this Deed, each of the Lease Documents to which it is a party
are its legally binding obligations (subject to general principles of law
regarding bankruptcy, insolvency and analogous proceedings and general
principles of equity), are within its powers, have been duly authorised by it,
and do not conflict with any law or any agreement to which it is a party and
that all consents and authorisations required by it in relation thereto have
been obtained.

 

47

--------------------------------------------------------------------------------



14.          CONSENTS

 


14.1         FURTHER SECURITY

 

If any further security over the assets of the Chargors is to be conferred on or
for the benefit of any of the Lessors (other than pursuant to Security
Documents) pursuant to any covenant for further assurance contained in any
Collateral Account Security Assignment then the relevant Lessor will notify the
Security Trustee and the other Lessors.

 


14.2         CONSENT OF SECURED PARTIES


 


14.2.1      EACH OF (A) THE FINANCE PARTIES (B) THE LESSORS AND (C) THE HEDGE
COUNTERPARTIES HEREBY AGREE THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
ANY OTHER DOCUMENT OR AGREEMENT, NO CONSENT, WAIVER OR LIKE ACTION SHALL BE
REQUIRED FROM ANY OF THEM FOR THE CREATION OF ANY SECURITY OVER THE ASSETS OF
ANY CHARGOR IF THE PROCEDURE PROVIDED FOR IN CLAUSE 14.1 (FURTHER SECURITY) IS
FOLLOWED.


 


14.3         NO LIABILITY


 


14.3.1      WITHOUT PREJUDICE TO THE RIGHTS OF THE LESSORS OR THE HEDGE
COUNTERPARTIES WITH RESPECT TO ANY BREACH BY THE SECURITY TRUSTEE OR A FINANCE
PARTY OF ITS OBLIGATIONS UNDER THIS DEED, NONE OF THE SECURITY TRUSTEE AND THE
FINANCE PARTIES SHALL BE LIABLE IN ANY MANNER WHATSOEVER TO ANY CHARGOR, ANY
LESSOR OR ANY HEDGE COUNTERPARTY FOR ANY CONSENT, AMENDMENT, VARIATIONS,
RELEASE, WAIVER OR LIKE ACTION UNDER OR IN RELATION TO THE SENIOR DOCUMENTS OR
THE SECOND LIEN DOCUMENTS WHICH RESULTS IN ANY CHARGOR INFRINGING OR
CONTRAVENING ANY OF THE TERMS OF THE LEASE DOCUMENTS OR ANY HEDGE AGREEMENT.


 


14.3.2      WITHOUT PREJUDICE TO THE RIGHTS OF THE LESSORS OR THE HEDGE
COUNTERPARTIES WITH RESPECT OF ANY BREACH BY THE SECURITY TRUSTEE OR A FINANCE
PARTY OF ITS OBLIGATIONS UNDER THIS DEED, EACH LESSOR AND EACH HEDGE
COUNTERPARTY WILL HAVE NO REMEDY WHATSOEVER AGAINST ANY OF THE SECURITY TRUSTEE
OR THE FINANCE PARTIES BY REASON OF ANY PRESENT OR FUTURE TRANSACTION ENTERED
INTO BETWEEN THE SECURITY TRUSTEE OR THE LENDERS (OR ANY OF THEM) AND THE
CHARGORS (OR ANY OF THEM) WHICH INFRINGES OR CONTRAVENES THE TERMS OF THE LEASE
DOCUMENTS OR ANY HEDGE AGREEMENT.


 


14.4         APPROVALS


 


14.4.1      UNTIL THE SENIOR DISCHARGE DATE, ANY WAIVER OR CONSENT GRANTED OR
AMENDMENT APPROVED UNDER THE SENIOR DOCUMENTS, WILL ALSO BE DEEMED TO BE GIVEN
BY EACH SECOND LIEN FINANCE PARTY, EACH LESSOR AND EACH HEDGE COUNTERPARTY IF
ANY TRANSACTION OR CIRCUMSTANCES WOULD, IN THE ABSENCE OF SUCH WAIVER, CONSENT
OR AMENDMENT, VIOLATE ANY TERMS OF THE SECOND LIEN DOCUMENTS, LEASE DOCUMENTS OR
ANY HEDGE AGREEMENT OR CONSTITUTE AN EVENT OF DEFAULT (HOWSOEVER DESCRIBED)
THEREUNDER PROVIDED THAT NO SUCH WAIVER, CONSENT OR AMENDMENT SHALL BE DEEMED TO
BE GIVEN BY ANY LESSOR IN RESPECT OF ANY BREACH BY THE RELEVANT LESSEE OF ITS
UNDERTAKINGS IN RELATION TO INSURANCE CONTAINED IN THE RELEVANT LEASE (TO THE
EXTENT THAT THE SAME CONTINUES FOLLOWING THE SALE OF THE RELEVANT EQUIPMENT BY
SUCH LESSOR) OR WHICH WOULD PREVENT THE ENFORCEMENT BY ANY LESSOR PURSUANT TO
CLAUSE 8.1 (RESTRICTIONS ON ENFORCEMENT BY THE LESSORS) AND PROVIDED FURTHER
THAT NO SUCH


 

48

--------------------------------------------------------------------------------


 

WAIVER, CONSENT OR AMENDMENT SHALL BE DEEMED TO BE GIVEN BY VIRTUE OF THIS
CLAUSE 14.4.1 BY ANY SECOND LIEN FINANCE PARTY IN RESPECT OF ANY OF THE
FOLLOWING PROVISIONS OF THE SECOND LIEN FACILITY AGREEMENT:


 

(A)           CLAUSE 7.1 (CHANGE OF CONTROL);

 

(B)           CLAUSE 17.1 (RATIOS), EXCEPT IN THE CASE OF THE RATIO OF
CONSOLIDATED NET BORROWINGS TO CONSOLIDATED ANNUALISED TCN GROUP NET OPERATING
CASH FLOW AND THE RATIO OF CONSOLIDATED ANNUALISED TCN GROUP NET OPERATING CASH
FLOW TO TOTAL INTEREST CHARGES ONLY, TO THE EXTENT THAT THE SENIOR LENDERS AGREE
TO ANY AMENDMENT OR WAIVER RELATING TO EITHER OR BOTH OF SUCH RATIOS TO THE
EXTENT THAT THE COVENANT TEST AFTER SUCH AMENDMENT OR WAIVER IS WITHIN 10% OF
THE RELEVANT COVENANT TEST AS AT THE DATE OF THIS DEED;

 

(C)           CLAUSE 19.2 (NEGATIVE PLEDGE), EXCEPT TO THE EXTENT THAT THE
FINANCIAL INDEBTEDNESS TO BE SECURED WHICH WOULD OTHERWISE BREACH THE PROVISIONS
OF THAT CLAUSE, WILL CONSTITUTE NEW SENIOR LIABILITIES;

 

(D)           CLAUSE 19.4 (FINANCIAL INDEBTEDNESS), EXCEPT TO THE EXTENT THAT
THE FINANCIAL INDEBTEDNESS TO BE INCURRED WHICH WOULD OTHERWISE BREACH THE
PROVISIONS OF THAT CLAUSE, WILL CONSTITUTE NEW SENIOR LIABILITIES;

 

(E)           CLAUSE 19.5 (DIVIDENDS, DISTRIBUTIONS AND SHARE CAPITAL);

 

(F)            CLAUSE 21.2 (NON-PAYMENT);

 

(G)           PARAGRAPH (A) OF CLAUSE 21.3 (COVENANTS) TO THE EXTENT IT RELATES
TO CLAUSE 19.2 (NEGATIVE PLEDGE), CLAUSE 19.4 (FINANCIAL INDEBTEDNESS) OR CLAUSE
19.5 (DIVIDENDS, DISTRIBUTIONS AND SHARE CAPITAL), EXCEPT IN THE CASE OF CLAUSE
19.2 (NEGATIVE PLEDGE) AND CLAUSE 19.4 (FINANCIAL INDEBTEDNESS) TO THE EXTENT
THAT THE FINANCIAL INDEBTEDNESS TO BE INCURRED OR SECURED WHICH WOULD OTHERWISE
BREACH THE PROVISIONS OF THOSE CLAUSES, CONSTITUTES NEW SENIOR LIABILITIES;

 

(H)           PARAGRAPH (D) OF CLAUSE 21.3 (COVENANTS), EXCEPT IN THE CASE OF
THE RATIO OF CONSOLIDATED NET BORROWINGS TO CONSOLIDATED ANNUALISED TCN GROUP
NET OPERATING CASH FLOW AND THE RATIO OF CONSOLIDATED ANNUALISED TCN GROUP NET
OPERATING CASH FLOW TO TOTAL INTEREST CHARGES ONLY, TO THE EXTENT THAT THE
ACTUAL RATIO AS AT THE RELEVANT TESTING DATE WHICH WOULD OTHERWISE CONSTITUTE A
BREACH UNDER SUCH PARAGRAPH, IS WITHIN 10% OF THE APPLICABLE COVENANT TEST AS AT
THE DATE OF THIS DEED;

 

(I)            CLAUSE 21.6 (CROSS-DEFAULT);

 

(J)            CLAUSE 21.7 (INSOLVENCY);

 

(K)           CLAUSE 21.8 (WINDING-UP);

 

(L)            CLAUSE 21.9 (EXECUTION OR DISTRESS);

 

(M)          CLAUSE 21.10 (SIMILAR EVENTS);

 

49

--------------------------------------------------------------------------------


 

(N)           CLAUSE 21.11 (REPUDIATION);

 

(O)           CLAUSE 21.12 (ILLEGALITY);

 

(P)           CLAUSE 21.13 (INTERCREDITOR DEFAULT);

 

(Q)           CLAUSE 21.16 (MATERIAL ADVERSE EFFECT); OR

 

(R)            A CHANGE TO ANY OTHER PROVISION OF THE SECOND LIEN FACILITY
AGREEMENT WHICH CONTEMPLATES THE NEED FOR THE CONSENT OR APPROVAL OF ALL THE
SECOND LIEN LENDERS.

 


14.4.2      EACH OF THE SENIOR AGENTS AGREES TO NOTIFY THE SECOND LIEN FACILITY
AGENT AND THE LESSORS’ AGENT OF ANY EVENT OF DEFAULT REFERRED TO IN CLAUSE 26
(EVENTS OF DEFAULT) OF THE SENIOR FACILITIES AGREEMENT OR ANY SIMILAR PROVISION
OF ANY APPLICABLE TARGET FACILITY AGREEMENT FOLLOWING IT BECOMING AWARE THEREOF.


 


14.4.3      IF A CHARGOR IS OBLIGED TO PERFORM ANY OBLIGATION UNDER THIS DEED,
OR IS PROHIBITED BY THIS DEED FROM PERFORMING OR HAS UNDERTAKEN IN THIS DEED NOT
TO PERFORM, ANY OBLIGATION, THE PERFORMANCE OF OR FAILURE TO PERFORM SUCH
OBLIGATION SHALL NOT CONSTITUTE A BREACH OF ANY PROVISION OF ANY OTHER SENIOR
DOCUMENT, THE SECOND LIEN DOCUMENT, THE LEASE DOCUMENTS OR ANY HEDGE AGREEMENT.


 


14.4.4      IF A CHARGOR IS NOT RESTRICTED BY THE TERMS OF ANY SENIOR DOCUMENT
FROM TAKING ANY ACTION, OR IF THE TAKING OF ANY SUCH ACTION WOULD NOT CONSTITUTE
AN EVENT OF DEFAULT, THE TAKING OF ANY SUCH ACTION SHALL NOT CONSTITUTE AN EVENT
OF DEFAULT (HOWSOEVER DESCRIBED) UNDER ANY OF THE SECOND LIEN DOCUMENTS, LEASE
DOCUMENTS OR THE HEDGE AGREEMENTS PROVIDED THAT THIS CLAUSE 14.4.3 SHALL NOT
RESTRICT THE RIGHTS UNDER THE RELEVANT LEASE DOCUMENTS OF ANY LESSOR IN RESPECT
OF A BREACH BY THE RELEVANT LESSEE OF ITS UNDERTAKINGS RELATING TO INSURANCE
CONTAINED IN THE RELEVANT LEASE (TO THE EXTENT THAT THE SAME CONTINUE FOLLOWING
THE SALE OF THE RELEVANT EQUIPMENT BY SUCH LESSOR).


 


14.5         REFINANCING/MERGER


 

If prior to the last to occur of the Lessor Junior Discharge Date and the Hedge
Discharge Date:

 

(A)           THERE IS A REFINANCING OF ANY PORTION OF THE SENIOR INDEBTEDNESS
AND/OR THE SECOND LIEN INDEBTEDNESS, OR

 

(B)           AN INTEGRATED MERGER EVENT OCCURS,

 

the Lessors and the Hedge Counterparties agree that they will, without prejudice
to the Lessor Security:

 

(I)            RELEASE THE SECURITY PROVIDED THAT THERE IS GRANTED REPLACEMENT
SECURITY ACCEPTABLE TO EACH OF THEM IN THEIR ABSOLUTE DISCRETION OF AT LEAST AN
EQUIVALENT NATURE, VALUE AND RANKING TO THE SECURITY GRANTED UNDER THE SECURITY
DOCUMENTS AND PROVIDED FURTHER THAT IN THE CASE OF A REFINANCING, THE AMOUNT OF
ANY SENIOR INDEBTEDNESS AND/OR SECOND LIEN INDEBTEDNESS, AS THE CASE MAY BE, IN
EXISTENCE FOLLOWING ANY SUCH REFINANCING IS NOT GREATER THAN THE AMOUNT OF THE
SENIOR INDEBTEDNESS

 

50

--------------------------------------------------------------------------------


 

AND/OR THE SECOND LIEN INDEBTEDNESS REFINANCED; AND/OR

 

(II)           ENTER INTO SUCH INTERCREDITOR ARRANGEMENTS OR OTHER DOCUMENTATION
AS MAY BE REASONABLY NECESSARY TO GIVE EFFECT TO SUCH REFINANCING OR INTEGRATED
MERGER EVENT PROVIDED THAT THE PROVISIONS AFFECTING THE PRIORITY, RANKING,
PERMITTED PAYMENTS AND PERMITTED ENFORCEMENT BY THE LESSORS AND THE HEDGE
COUNTERPARTIES, SHALL BE ON SUBSTANTIALLY EQUIVALENT TERMS TO THE TERMS HEREOF,
IT BEING UNDERSTOOD THAT THE TARGET GROUP SENIOR INDEBTEDNESS SHALL RANK PARI
PASSU WITH ALL OTHER SENIOR INDEBTEDNESS.

 


15.          INFORMATION


 


15.1         AMOUNT OF DEBT


 

Each Lessor, each Hedge Counterparty and each Intergroup Creditor will on
written request by the Security Trustee from time to time notify the Security
Trustee in writing of details of the amount of the Hedge Counterparty
Indebtedness, the Intergroup Liabilities or the Lessor Debt owed to it (as the
case may be) provided that nothing in this Deed shall require any Lessor to
disclose any information regarding its business, tax affairs or tax computations
or any of the same of any of its Affiliates.

 


15.2         AUTHORISATION


 

Each Chargor authorises each Lessor, the Lenders, the Security Trustee, each of
the Agents and each Hedge Counterparty to make the disclosures of information
referred to in this Deed.

 


16.          PROTECTION OF SUBORDINATION


 


16.1         CONTINUING SUBORDINATION


 

The subordination provisions in Clause 6 (Subordination on Insolvency) of this
Deed constitute a continuing subordination and benefit to the ultimate balance
of the Senior Indebtedness, the Second Lien Indebtedness, the Lessor Debt, the
Hedge Counterparty Indebtedness and the Intergroup Liabilities, regardless of
any intermediate payment or discharge of the Senior Indebtedness, the Second
Lien Indebtedness, the Lessor Debt, the Hedge Counterparty Indebtedness or the
Intergroup Liabilities in whole or in part.

 


16.2         WAIVER OF DEFENCES


 

The subordination of the obligations of each Lessor under this Deed will not be
affected by any act, omission, matter or thing which, but for this provision,
would reduce, release or prejudice the subordination of any of those obligations
in whole or in part, including without limitation:

 


16.2.1      ANY TIME OR WAIVER GRANTED TO, OR COMPOSITION WITH ANY CHARGOR OR
OTHER PERSON;


 


16.2.2      THE TAKING, VARIATION, COMPROMISE, EXCHANGE, RENEWAL OR RELEASE OF,
OR REFUSAL OR NEGLECT TO PERFECT, TAKE UP OR ENFORCE, ANY RIGHTS AGAINST, OR
SECURITY OVER ASSETS OF, ANY CHARGOR OR OTHER PERSON IN RESPECT OF THE SENIOR
INDEBTEDNESS, THE SECOND LIEN

 

51

--------------------------------------------------------------------------------


 


INDEBTEDNESS, THE LESSOR DEBT, THE HEDGE COUNTERPARTY INDEBTEDNESS, THE
INTERGROUP LIABILITIES OR ANY OTHER DOCUMENT OR SECURITY OR OTHERWISE OR ANY
NON-PRESENTMENT OR NON-OBSERVANCE OF ANY FORMALITY OR OTHER REQUIREMENT IN
RESPECT OF ANY INSTRUMENTS OR ANY FAILURE TO REALISE THE FULL VALUE OF ANY
SECURITY; AND


 


16.2.3      ANY UNENFORCEABILITY, ILLEGALITY OR INVALIDITY OF ANY OBLIGATION OF
ANY CHARGOR, OR SECURITY UNDER OR IN RESPECT OF ANY SENIOR INDEBTEDNESS, SECOND
LIEN INDEBTEDNESS, ANY LESSOR DEBT, ANY HEDGE COUNTERPARTY INDEBTEDNESS, ANY
INTERGROUP LIABILITIES OR ANY OTHER DOCUMENT OR SECURITY.


 


17.          PRESERVATION OF DEBT


 


17.1         PRESERVATION


 

Notwithstanding any terms of this Deed postponing, subordinating or preventing
the payment of the Second Lien Indebtedness, the Hedge Counterparty
Indebtedness, the Lessor Debt or the Intergroup Liabilities, such indebtedness
shall, solely as between the relevant parties hereto remain owing or due and
payable in accordance with the terms of the Second Lien Documents, the Hedge
Agreements, the relevant Lease Documents or the documents constituting the
Intergroup Liabilities (as the case may be) and interest and default interest
will accrue on missed payments accordingly.

 


17.2         DELAY


 

No delay in exercising rights and remedies under any terms of the Second Lien
Documents, the Lease Documents, the Hedge Agreements or the documents
constituting the Intergroup Liabilities (as the case may be) by reason of any
terms of this Deed postponing, restricting or preventing such exercise shall
operate as a waiver of any of those rights and remedies.  If a party hereto is,
as a result of receiving any moneys relating to a debt owed to that party by a
Chargor, obliged to make a payment to the Security Trustee pursuant to this
Deed, such debt shall not, as between (1) the Chargors and (2) such party, be
deemed to be reduced except to the extent that those monies are applied towards
that debt in accordance with Clause 9 (Proceeds of Enforcement of Security).

 


18.          POWER OF ATTORNEY


 

By way of security for its obligations, each Lender, Lessor, each Hedge
Counterparty and each Intergroup Creditor irrevocably appoints the Security
Trustee as its attorney to do anything which it (a) has authorised the Security
Trustee to do under this Deed and (b) is required to do by this Deed but has
failed to do for a period of ten Business Days after receiving notice from the
Security Trustee requiring it to do so.  The Security Trustee may delegate this
power in accordance with Clause 23.5 (Power to engage agents and advisors).

 


19.          EXPENSES


 


19.1         ENFORCEMENT COSTS


 

Each Chargor shall, forthwith on demand, pay to the Security Trustee the amount
of all reasonable costs and expenses properly incurred by it in connection with
the

 

52

--------------------------------------------------------------------------------


 

enforcement against the Chargors (or any of them) of the rights of the Security
Trustee and/or the Lenders and/or the Lessors and/or the New Hedge
Counterparties and/or the Existing Hedge Counterparties against it under this
Deed.

 


19.2         LEGAL EXPENSES AND TAXES


 

The costs and expenses referred to above include, without limitation, the fees
and expenses of legal advisers reasonably and properly incurred and any value
added tax or similar tax, and are payable in the currency in which they are
incurred.

 


20.          INSTRUCTING PARTY


 

Where, at any relevant time, the Instructing Party is one or more of the
Lenders, instructions of the relevant Lenders shall be provided to the Security
Trustee by the relevant Agent on their behalf.  Where at any relevant time the
Instructing Party includes the Lessors, the instructions of any Lessor shall be
provided to the Security Trustee by the Lessors’ Agent.

 


21.          POWERS OF THE SECURITY TRUSTEE


 


21.1         AUTHORISATION OF SECURITY TRUSTEE


 

Each of the Beneficiaries hereby authorises the Security Trustee (whether or not
by or through employees or agents):

 


21.1.1      TO EXERCISE SUCH RIGHTS, REMEDIES, POWERS AND DISCRETIONS AS ARE
SPECIFICALLY DELEGATED TO OR CONFERRED UPON THE SECURITY TRUSTEE BY THE SECURITY
DOCUMENTS TOGETHER WITH SUCH POWERS AND DISCRETIONS AS ARE REASONABLY INCIDENTAL
THERETO; AND


 


21.1.2      TO TAKE SUCH ACTION ON ITS BEHALF AS MAY FROM TIME TO TIME BE
AUTHORISED UNDER OR IN ACCORDANCE WITH THE SECURITY DOCUMENTS.


 


21.2         EXTENT OF SECURITY TRUSTEE’S DUTIES


 

The Security Trustee shall have no duties, obligations or liabilities to any of
the Beneficiaries beyond those expressly stated in the Security Documents.

 


21.3         SECURITY TRUSTEE’S AUTHORITY TO EXECUTE SECURITY DOCUMENTS.


 


21.3.1      EACH OF THE BENEFICIARIES HEREBY AUTHORISES THE SECURITY TRUSTEE TO
ENTER INTO AND EXECUTE:


 

(A)           EACH OF THE INITIAL SECURITY DOCUMENTS (AND RATIFIES ANY INITIAL
SECURITY DOCUMENT WHICH THE SECURITY TRUSTEE SHALL HAVE ENTERED INTO PRIOR TO
THE EXECUTION OF THIS DEED); AND

 

(B)           ANY ONE OR MORE FURTHER SECURITY DOCUMENTS OR A FURTHER ASSURANCE
DEED; AND

 

(C)           ANY AND ALL SUCH FURTHER SECURITY DOCUMENTS AS MAY BE APPROVED BY
THE INSTRUCTING PARTY IN WRITING FOR ENTRY INTO BY THE SECURITY TRUSTEE,

 

53

--------------------------------------------------------------------------------


 

and, in each and every case, to hold any and all guarantees and/or security
thereby created, as appropriate, for the Beneficiaries in the manner
contemplated by this Deed.

 


21.4         AMENDMENTS TO SECURITY DOCUMENTS


 

The Security Trustee may with the prior written consent of an Instructing Party,
or at any time if and to the extent expressly authorised by any other provision
of any Transaction Document, amend, modify or otherwise vary or waive breaches
of, or defaults under, or otherwise excuse performance of, any provision of any
Security Document, provided that no new or additional obligations may be imposed
upon any person without the consent of that person and any amendment or waiver
which relates to the rights of any Agent or the Security Trustee shall not be
effective without the consent of that Agent or the Security Trustee, as the case
may be.

 


21.5         BINDING ON ALL BENEFICIARIES


 

Any action authorised and effected pursuant to this Clause 21 shall be notified
promptly to the Beneficiaries and shall be binding on all the Beneficiaries
regardless of whether or not their consent is required to such action.  For the
avoidance of doubt, the consent of any Beneficiary other than those specifically
referred to in the relevant Clause shall not be required in relation to any of
the matters referred to in Clauses 21.4 (Amendments to Security Documents).

 


22.          GENERAL DUTIES OF THE SECURITY TRUSTEE


 


22.1         DUTY TO ACT ON INSTRUCTIONS FROM THE AGENT


 

The Security Trustee shall (subject always to Clauses 21.4 (Amendments to the
Security Documents), 26.7 (Retention of deeds and documents; power to grant
access) and 26.8 (No mortgage in possession)), in its capacity as trustee of,
and generally in relation to, the Trust Property, act, or (as the case may be)
refrain from acting, as directed in writing from time to time by the Instructing
Party in accordance with Clause 24.2 (Duty to act as directed).  In taking (or,
as the case may be, in refraining from taking) any such action, the Security
Trustee may rely on the indemnities set out in the Senior Documents but, if the
Security Trustee deems such indemnities not to be satisfactory, the Security
Trustee shall not be bound to act (or, as the case may be, refrain from acting)
on such directions unless and until the Security Trustee shall have been
indemnified to its satisfaction against all liabilities, damages, costs and
claims liable to be incurred by the Security Trustee in so acting (or, as the
case may be, refraining from acting).

 


22.2         PROTECTION IN ACTING ON AGENT’S INSTRUCTIONS


 

The Security Trustee and each Chargor shall be entitled (and bound) to assume
that any directions given by any Agent under or pursuant to this Deed or the
Agreements are either the directions of the Instructing Party or the necessary
relevant Lenders (as the case may be) being made through such Agent, or the
directions of such Agent itself, acting pursuant to the provisions of the Senior
Documents to which such Agent may from time to time be party (as appropriate) or
as otherwise duly authorised or empowered by or on behalf of the relevant
Lenders.

 

54

--------------------------------------------------------------------------------


 


22.3         DUTY TO NOTIFY


 

The Security Trustee shall provide to the Lessors’ Agent and the Hedge
Counterparties copies of the Security Documents and, if requested in writing,
shall promptly notify each of the Agents, the Lessors’ Agent and each Hedge
Counterparty of the contents of each notice, certificate or other document
received by the Security Trustee from any Chargor under or pursuant to any of
the Security Documents and the occurrence of any Event of Default of which the
Security Trustee has received written notice from any other party to this Deed.

 


23.          DECLARATION OF TRUST; SUPPLEMENTARY PROVISIONS


 


23.1         DECLARATION OF TRUST


 

The Security Trustee hereby declares itself trustee of the Trust Property with
effect from the date of this Deed to hold the same on trust for the
Beneficiaries and to apply the same in accordance with Clause 9 (Proceeds of
Enforcement of Security).

 


23.2         DURATION


 

The trusts constituted by this Deed in respect of the Trust Property shall
remain in full force and effect until whichever is the earlier of:

 

(A)           THE EXPIRATION OF A PERIOD OF 80 YEARS FROM THE DATE OF THIS DEED;
AND

 

(B)           THE DATE ON WHICH THE SECURITY TRUSTEE RECEIVES UNCONDITIONAL
CONFIRMATION IN WRITING FROM ALL THE BENEFICIARIES THAT THERE IS NO LONGER
OUTSTANDING ANY INDEBTEDNESS WHICH IS SECURED BY THE SECURITY DOCUMENTS NOR ARE
ANY OF THE BENEFICIARIES UNDER AN OBLIGATION TO PERMIT SUCH INDEBTEDNESS TO BE
INCURRED, SUCH CONFIRMATION TO BE PROMPTLY PROVIDED BY THE BENEFICIARIES; AND

 

(C)           THE UNCONDITIONAL RELEASE OF THE CHARGORS FROM ALL THEIR
RESPECTIVE OBLIGATIONS UNDER THE SECURITY DOCUMENTS,

 

and the parties to this Deed declare that the perpetuity period applicable to
this Deed shall for the purposes of the Perpetuities and Accumulations Act 1964
be the period of 80 years.

 


23.3         POWERS OF SECURITY TRUSTEE


 

In its capacity as trustee in relation to the Security, the Security Trustee
shall, without prejudice to any of the powers, discretions and immunities
conferred upon trustees by the Trustee Act 1925, by law or otherwise (and to the
extent not inconsistent with the provisions of this Deed or any of the Security
Document), have all the same powers and discretions as a natural person acting
as the beneficial owner of such property and/or as are conferred upon the
Security Trustee by this Deed and/or any Security Document provided that, the
Security Trustee may only exercise such powers and discretions to the extent
that the Security Trustee is authorised so to exercise the same in accordance
with the provisions of this Deed (including specifically, but without
limitation, Clause 24.2 (Duty to act as directed)) and, in exercising such
powers and discretions, the Security Trustee shall have regard to and comply
with any applicable constraints and/or restrictions imposed by this Deed.

 

55

--------------------------------------------------------------------------------


 


23.4         POWER TO INVEST


 

It is expressly declared that, in its capacity as trustee in relation to the
Security Documents, the Security Trustee shall be entitled to invest moneys
forming part of the Trust Property and which, in the opinion of the Security
Trustee, may not be paid out promptly following receipt in the name or under the
control of the Security Trustee in any of the investments for the time being
authorised by law for the investment by trustees of trust moneys or in any other
property or investments whether similar to the aforesaid or not or by placing
the same on deposit in the name or under the control of the Security Trustee as
the Security Trustee may, in its discretion, think fit without being under any
duty to diversify its investments and the Security Trustee may at any time vary
or transpose any such property or investments for or into any others of a like
nature and shall not be responsible for any loss due to depreciation in value or
otherwise of such property or investments except in the case of fraud, wilful
misconduct or gross negligence on the part of the Security Trustee.  Any
investment of any part or all of the Trust Property may, at the discretion of
the Security Trustee, be made or retained in the names of nominees.

 


23.5         POWER TO ENGAGE AGENTS AND ADVISORS


 

The Security Trustee may, in the conduct of any trusts constituted by this Deed
and in the conduct of its obligations under and in respect of the Security
Documents (otherwise than in relation to its right to make any declaration,
determination or decision), (a) instead of acting personally, employ and pay any
agent to transact or concur in transacting any business and to do or concur in
doing any acts required to be done by the Security Trustee (including the
receipt and payment of money) or (b) engage, pay for and rely on the advice and
services of any lawyers, accountants or other professionals or experts whose
advice is, in the discretion of the Security Trustee, deemed necessary,
expedient or desirable.  Any such agent or advisor engaged in any profession or
business shall be entitled to be paid all usual professional and other charges
for business transacted and acts done by him or any partner or employee of his
in connection with such trusts provided, and to the extent that, such charges
are reasonably and properly incurred.  The Security Trustee shall not be bound
to supervise, or be responsible for any loss incurred by reason of any act or
omission of, any such agent or advisor if the Security Trustee shall have
exercised reasonable care in the selection of such agent or advisor.

 


23.6         POWER TO APPOINT NEW TRUSTEES


 

Without prejudice to Clause 29 (Changes to Security Trustee), the statutory
power to appoint new or additional trustees of the trusts constituted by this
Deed shall be vested in the Security Trustee.

 


23.7         POWER TO APPOINT ADDITIONAL TRUSTEES


 

With the prior consent of the Instructing Party communicated in writing by the
relevant Agent, the Security Trustee shall have power, by notice in writing
given to that Agent, to appoint any person either to act as separate trustee or
as co-trustee jointly with the Security Trustee:

 

56

--------------------------------------------------------------------------------


 


23.7.1      IF THE SECURITY TRUSTEE CONSIDERS SUCH APPOINTMENT TO BE IN THE
INTERESTS OF THE BENEFICIARIES; OR


 


23.7.2      FOR THE PURPOSE OF CONFORMING WITH ANY LEGAL REQUIREMENT,
RESTRICTION OR CONDITION IN ANY JURISDICTION IN WHICH ANY PARTICULAR ACT IS TO
BE PERFORMED; OR


 


23.7.3      FOR THE PURPOSE OF OBTAINING A JUDGMENT IN ANY JURISDICTION OR THE
ENFORCEMENT IN ANY JURISDICTION AGAINST ANY PERSON OF A JUDGMENT ALREADY
OBTAINED,


 

and any person so appointed shall (subject to the provisions of this Deed) have
such rights (including as to reasonable remuneration) and such trusts, powers,
authorities and discretions (not exceeding those conferred on the Security
Trustee by this Deed) and such duties and obligations as shall be conferred or
imposed by the instrument of appointment.  The Security Trustee shall have power
to remove any person so appointed.  At the request of the Security Trustee, the
other parties to this Deed shall forthwith execute all such documents and do all
such things as may be required to perfect such appointment or removal and each
such party irrevocably authorises the Security Trustee in its name and on its
behalf to do the same.  The Security Trustee shall not be bound to supervise, or
be responsible for any loss incurred by reason of any act or omission of, any
such person provided that it exercised reasonable care in the selection of such
person.

 


23.8         CO-TRUSTEES TO ACT BY MAJORITY DECISION


 

If there ever shall be more than two trustees having equal authority under this
Deed the majority of such trustees shall be competent to execute and exercise
all the duties, powers, trusts, authorities and discretions vested by this Deed
in the Security Trustee generally.

 


23.9         CONFLICTS OF LAW; CONSENT OF BENEFICIARIES TO AMENDMENTS TO TRUSTS


 

It is agreed between all parties to this Deed that:

 


23.9.1      IN RELATION TO ANY JURISDICTION THE COURTS OF WHICH WOULD NOT
RECOGNISE OR GIVE EFFECT TO THE TRUSTS EXPRESSED TO BE CONSTITUTED BY THIS DEED,
THE RELATIONSHIP OF THE BENEFICIARIES TO THE SECURITY TRUSTEE SHALL BE CONSTRUED
SIMPLY AS ONE OF PRINCIPAL AND AGENT BUT, TO THE FULLEST EXTENT PERMISSIBLE
UNDER THE LAWS OF EACH AND EVERY SUCH JURISDICTION, THIS DEED SHALL HAVE FULL
FORCE AND EFFECT AS BETWEEN THE PARTIES; AND


 


23.9.2      ANY OF THE PROVISIONS OF THIS CLAUSE 23 OR OF CLAUSES 24
(ENFORCEMENT OF AND OTHER ACTION UNDER THE SECURITY DOCUMENTS), 25 (APPLICATION
OF PROCEEDS), 26 (RESTRICTIONS AND LIMITATIONS ON AND EXCLUSIONS OF THE DUTIES
AND RESPONSIBILITIES OF THE SECURITY TRUSTEE) OR 27 (NO RESTRICTION ON OR
LIABILITY TO ACCOUNT FOR OTHER TRANSACTIONS) MAY BE AMENDED BY AGREEMENT BETWEEN
THE BENEFICIARIES AND THE SECURITY TRUSTEE WITHOUT THE CONSENT OF ANY OTHER
PARTY TO THIS DEED (EXCEPT, IN THE CASE OF (I) ANY AMENDMENT TO THIS CLAUSE 23
OR CLAUSE 26 (RESTRICTIONS AND LIMITATIONS ON AND EXCLUSIONS OF THE DUTIES AND
RESPONSIBILITIES OF THE SECURITY TRUSTEE) TO THE EXTENT THAT IT ADVERSELY
AFFECTS THE RIGHTS AND/OR OBLIGATIONS OF ANY CHARGOR CONTAINED IN EITHER CLAUSE,
(II) ANY AMENDMENT TO THE PROVISO TO CLAUSE 24.2 (DUTY TO ACT AS DIRECTED) AND
(III) ANY AMENDMENT TO ANY PROVISION OF THIS DEED WHICH HAS BEEN MADE WITH THE
CONSENT OF THE CHARGORS WHICH CONSENT WAS REQUIRED FOR ANY SUCH AMENDMENT TO BE
MADE, WHEN


 

57

--------------------------------------------------------------------------------


 


IN EACH CASE THE CONSENT OF TCN ON BEHALF OF THE CHARGORS SHALL BE REQUIRED) AND
EACH SUCH OTHER PARTY IRREVOCABLY AUTHORISES THE SECURITY TRUSTEE IN ITS NAME
AND ON ITS BEHALF TO EXECUTE ALL DOCUMENTS NECESSARY TO EFFECT ANY SUCH
AMENDMENT.


 


24.          ENFORCEMENT OF AND OTHER ACTION UNDER THE SECURITY DOCUMENTS


 


24.1         ALL ACTION THROUGH THE SECURITY TRUSTEE


 

None of the Beneficiaries shall have any independent power to enforce any of the
Security Documents or to exercise any rights, discretions or powers or to grant
any consents or releases under or pursuant to any of the Security Documents or
otherwise have direct recourse to the security and/or guarantees constituted by
any of the Security Documents except through the Security Trustee.

 


24.2         DUTY TO ACT AS DIRECTED


 

Subject as provided in Clause 22.1 (Duty to act on instructions from the
Agents), the Security Trustee shall take such action (including, without
limitation, the exercise of all rights, discretions or powers and the granting
of consents or releases) or, as the case may be, refrain from taking such action
under or pursuant to the Security Documents as the Instructing Party shall
specifically direct the Security Trustee in writing from time to time.  Unless
and until the Security Trustee shall have received such directions, the Security
Trustee shall not take any action under the Security Documents provided that the
Chargors shall not be concerned with whether the Security Trustee shall be
acting in accordance with these provisions and shall be conclusively entitled to
assume that the Security Trustee has all the necessary right, title and
authority.

 


25.          APPLICATION OF PROCEEDS


 


25.1         CO-OPERATION TO ACHIEVE AGREED PRIORITIES OF APPLICATION


 

The Beneficiaries shall co-operate with each other and with the Security Trustee
and any Receiver under the Security Documents in realising the Secured Assets
and in ensuring that the net proceeds realised under the Security Documents are
applied in accordance with Clause 9 (Proceeds of Enforcement of Security).

 


25.2         SECURITY TRUSTEE TO RELY ON BENEFICIARIES


 

In considering at any time (and from time to time) the persons entitled to the
benefit of any of the Secured Obligations or the Security Trustee may (without
prejudice to Clause 26.6 (Reliance on communications and professional advice)),
rely and act in reliance upon any information from time to time furnished to the
Security Trustee by the Beneficiaries (whether pursuant to Clause 25.3
(Information to be provided to the Security Trustee) or otherwise) unless and
until the same is superseded by further such information, so that the Security
Trustee shall have no liability or responsibility to any party as a consequence
of placing reliance on and acting in reliance upon any such information unless
the Security Trustee has actual knowledge that such information is inaccurate or
incorrect.

 

58

--------------------------------------------------------------------------------


 


25.3         INFORMATION TO BE PROVIDED TO THE SECURITY TRUSTEE


 

Without prejudice to Clause 25.2 (Security Trustee to rely on Beneficiaries),
each Beneficiary (whether directly or through the relevant Agent or the Lessors’
Agent, as the case may be) shall provide the Security Trustee with all necessary
directions in writing so as to apply the proceeds of realisation of the security
constituted by the Security Documents as contemplated by this Deed and such
other information as it may reasonably require for the purpose of carrying out
its duties and obligations under the Security Documents provided that each
Beneficiary is not obliged to disclose such other information where, in its
reasonable opinion, to do so would materially and adversely prejudice its
affairs.

 


25.4         WAIVERS BY THE CHARGORS


 

Each Chargor hereby unconditionally waives any right it may have, whether at law
or otherwise, to require demands to be made under any of the Security Documents
or for the security or any guarantee created by the Security Documents to be
enforced or realised in any specific order or manner or to require the proceeds
thereof to be appropriated in any specific order or manner.

 


25.5         SECURITY TRUSTEE’S DUTY OF CARE


 

Nothing in this Deed shall in any case where the Security Trustee has failed to
show the degree of care and diligence required of it as a trustee having regard
to the provisions of the Security Documents exempt the Security Trustee from or
indemnify it against any liability for breach of trust or any liability which by
virtue of any rule of law would otherwise attach to it in respect of any fraud,
gross negligence, wilful default, gross breach of duty or gross breach of trust
of which it may be guilty in relation to its duties under any of the Security
Documents.

 


25.6         PERMITTED DEDUCTIONS


 

The Security Trustee shall be entitled (a) to set aside by way of reserve
amounts required to meet, and (b) to make and pay, any deductions and
withholdings (on account of taxes or otherwise), which it is or may be required
by any applicable law to make from any distribution or payment made by it under
this Deed, and to pay all taxes which may be assessed against it in respect of
any of the Security Property, or as a consequence of performing its duties, or
by virtue of its capacity as Security Trustee under any of the Security
Documents or otherwise (other than in connection with its remuneration for
performing its duties under this Deed).

 


25.7         CURRENCY CONVERSION


 

For the purpose of or pending the discharge of any of the Secured Obligations
the Security Trustee may convert any moneys received or recovered by the
Security Trustee from one currency to another, at the spot rate at which the
Security Trustee is able to purchase the currency in which the Secured
Obligations are due with the amount received.

 

59

--------------------------------------------------------------------------------


 


25.8         CLAWBACK


 


25.8.1      IF ANY BENEFICIARY HAS RECEIVED AN AMOUNT AS A RESULT OF THE
ENFORCEMENT OF THE SECURITY AND THE SECURITY TRUSTEE ON ITS BEHALF IS
SUBSEQUENTLY REQUIRED TO PAY THAT AMOUNT (A “CLAWBACK AMOUNT”) TO A LIQUIDATOR
(OR ANY OTHER PARTY) PURSUANT TO A COURT ORDER, THAT BENEFICIARY WILL
IMMEDIATELY PAY AN AMOUNT EQUAL TO SUCH CLAWBACK AMOUNT TO THE SECURITY TRUSTEE
FOR PAYMENT TO THE LIQUIDATOR (OR OTHER RELEVANT PARTY).


 


25.8.2      EACH BENEFICIARY THAT HAS RECEIVED A CLAWBACK AMOUNT SHALL INDEMNIFY
THE SECURITY TRUSTEE AGAINST ANY AND ALL COSTS, CLAIMS, LOSSES, EXPENSES
(INCLUDING LEGAL FEES) AND LIABILITIES TOGETHER WITH ANY VAT THEREON WHICH THE
SECURITY TRUSTEE MAY INCUR WITH RESPECT TO THAT CLAWBACK AMOUNT OTHERWISE THAN
BY REASON OF THE SECURITY TRUSTEE’S OWN GROSS NEGLIGENCE OR WILFUL MISCONDUCT.


 


26.          RESTRICTIONS AND LIMITATIONS ON AND EXCLUSIONS OF THE DUTIES AND
RESPONSIBILITIES OF THE SECURITY TRUSTEE


 


26.1         NO LIABILITY


 

The Security Trustee shall not:

 


26.1.1      BE OBLIGED TO MAKE ANY ENQUIRY AS TO ANY DEFAULT BY ANY CHARGOR IN
THE PERFORMANCE OR OBSERVANCE OF ANY PROVISION OF ANY OF THE SECURITY DOCUMENTS
OR AS TO WHETHER ANY EVENT OR CIRCUMSTANCE HAS OCCURRED AS A RESULT OF WHICH THE
SECURITY CONSTITUTED BY ANY OF THE SECURITY DOCUMENTS SHALL HAVE OR MAY BECOME
ENFORCEABLE;


 


26.1.2      BE LIABLE TO ANY OF THE BENEFICIARIES FOR ANY ACTION TAKEN OR
OMITTED UNDER OR IN CONNECTION WITH ANY OF THE SECURITY DOCUMENTS UNLESS CAUSED
BY ITS FRAUD, GROSS NEGLIGENCE OR WILFUL MISCONDUCT;


 


26.1.3      BE BOUND TO ACCOUNT TO ANY OTHER BENEFICIARY FOR ANY SUM OR THE
PROFIT ELEMENT OF ANY SUM RECEIVED BY IT FOR ITS OWN ACCOUNT;


 


26.1.4      BE BOUND TO DISCLOSE TO ANY OTHER PERSON (INCLUDING ANY BENEFICIARY)
(I) ANY CONFIDENTIAL INFORMATION OR (II) ANY OTHER INFORMATION IF DISCLOSURE
WOULD OR MIGHT IN ITS REASONABLE OPINION CONSTITUTE A BREACH OF ANY LAW OR BE A
BREACH OF FIDUCIARY DUTY;


 


26.1.5      HAVE OR BE DEEMED TO HAVE ANY DUTY, OBLIGATION OR RESPONSIBILITY TO,
OR RELATIONSHIP OF TRUST OR AGENCY WITH, ANY CHARGOR; OR


 


26.1.6      BE UNDER ANY OBLIGATION TO INSURE ANY OF THE SECURITY PROPERTY, TO
REQUIRE ANY OTHER PERSON TO MAINTAIN ANY INSURANCE OR TO VERIFY ANY OBLIGATION
TO ARRANGE OR MAINTAIN ANY INSURANCE CONTAINED IN THE FINANCE DOCUMENTS, THE
HEDGING FINANCE DOCUMENTS OR THE LEASE DOCUMENTS AND SHALL NOT BE RESPONSIBLE
FOR ANY LOSS WHICH MAY BE SUFFERED BY ANY PERSON AS A RESULT OF THE LACK OF OR
INADEQUACY OF ANY SUCH INSURANCE.  WHERE THE SECURITY TRUSTEE IS NAMED ON ANY
INSURANCE POLICY AS AN INSURED PARTY, IT SHALL NOT BE RESPONSIBLE FOR ANY LOSS
WHICH MAY BE SUFFERED BY REASON OF, DIRECTLY OR INDIRECTLY, ITS FAILURE TO
NOTIFY THE INSURERS OF ANY MATERIAL FACT RELATING TO THE RISK ASSUMED BY SUCH
INSURERS OR ANY OTHER INFORMATION OF ANY KIND, UNLESS ANY BENEFICIARY SHALL HAVE
REQUESTED IT TO DO SO IN WRITING AND THE SECURITY TRUSTEE SHALL HAVE FAILED TO
DO SO WITHIN FOURTEEN DAYS AFTER RECEIPT OF THAT REQUEST.


 

60

--------------------------------------------------------------------------------


 


26.2         LIMITED DUTY TO NOTIFY


 

The Security Trustee shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any of Beneficiaries with any information
with respect to any Chargor whenever coming into its possession other than as
provided in Clauses 21.4 (Amendments to Security Documents), 21.5 (Binding on
all Beneficiaries) and 22.3 (Duty to notify).

 


26.3         INDEMNITY FROM TRUST PROPERTY


 

The Security Trustee and every agent or other person appointed by it in
connection with its appointment under this Deed shall be entitled, in priority
to any payment to any other Beneficiary, to be indemnified out of the Trust
Property in respect of all liabilities, damages, reasonable costs, claims,
reasonable charges or expenses whatsoever properly incurred or suffered by it:

 

(A)           IN THE EXECUTION OR EXERCISE OR BONA FIDE PURPORTED EXECUTION OR
EXERCISE OF THE TRUSTS, RIGHTS, POWERS, AUTHORITIES, DISCRETIONS AND DUTIES
CREATED OR CONFERRED BY OR PURSUANT TO THIS DEED; AND/OR

 

(B)           IN RESPECT OF ANY MATTER OR THING DONE OR OMITTED OR IN ANY WAY
RELATING TO THE TRUST PROPERTY OR THE PROVISIONS OF ANY OF THE SECURITY
DOCUMENTS.

 

The rights conferred by this Clause 26.3 are without prejudice to any right to
indemnity by law given to trustees generally and to any provision of the
Security Documents entitling the Security Trustee or any other person to
indemnity in respect of, and/or reimbursement of, any liabilities, damages,
costs, claims, charges or expenses incurred or suffered by it in connection with
any of the Security Documents or the performance of any duties under any of the
Security Documents.  Nothing contained in this Clause 26.3 shall entitle the
Security Trustee or any other person to be indemnified in respect of any
liabilities, damages, costs, claims, charges or expenses to the extent that the
same arise from such person’s own fraud, gross negligence or wilful misconduct.

 


26.4         LIMIT ON SECURITY TRUSTEE’S RESPONSIBILITY


 

The Security Trustee shall not have any responsibility to any Beneficiary:

 


26.4.1      FOR THE ADEQUACY, ACCURACY AND/OR COMPLETENESS OF ANY INFORMATION
SUPPLIED BY THE SECURITY TRUSTEE OR ANY OTHER PERSON IN CONNECTION WITH THE
SECURITY DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED IN THE FINANCE DOCUMENTS,
HEDGING DOCUMENTS OR LEASE DOCUMENTS OR ANY OTHER AGREEMENT, ARRANGEMENT OR
DOCUMENT ENTERED INTO, MADE OR EXECUTED IN ANTICIPATION OF, PURSUANT TO OR IN
CONNECTION THEREWITH;


 


26.4.2      FOR THE LEGALITY, VALIDITY, EFFECTIVENESS, ADEQUACY OR
ENFORCEABILITY OF ANY SECURITY DOCUMENT OR THE SECURITY OR ANY OTHER AGREEMENT,
ARRANGEMENT OR DOCUMENT ENTERED INTO, MADE OR EXECUTED IN ANTICIPATION OF,
PURSUANT THERETO OR IN CONNECTION THEREWITH;


 


26.4.3      FOR ANY LOSSES TO ANY PERSON OR ANY LIABILITY ARISING AS A RESULT OF
TAKING OR REFRAINING FROM TAKING ANY ACTION IN RELATION TO ANY OF THE SECURITY
DOCUMENTS, THE SECURITY OR


 

61

--------------------------------------------------------------------------------


 


OTHERWISE, WHETHER IN ACCORDANCE WITH AN INSTRUCTION FROM THE ONE OR BOTH OF THE
AGENTS OR OTHERWISE;


 


26.4.4      FOR THE EXERCISE OF, OR ANY FAILURE TO EXERCISE, ANY JUDGMENT,
DISCRETION OR POWER GIVEN TO IT BY OR IN CONNECTION WITH ANY OF THE SECURITY
DOCUMENTS OR THE SECURITY OR ANY OTHER AGREEMENT, ARRANGEMENT OR DOCUMENT
ENTERED INTO, MADE OR EXECUTED IN ANTICIPATION OF, PURSUANT TO OR IN CONNECTION
THEREWITH;


 


26.4.5      FOR ANY SHORTFALL WHICH ARISES ON THE ENFORCEMENT OF THE SECURITY;
TO ASCERTAIN WHETHER ALL DEEDS AND DOCUMENTS WHICH SHOULD HAVE BEEN DEPOSITED
WITH IT UNDER OR PURSUANT TO ANY SECURITY DOCUMENT HAVE BEEN SO DEPOSITED OR TO
REQUIRE ANY SUCH DEEDS OR DOCUMENTS TO BE SO DEPOSITED;


 


26.4.6      TO INVESTIGATE OR MAKE ANY ENQUIRY INTO THE TITLE OF ANY CHARGOR TO
THE SECURED ASSETS OR ANY PART THEREOF AND SHALL BE ENTITLED TO ACCEPT SUCH
TITLE WITHOUT ENQUIRY;


 


26.4.7      FOR ANY FAILURE TO REGISTER ANY SECURITY DOCUMENT WITH THE REGISTRAR
OF COMPANIES (OTHER THAN AS A RESULT OF GROSS NEGLIGENCE ON THE PART OF THE
SECURITY TRUSTEE);


 


26.4.8      FOR ANY FAILURE TO REGISTER ANY SECURITY DOCUMENT IN ACCORDANCE WITH
THE PROVISIONS OF THE DOCUMENTS OF TITLE OF ANY CHARGOR TO ANY OF THE SECURED
ASSETS (OTHER THAN AS A RESULT OF GROSS NEGLIGENCE ON THE PART OF THE SECURITY
TRUSTEE);


 


26.4.9      FOR ANY FAILURE TO EFFECT OR PROCURE THE REGISTRATION OF ANY
FLOATING CHARGE CREATED BY ANY OF THE SECURITY DOCUMENTS BY REGISTERING UNDER
THE LAND REGISTRATION ACT 1925 OR ANY ACT AMENDING OR EXTENDING THE SAME, ANY
NOTICE, CAUTION OR OTHER ENTRY PRESCRIBED BY OR PURSUANT TO THE PROVISIONS OF
THE SAID ACT AGAINST ANY LAND FOR THE TIME BEING FORMING PART OF THE SECURED
ASSETS (OTHER THAN AS A RESULT OF GROSS NEGLIGENCE ON THE PART OF THE SECURITY
TRUSTEE);


 


26.4.10    FOR ANY FAILURE TO TAKE OR REQUIRE ANY CHARGOR TO TAKE ANY STEPS TO
RENDER ANY SECURITY DOCUMENT EFFECTIVE AS REGARDS SECURED ASSETS OUTSIDE ENGLAND
OR WALES OR TO SECURE THE CREATION OF ANY ANCILLARY CHARGE UNDER THE LAWS OF THE
JURISDICTION CONCERNED;


 


26.4.11    FOR ANY FAILURE TO OBTAIN ANY LICENCE, CONSENT OR OTHER AUTHORISATION
FOR THE EXECUTION, DELIVERY, VALIDITY, ENFORCEABILITY OR ADMISSIBILITY IN
EVIDENCE OF ANY SECURITY DOCUMENT;


 


26.4.12    FOR ANY FAILURE TO REQUIRE ANY FURTHER ASSURANCE IN RELATION TO ANY
SECURED ASSETS;


 


26.4.13    FOR ACTING (OR, AS THE CASE MAY BE, REFRAINING FROM ACTING) IN
ACCORDANCE WITH THE DIRECTIONS OF ANY OF THE BENEFICIARIES GIVEN PURSUANT TO
THIS DEED,


 

and each of the Beneficiaries agrees that it will not assert or seek to assert
against any officer, employee or agent of the Security Trustee any claim it
might have against any of them in respect of the matters referred to in this
Clause 26.4.  Any third party referred to in this Clause 26.4 may enjoy the
benefit of, or enforce the terms of, this Clause 26.4 in accordance with the
provisions of the Contracts (Rights of Third Parties) Act 1999.

 

62

--------------------------------------------------------------------------------


 


26.5         SECURITY TRUSTEE’S DISCRETIONS


 

The Security Trustee may:

 


26.5.1      ASSUME UNLESS IT HAS, IN ITS CAPACITY AS TRUSTEE FOR THE
BENEFICIARIES, RECEIVED ACTUAL NOTICE TO THE CONTRARY THAT (A) NO CHARGOR IS IN
BREACH OF OR DEFAULT UNDER ITS OBLIGATIONS UNDER ANY OF THE FINANCE DOCUMENTS,
THE HEDGING FINANCE DOCUMENTS OR THE LEASE DOCUMENTS AND (B) ANY RIGHT, POWER,
AUTHORITY OR DISCRETION VESTED BY ANY FINANCE DOCUMENT OR ANY LEASE DOCUMENT IN
ANY PERSON HAS NOT BEEN EXERCISED;


 


26.5.2      IF IT RECEIVES ANY INSTRUCTIONS OR DIRECTIONS FROM THE AGENT TO TAKE
ANY ACTION IN RELATION TO THE SECURITY, ASSUME THAT ALL APPLICABLE CONDITIONS
UNDER THE FINANCE DOCUMENTS, THE HEDGING FINANCE DOCUMENTS AND THE LEASE
DOCUMENTS FOR TAKING THAT ACTION HAVE BEEN SATISFIED;


 


26.5.3      RELY UPON ANY COMMUNICATION OR DOCUMENT BELIEVED BY IT TO BE GENUINE
AND, AS TO ANY MATTERS OF FACT WHICH MIGHT REASONABLY BE EXPECTED TO BE WITHIN
THE KNOWLEDGE OF A BENEFICIARY OR AN CHARGOR, UPON A CERTIFICATE SIGNED BY OR ON
BEHALF OF THAT PERSON; AND


 


26.5.4      REFRAIN FROM ACTING IN ACCORDANCE WITH THE INSTRUCTIONS OF ANY
PERSON (INCLUDING BRINGING ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR IN
CONNECTION WITH THE SECURITY DOCUMENTS) UNTIL IT HAS RECEIVED SUCH
INDEMNIFICATION AND/OR SECURITY AS IT MAY IN ITS ABSOLUTE DISCRETION REQUIRE
(WHETHER BY WAY OF PAYMENT IN ADVANCE OR OTHERWISE) FOR ALL COSTS, LOSSES AND
LIABILITIES WHICH IT MAY INCUR IN BRINGING SUCH ACTION OR PROCEEDINGS.


 


26.6         RELIANCE ON COMMUNICATIONS AND PROFESSIONAL ADVICE


 

The Security Trustee shall be entitled to rely on any communication, instrument
or document believed by it to be genuine and correct and to have been signed or
sent by the proper person and shall be entitled to rely as to legal or other
professional matters on opinions and statements of any legal or other
professional advisers selected or approved by it.

 


26.7         RETENTION OF DEEDS AND DOCUMENTS; POWER TO GRANT ACCESS


 

The Security Trustee shall be entitled to place all deeds, certificates and
other documents relating to the Secured Assets deposited with it under or
pursuant to the Security Documents or any of them in any safe deposit, safe or
receptacle selected by the Security Trustee or with any solicitor or firm of
solicitors and may make any such arrangements as it thinks fit for allowing the
Chargor concerned access to, or its solicitors or auditors possession of, such
documents when necessary or convenient and the Security Trustee shall not be
responsible for any loss incurred in connection with any such deposit, access or
possession.

 


26.8         NO MORTGAGE IN POSSESSION


 

Nothing in any of the Security Documents shall oblige the Security Trustee to
become a mortgagee in possession.

 

63

--------------------------------------------------------------------------------


 


26.9         UNLAWFUL ACTIONS


 

The Security Trustee may refrain from doing anything which would, or might in
its opinion, be contrary to any law of any jurisdiction or any directive,
regulation or regulatory requirement of any State (or any agency thereof) or
which would or might render it liable to any person and may do anything which
is, in its opinion, necessary to comply with any such law, directive, regulation
or regulatory requirement.

 


26.10       INDEMNITY BY BENEFICIARIES


 

Prior to the Senior Discharge Date (in the case of the Senior TCN Group Lenders)
or the Second Lien Discharge Date (in the case of the Second Lien Lenders), each
Lender shall reimburse the Security Trustee (rateably in accordance with the
Sterling Amount of such Lender’s Commitment) and after the Senior Discharge
Date, but prior to the Hedge Discharge Date, each Hedge Counterparty shall
reimburse the Security Trustee (rateably in accordance with such Hedge
Counterparty’s Hedge Counterparty Indebtedness) and, after the later to occur of
the Senior Discharge Date and the Hedge Discharge Date but prior to the Lessor
Junior Discharge Date, each Lessor shall reimburse the Security Trustee
(rateably in accordance with such Lessor’s Lessor Debt) in any case to the
extent that the Security Trustee is not reimbursed by the Chargors in respect of
all liabilities, damages, reasonable costs, claims, reasonable charges or
expenses referred to in Clause 26.3 (Indemnity from Trust Property).  Provided
that where more than one of the Lenders, the Hedge Counterparties and the
Lessors are required to reimburse the Security Trustee, the obligation of each
to do so shall be apportioned rateably in accordance with, in the case of a
Lender, the Sterling Amount of each Lender’s Commitment, in the case of a Hedge
Counterparty, its Hedge Counterparty Indebtedness and, in the case of a Lessor,
its Lessor Pari Passu Debt.

 


26.11       OWN RESPONSIBILITY


 

It is understood and agreed by each Beneficiary that at all times that
Beneficiary has itself been, and will continue to be, solely responsible for
making its own independent appraisal of and investigation into all risks arising
under or in connection with the Finance Documents, the Hedging Finance Documents
or the Lease Documents including but not limited to:

 


26.11.1    THE FINANCIAL CONDITION, CREDITWORTHINESS, CONDITION, AFFAIRS, STATUS
AND NATURE OF EACH OF THE CHARGORS;


 


26.11.2    THE LEGALITY, VALIDITY, EFFECTIVENESS, ADEQUACY AND ENFORCEABILITY OF
EACH OF THE FINANCE DOCUMENTS, THE HEDGING FINANCE DOCUMENTS OR THE LEASE
DOCUMENTS, THE SECURITY, THE LESSOR SECURITY AND ANY OTHER AGREEMENT,
ARRANGEMENT OR DOCUMENT ENTERED INTO, MADE OR EXECUTED IN ANTICIPATION OF,
PURSUANT TO OR IN CONNECTION THEREWITH;


 


26.11.3    WHETHER THAT BENEFICIARY HAS RECOURSE, AND THE NATURE AND EXTENT OF
THAT RECOURSE, AGAINST ANY CHARGOR OR ANY OTHER PERSON OR ANY OF THEIR
RESPECTIVE ASSETS UNDER OR IN CONNECTION WITH THE FINANCE DOCUMENTS, THE HEDGING
FINANCE DOCUMENTS OR THE LEASE DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
THEREIN OR ANY OTHER AGREEMENT,


 

64

--------------------------------------------------------------------------------


 


ARRANGEMENT OR DOCUMENT ENTERED INTO, MADE OR EXECUTED IN ANTICIPATION OF,
PURSUANT TO OR IN CONNECTION THEREWITH;


 


26.11.4    THE ADEQUACY, ACCURACY AND/OR COMPLETENESS OF ANY INFORMATION
PROVIDED BY ANY PERSON IN CONNECTION WITH THE FINANCE DOCUMENTS, THE HEDGING
FINANCE DOCUMENTS OR THE LEASE DOCUMENTS, THE TRANSACTIONS CONTEMPLATED THEREIN
OR ANY OTHER AGREEMENT, ARRANGEMENT OR DOCUMENT ENTERED INTO, MADE OR EXECUTED
IN ANTICIPATION OF, PURSUANT TO OR IN CONNECTION THEREWITH; AND


 


26.11.5    THE RIGHT OR TITLE OF ANY PERSON IN OR TO, OR THE VALUE OR
SUFFICIENCY OF ANY PART OF THE SECURITY PROPERTY OR THE LESSOR SECURITY, THE
PRIORITY OF ANY OF THE SECURITY OR THE LESSOR SECURITY OR THE EXISTENCE OF ANY
ENCUMBRANCE AFFECTING THE SECURITY PROPERTY OR THE LESSOR SECURITY,


 

and each Beneficiary warrants to the Security Trustee that it has not relied on
and will not at any time rely on the Security Trustee in respect of any of these
matters.

 


27.          NO RESTRICTION ON OR LIABILITY TO ACCOUNT FOR OTHER TRANSACTIONS


 


27.1         OTHER DEALINGS


 

The Security Trustee may, without any liability to account to any of the
Beneficiaries, accept deposits from, lend money to, and generally engage in any
kind of trust or banking business with, any Chargor or any of its Subsidiaries,
Joint Ventures or minority interests, associated partnerships or Affiliates as
if it were not the Security Trustee.

 


27.2         RIGHTS AS A BENEFICIARY


 

With respect to its own status as a Beneficiary the Security Trustee shall have
the same rights and powers under the Security Documents as any other Beneficiary
and may exercise the same as though it were not performing the duties and
functions of the Security Trustee.

 


28.          COMMON AGENT AND SECURITY TRUSTEE


 

Notwithstanding that the Senior Facility Agent and/or the Second Lien Facility
Agent and the Security Trustee may from time to time be the same entity, each of
the Agents and Security Trustee have entered into this Deed in their separate
capacities as agent for the Lenders under and pursuant to the Agreement and as
Security Trustee for the Beneficiaries to hold the guarantees and/or security
created or to be created by the Security Documents on the terms set out in the
Security Documents, provided that where this Deed provides for an Agent to
communicate with or provide instructions to the Security Trustee, while an Agent
or (as the case may be) the Security Trustee are the same entity, it will not be
necessary for there to be any such formal communication or instructions
notwithstanding that this Deed provides in certain cases for the same to be in
writing.

 

65

--------------------------------------------------------------------------------


 


29.          CHANGES TO THE PARTIES


 


29.1         RETIREMENT OF SECURITY TRUSTEE:


 


29.1.1      THE SECURITY TRUSTEE MAY, AT ANY TIME UPON 30 DAYS’ NOTICE TO TCN
AND TO THE BENEFICIARIES AND CONDITIONAL UPON THE SUCCESSOR TRUSTEE EXECUTING A
SECURITY TRUSTEE’S DEED OF ACCESSION TO GIVE EFFECT TO THE PROVISIONS OF CLAUSE
29.1.4 BELOW, RETIRE FROM ITS APPOINTMENT AS SECURITY TRUSTEE UNDER THIS DEED.
NO SUCH RETIREMENT SHALL TAKE EFFECT UNLESS THERE HAS BEEN APPOINTED AS A
SUCCESSOR TRUSTEE IN RELATION TO THE TRUST PROPERTY:


 

(A)           A LENDER;

 

(B)           ANY OTHER REPUTABLE AND EXPERIENCED BANK OR FINANCIAL INSTITUTION
WITH OFFICES IN LONDON NOMINATED AND ACCEPTED BY THE INSTRUCTING PARTY AND TO
WHICH TCN HAS GIVEN ITS CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR
DELAYED) OR, FAILING SUCH A NOMINATION; OR

 

(C)           ANY REPUTABLE AND EXPERIENCED BANK OR FINANCIAL INSTITUTION WITH
OFFICES IN LONDON NOMINATED BY THE SECURITY TRUSTEE AND TO WHICH TCN HAS GIVEN
ITS CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED).

 


29.1.2      ALL OF THE LENDERS (OTHER THAN ANY AGENT, IN ITS CAPACITY AS A
LENDER) MAY, HAVING GIVEN TO THE SECURITY TRUSTEE NOT LESS THAN 30 DAYS’ NOTICE
OF THE INTENTION TO DO SO, REMOVE THE SECURITY TRUSTEE FROM ITS APPOINTMENT AS
SUCH UNDER THIS DEED.  THE REMOVAL SHALL AUTOMATICALLY BE OF EFFECT ON THE
EXPIRY OF THE NOTICE SAVE, WHERE THE LENDERS (OTHER THAN THE SECURITY TRUSTEE,
IN ITS CAPACITY AS A LENDER) SHALL HAVE FAILED TO APPOINT A SUCCESSOR SECURITY
TRUSTEE FALLING WITHIN THE REQUIREMENTS OF CLAUSES 29.1.1(A) OR 29.1.1(B), IN
WHICH CASE THE REMOVAL SHALL BE DEFERRED UNTIL SUCH APPOINTMENT IS MADE.  THE
LENDERS (OTHER THAN THE SECURITY TRUSTEE, IN ITS CAPACITY AS A LENDER) SHALL
IMMEDIATELY NOTIFY THE SECURITY TRUSTEE IN WRITING OF THEIR MAKING SUCH
APPOINTMENT.


 


29.1.3      ON THE SENIOR DISCHARGE DATE, THE PROVISIONS OF CLAUSE 29.1.1 SHALL
CEASE TO APPLY AND THE SECURITY TRUSTEE MAY, UPON 30 DAYS’ NOTICE TO TCN, THE
LESSORS’ AGENT AND THE HEDGE COUNTERPARTIES AND CONDITIONAL UPON THE SUCCESSOR
TRUSTEE EXECUTING A DEED SUPPLEMENTAL HERETO WITH THE CHARGORS TO GIVE EFFECT TO
THE PROVISIONS OF CLAUSE 29.1.4 BELOW, RETIRE FROM ITS APPOINTMENT AS SECURITY
TRUSTEE UNDER THIS DEED.  NO SUCH RETIREMENT SHALL TAKE EFFECT UNLESS THERE HAS
BEEN APPOINTED AS A SUCCESSOR TRUSTEE ANY REPUTABLE AND EXPERIENCED BANK OR
FINANCIAL INSTITUTION WITH OFFICES IN LONDON NOMINATED BY THE SECURITY TRUSTEE
AND TO WHICH TCN HAS GIVEN ITS CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED).  FROM (AND INCLUDING) THE SENIOR DISCHARGE DATE UNTIL THE
HEDGE DISCHARGE DATE, THE HEDGE COUNTERPARTIES, AND FROM (AND INCLUDING) THE
HEDGE DISCHARGE DATE AND ALL OF THE LESSORS (UNTIL THE LESSOR JUNIOR DISCHARGE
DATE) UNDERTAKE TO THE SECURITY TRUSTEE THAT FOLLOWING RECEIPT OF A NOTICE FROM
THE SECURITY TRUSTEE PURSUANT TO THIS CLAUSE 29.1.3 THEY WILL ENSURE THAT A
SUCCESSOR TRUSTEE IS APPOINTED IN ACCORDANCE WITH THIS CLAUSE 29.1.3 AS SOON AS
PRACTICABLE.


 


29.1.4      UPON ANY SUCH SUCCESSOR AS AFORESAID BEING APPOINTED, AND SUBJECT TO
APPROPRIATE ARRANGEMENTS HAVING BEEN MADE IN RELATION TO THE RIGHTS, TITLES AND
INTERESTS


 

66

--------------------------------------------------------------------------------


 


CONSTITUTED BY THIS DEED TO THE SATISFACTION OF THE BENEFICIARIES, THE RETIRING
SECURITY TRUSTEE SHALL BE DISCHARGED FROM ANY FURTHER OBLIGATIONS UNDER THIS
DEED AND ITS SUCCESSOR AND THE OTHER PARTIES TO THIS DEED SHALL HAVE THE SAME
RIGHTS AND OBLIGATIONS AMONG THEMSELVES AS THEY WOULD HAVE HAD IF SUCH SUCCESSOR
HAD BEEN A PARTY TO THIS DEED IN PLACE OF THE RETIRING SECURITY TRUSTEE.


 


29.1.5      ANY CORPORATION INTO WHICH THE SECURITY TRUSTEE MAY BE MERGED OR
CONVERTED OR ANY CORPORATION WITH WHICH THE SECURITY TRUSTEE MAY BE CONSOLIDATED
OR ANY CORPORATION RESULTING FROM ANY MERGER, CONVERSION, AMALGAMATION,
CONSOLIDATION OR OTHER REORGANISATION TO WHICH THE SECURITY TRUSTEE SHALL BE A
PARTY SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BE THE SUCCESSOR
SECURITY TRUSTEE UNDER THE SECURITY DOCUMENTS WITHOUT THE EXECUTION OR FILING OF
ANY DOCUMENT OR ANY FURTHER ACT ON THE PART OF ANY OF THE PARTIES TO THIS DEED
OR ANY SECURITY DOCUMENT, SAVE THAT NOTICE OF ANY SUCH MERGER, CONVERSION,
AMALGAMATION, CONSOLIDATION OR OTHER REORGANISATION SHALL FORTHWITH BE GIVEN TO
THE TCN AND THE BENEFICIARIES.


 


29.2         EFFECTIVE DATE


 

The retirement of the Security Trustee and the appointment of the successor
trustee shall take effect upon the signing by the Security Trustee and the
successor trustee of all deeds and other documents and the performing of all
other acts necessary for the transfer of all the Security Trustee’s title to and
interest in the Trust Property (other than, in each case, any interest accruing
to the Security Trustee by virtue of the Security Trustee being a Second
Beneficiary) to the successor trustee, such title and interest to be held by the
successor trustee on the same trusts and on the same terms as if the successor
trustee had been a party to this Deed in place of the retiring Security Trustee.

 


29.3         TRANSFERS BY THE LENDERS


 

Each party to this Deed agrees and acknowledges that:

 


29.3.1      THE SENIOR TCN GROUP LENDERS MAY TRANSFER THEIR RESPECTIVE RIGHTS,
LIABILITIES AND OBLIGATIONS UNDER THIS DEED IN ACCORDANCE WITH THE PROVISIONS OF
CLAUSE 36.3 (ASSIGNMENTS OR TRANSFERS BY LENDERS) OF THE SENIOR FACILITIES
AGREEMENT;


 


29.3.2      THE SECOND LIEN LENDERS MAY TRANSFER THEIR RESPECTIVE RIGHTS,
LIABILITIES AND OBLIGATIONS UNDER THIS DEED IN ACCORDANCE WITH THE PROVISIONS OF
CLAUSE 31.3 (ASSIGNMENTS OR TRANSFERS BY LENDERS) OF THE SECOND LIEN FACILITY
AGREEMENT; AND


 


29.3.3      TO THE EXTENT APPLICABLE, THE TARGET GROUP LENDERS MAY TRANSFER
THEIR RESPECTIVE RIGHTS, LIABILITIES AND OBLIGATIONS UNDER THIS DEED IN
ACCORDANCE WITH THE CORRESPONDING PROVISIONS OF THE TARGET GROUP FACILITY
AGREEMENT.


 


29.4         REFERENCES TO LENDERS FOLLOWING A TRANSFER


 

If any Lender transfers all or any of its rights and obligations as provided in
Clause 29.3 (Transfers by the Lenders), all relevant references in this Deed and
the Security Documents to such Lender shall thereafter be construed as a
reference to such Lender and/or the new Lender to the extent of their respective
rights and/or obligations and the other parties to this Deed shall thereafter
look only to the new

 

67

--------------------------------------------------------------------------------


 

Lender in respect of that proportion of that Lender’s rights or obligations
under this Deed as corresponds to the rights or obligations assumed by such new
Lender.

 


29.5         AUTHORISATION OF AGENT


 

Each party to this Deed irrevocably authorises the relevant Agent to countersign
each Transfer Deed executed pursuant to the Agreement in respect of which it is
Agent on its behalf without any further consent of, or consultation with, any
such party provided that all relevant conditions under the Agreement have been
satisfied.

 


29.6         NO ASSIGNMENT BY CHARGORS


 

None of the Chargors may assign or transfer any of their respective rights or
obligations under this Deed.

 


29.7         ASSIGNMENT AND/OR TRANSFER BY THE HEDGE COUNTERPARTIES


 

Each party to this Deed agrees and acknowledges that upon execution and delivery
of a Hedge Counterparty’s Deed of Accession the relevant New Hedge Counterparty
shall become a party to this Deed as such.  Each party to this Deed agrees and
acknowledges that any Hedge Counterparty may assign or transfer all or any of
its rights, liabilities or obligations under this Deed, provided that such
assignment or transfer is contemporaneous with and to the same person as an
assignment or transfer by the relevant Hedge Counterparty of its corresponding
rights and/or obligations in respect of the relevant Hedge Agreements and
provided further that any such assignment or transfer shall be conditional upon
the relevant assignee or transferee having executed a Hedge Counterparty’s Deed
of Accession by which such assignee or transferee agrees to be bound by and
comply with the obligations incumbent upon the relevant Hedge Counterparty under
the Security Documents as if it had been a party to this Deed in place of the
relevant Hedge Counterparty.  The Security Trustee may deem and treat such
assignee or transferee as Hedge Counterparty for all purposes of this Deed
Security Documents after the conditions set out in this Clause 29.7 have been
satisfied.

 


29.8         DISCHARGE OF RETIRING AGENT


 

Upon any successor to the Senior Facilities Agent being appointed pursuant to
Clause 29.11 (Resignation) of the Senior Facilities Agreement, upon any
successor to the Target Facility Agent being appointed pursuant to any
equivalent provision of the Target Facility Agreement or upon any successor to
the Second Lien Facility Agent being appointed pursuant to Clause 24.11
(Resignation) of the Second Lien Facility Agreement, and conditional upon the
relevant successor Agent executing and delivering on Agent’s Deed of Accession,
the relevant retiring Agent shall be discharged from any further obligation
under this Deed and its successor and each of the other parties to this Deed
shall have the same rights and obligations among themselves as they would have
had if such successor had been a party to this Deed in place of the relevant
retiring Agent.

 

68

--------------------------------------------------------------------------------


 


29.9         TRANSFER BY A LENDER OF ITS ENTIRE COMMITMENT


 

Each of the parties to this Deed agrees that upon:

 


29.9.1      A SENIOR LENDER CEASING TO BE A SENIOR LENDER FOLLOWING THE TRANSFER
OF ALL ITS COMMITMENT (AS DEFINED IN THE RELEVANT AGREEMENT), RIGHTS AND
OBLIGATIONS UNDER THE RELEVANT AGREEMENT PURSUANT TO THE APPLICABLE PROVISIONS
THEREOF; OR


 


29.9.2      A SECOND LIEN LENDER CEASING TO BE A SECOND LIEN LENDER FOLLOWING
THE TRANSFER OF ALL ITS COMMITMENT (AS DEFINED IN THE SECOND LIEN FACILITY
AGREEMENT), RIGHTS AND OBLIGATIONS UNDER THE SECOND LIEN FACILITY AGREEMENT
PURSUANT TO CLAUSE 31.3 (ASSIGNMENTS OR TRANSFERS BY LENDERS) THEREOF,


 

(each such retiring Lender, a “Former Lender”), such Former Lender shall cease
to be a Beneficiary in its capacity as a Lender hereunder but to the extent it
is also a Hedge Counterparty, it shall continue to be a Beneficiary in its
capacity as such.

 


29.10       DEEDS OF ACCESSION


 


29.10.1    EACH PARTY TO THIS DEED SHALL BE FULLY ENTITLED TO RELY ON ANY DEED
OF ACCESSION DELIVERED TO THE SECURITY TRUSTEE IN CONNECTION WITH THIS DEED
WHICH IS COMPLETE AND REGULAR ON ITS FACE AS REGARDS ITS CONTENTS AND
PURPORTEDLY SIGNED ON BEHALF OF THE RELEVANT NEW AGENT, SECURITY TRUSTEE OR NEW
CHARGOR, AS APPROPRIATE.


 


29.10.2    NO PARTY TO THIS DEED SHALL HAVE ANY LIABILITY OR RESPONSIBILITY TO
ANY OTHER PARTY TO THIS DEED AS CONSEQUENCE OF PLACING RELIANCE ON AND ACTING IN
ACCORDANCE WITH SUCH DEED OF ACCESSION IF IT PROVES TO BE THE CASE THAT IT WAS
NOT AUTHENTIC OR DULY AUTHORISED.


 


29.10.3    EACH OF THE PARTIES TO THIS DEED HEREBY IRREVOCABLY AUTHORISES THE
SECURITY TRUSTEE TO EXECUTE ANY DULY COMPLETED DEED OF ACCESSION AS APPROPRIATE,
ON BEHALF OF THAT PARTY.


 


29.10.4    THE SECURITY TRUSTEE SHALL GIVE NOTICE OF ANY ACCESSIONS TO THIS DEED
AND SHALL PROVIDE A COPY OF EACH DULY COMPLETED DEED OF ACCESSION TO TCN UPON
REQUEST.


 


30.          EFFECT OF THIS DEED AS REGARDS THE CHARGORS


 


30.1         CONSENT AND AGREEMENT TO ARRANGEMENTS


 

Each of the Chargors acknowledges the provisions of this Deed and undertakes
with the Security Trustee and each of the Beneficiaries that it will not do or,
to the extent required to take action under this Deed, omit to do anything to
prejudice or adversely affect the enforcement of such provisions or do anything
which would be in breach of the terms of this Deed.

 


30.2         NO PREJUDICE TO OTHER RIGHTS AND REMEDIES


 

Without prejudice to the rights of any Chargor to rely on Clause 14.4
(Approvals) and any other provisions of this Deed which (a) excuse any Chargor
from performing any obligation, under a Transaction Document in the manner
contemplated by such Transaction Document; or (b) pursuant to which any party to
a Transaction Document agrees not to exercise any or all of its rights in the
manner contemplated by, or in any

 

69

--------------------------------------------------------------------------------


 

way agrees to limit the extent or circumstances in which it may exercise or
enforce any of its rights under, such Transaction Document, nothing contained in
this Deed shall as between any Chargor and the Security Trustee and/or the
Beneficiaries or any of them affect or prejudice any rights or remedies of any
such person against any Chargor in respect of any of the Secured Obligations.

 


30.3         IF IN ACCORDANCE WITH CLAUSE 42.5 (RELEASE OF GUARANTEES AND
SECURITY) OF THE SENIOR FACILITY AGREEMENT, CLAUSE 37.5 (RELEASE OF GUARANTEES
AND SECURITY) OF THE SECOND LIEN FACILITY AGREEMENT OR, IF APPLICABLE FROM AND
AFTER THE OCCURRENCE OF AN INTEGRATED MERGER EVENT, THE PROVISIONS OF ANY
APPLICABLE TARGET FACILITY AGREEMENT, THE OBLIGATIONS OF ANY CHARGOR ARE
RELEASED, THEIR OBLIGATIONS HEREUNDER SHALL AUTOMATICALLY TERMINATE.


 


31.          MISCELLANEOUS


 


31.1         RIGHTS UNDER OTHER ARRANGEMENTS


 

Nothing contained in this Deed shall prejudice or affect the rights of the
Security Trustee or the Beneficiaries or any of them under any guarantee, lien,
bill, note, charge or other security other than that granted pursuant to the
Senior Documents, the Second Lien Documents, the Lease Documents or the Hedging
Agreements now or hereafter held by it in respect of any moneys, obligations or
liabilities thereby secured and so that (without limitation) each and any such
person may apply any moneys recovered under any such guarantee, lien, bill,
note, charge or other security in or towards payment of any money, obligation or
liability, actual or contingent, now or hereafter due, owing or incurred to it
by any Chargor or may hold such moneys on a suspense account for such period as
it may in its absolute discretion think fit.

 


31.2         SEVERAL OBLIGATIONS OF BENEFICIARIES


 

The obligations of each Beneficiary under this Deed are several; the failure of
any Beneficiary to perform such obligations shall not relieve any other
Beneficiary or any of the Chargors of any of their respective obligations or
liabilities under the Agreement or any of the Security Documents, nor shall any
Beneficiary be responsible for the obligations of any other Beneficiary under
this Deed.

 


31.3         PROVISIONS SEVERABLE


 

Each of the provisions of this Deed is severable and distinct from the others
and if any one or more of such provisions is or becomes invalid, illegal or
unenforceable the validity, legality and enforceability of the remaining
provisions of this Deed shall not in any way be affected or impaired thereby.

 


31.4         NO PARTNERSHIP


 

This Deed shall not and shall not be construed so as to constitute a partnership
between the parties or any of them.

 


31.5         CHARGOR


 

TCN will comply with its obligations under each of the Agreements (and will
procure the compliance of each relevant member of the TCN Group required to
become and

 

70

--------------------------------------------------------------------------------


 

remain a party to the Agreements, with the provisions thereof) relating to the
execution and delivery of an Accession Notice (as defined in the relevant
Agreement), any deed of accession to this Deed, the Security Documents and any
other documents or instruments as may required by the relevant Agents to ensure
that the relevant member of the Group is bound by the terms of the Senior
Documents.

 


31.6         NO IMPLIED WAIVERS, REMEDIES CUMULATIVE


 

No failure or delay on the part of any Agent, the Lead Arrangers, the Security
Trustee, any Lender, any Lessor, any Hedge Counterparty to exercise any power,
right or remedy under this Deed or any other Security Document shall operate as
a waiver thereof, nor shall any single or partial exercise by any Agent, the
Lead Arrangers, the Security Trustee, any Lender, any Lessor, any Hedge
Counterparty of any power, right or remedy preclude any other or further
exercise thereof or the exercise of any other power, right or remedy.  The
remedies provided in this Deed and the Security Documents, are cumulative and
are not exclusive of any remedies provided by law.

 


31.7         COUNTERPARTS


 

This Deed may be executed in any number of counterparts and by the different
parties hereto in separate counterparts each of which, when executed and
delivered, shall constitute an original, but all counterparts together shall
constitute one and the same instrument.

 


31.8         LESSORS’ AGENT


 

The Lessors’ Agent undertakes to the Security Trustee that whilst any Lessor
Debt is outstanding it will not resign as Lessors’ Agent without a substitute
having been appointed pursuant to Clause 4 of the Agency and Co-ordination
Agreement.

 


32.          NOTICES


 


32.1         EVERY RELEVANT COMMUNICATION SHALL:


 


32.1.1      BE IN WRITING DELIVERED PERSONALLY OR BY FIRST-CLASS PREPAID LETTER
(AIRMAIL IF APPLICABLE AND AVAILABLE) OR TELEFAX (CONFIRMED IN THE CASE OF A
TELEFAX, BY FIRST-CLASS PREPAID LETTER (AIRMAIL IF AVAILABLE));


 


32.1.2      BE DEEMED TO HAVE BEEN RECEIVED, SUBJECT AS OTHERWISE PROVIDED IN
THIS DEED, IN THE CASE OF A LETTER, WHEN DELIVERED PERSONALLY OR 3 DAYS (7 DAYS
IN THE CASE OF A LETTER POSTED FROM ONE COUNTRY TO ANOTHER) AFTER IT HAS BEEN
PUT INTO THE POST AND, IN THE CASE OF A TELEFAX, AT THE TIME OF DESPATCH WITH
CONFIRMATION BY THE SENDER’S FACSIMILE MACHINE THAT THE MESSAGE HAS BEEN
RECEIVED AT THE CORRECT FACSIMILE NUMBER (PROVIDED THAT IF THE DATE OF DELIVERY
OR DESPATCH IS NOT A BUSINESS DAY IN THE COUNTRY OF THE ADDRESSEE OR IF THE TIME
OF DESPATCH OF ANY TELEFAX IS AFTER THE CLOSE OF BUSINESS IN THE COUNTRY OF THE
ADDRESSEE IT SHALL BE DEEMED TO HAVE BEEN RECEIVED AT THE OPENING OF BUSINESS ON
THE NEXT SUCH BUSINESS DAY); AND

 

71

--------------------------------------------------------------------------------


 


32.1.3      BE SENT:


 

(A)           TO EACH CHARGOR AND EACH LESSEE AT:

 

160 Great Portland Street
London
W1W 5QA
Attention:      Group Treasurer
Telefax:          0207 299 6400

 

(B)           TO THE SENIOR FACILITY AGENT AT:

 

5 The North Colonnade
Canary Wharf
London E14 4BB
England
Attention:      Frank Rogers
Telefax:          + 44 (0) 20 7773 4893

 

(C)           TO THE SECOND LIEN FACILITY AGENT AT:

 

5 The North Colonnade
Canary Wharf
London E14 4BB
England
Attention:      Frank Rogers
Telefax:          + 44 (0) 20 7773 4893

 

(D)           TO THE SECURITY TRUSTEE AT:

 

5 The North Colonnade
Canary Wharf
London E14 4BB
England
Attention:      Frank Rogers
Telefax:          + 44 (0) 20 7773 4893

 

(E)           TO EACH MANDATED LEAD ARRANGER AND EACH LENDER AT ITS ADDRESS OR
TELEFAX NUMBER SPECIFIED IN SCHEDULE 2 (THE MANDATED LEAD ARRANGERS), SCHEDULE 3
(THE SENIOR TCN GROUP LENDERS) OR SCHEDULE 4 (THE SECOND LIEN LENDERS) (AS THE
CASE MAY BE) OR IN ANY RELEVANT TRANSFER DEED;

 

(F)            TO EACH EXISTING HEDGE COUNTERPARTY AT ITS ADDRESS OR TELEFAX
NUMBER SPECIFIED IN SCHEDULE 5 (THE EXISTING HEDGE COUNTERPARTIES AND EXISTING
HEDGE AGREEMENTS) OR ANY RELEVANT DEED OF ACCESSION;

 

(G)           TO EACH NEW HEDGE COUNTERPARTY AT ITS ADDRESS OR TELEFAX NUMBER
SPECIFIED IN ANY RELEVANT DEED OF ACCESSION;

 

72

--------------------------------------------------------------------------------


 

(H)           TO THE LESSORS AT:

 

c/o Lloyds Leasing Limited
Great Surrey House
203 Blackfriars Road
London
SE1 8NH
Telefax: 020 7922 1874
Attention: The Managing Director

 

or to such other address or telefax number as is notified by any Chargor, any
Lessee, any Agent, any Mandated Lead Arranger, the Security Trustee, any Lessor,
any Hedge Counterparty or any Lender (as the case may be) to the other parties
to this Deed save that a Lender, Mandated Lead Arranger or a Lessor need not
notify the other Lenders, the Mandated Lead Arrangers or the Lessors.

 


32.2         NOTICES THROUGH THE SECURITY TRUSTEE


 

Any Relevant Communication to be given (i) by any Chargor to any Finance Party
shall be given to the Security Trustee for onward transmission as appropriate,
(ii) to any Chargor shall (except as otherwise provided in this Deed) be given
to TCN on behalf of such Chargor by the Security Trustee (iii) by or to a Lessor
shall be given to or by (as applicable) the Lessors’ Agent for onward
transmission as appropriate and (iv) by or to a Finance Party shall be given to
or by (as applicable) the Security Trustee for onward transmission as
appropriate.

 


32.3         INTRALINKS SITE


 

In the event that TCN and the Agents agree that they wish to deliver Relevant
Communications to each other and to the other parties to the Transaction
Documents by posting the same to a web site at secure hosting facilities the
parties to this Deed agree that they will co-operate with TCN and the Agents in
order to agree such changes to this Deed as may be required in order for
Relevant Information to be delivered in such manner.

 


33.          GOVERNING LAW AND JURISDICTION


 


33.1         LAW


 

This Deed is governed by and shall be construed in accordance with English law.

 


33.2         SUBMISSION TO JURISDICTION


 

Each Chargor agrees for the benefit of the Agents, the Lead Arrangers, the
Security Trustee, the Lessors, the Hedge Counterparties and the Lenders that any
legal action or proceedings in connection with this Deed against any Chargor or
any of their respective assets may be brought in the English courts.  Each
Chargor irrevocably and unconditionally submits to the jurisdiction of such
courts and in the case of Chargors which are not incorporated or organised under
the laws of England, irrevocably designate, appoint and empower TCN at present
of Export House, Cawsey Way, Woking, Surrey, GU21 6QX to receive for them and on
their behalf, service of

 

73

--------------------------------------------------------------------------------


 

process issued out of the English courts in any legal action or proceedings
arising out of or in connection with this Deed.  The submission to such
jurisdiction shall not (and shall not be construed so as to) limit the right of
any Agent, the Mandated Lead Arrangers, the Security Trustee, the Lessors, the
Hedge Counterparties or the Lenders to take proceedings against any Chargor to
enforce any judgment obtained in any court referred to in this Clause 33.2 in
any jurisdiction in which any of the assets of any Chargor are situated, nor
shall the taking of proceedings in any one or more jurisdiction referred to in
this Clause 33.2 preclude the taking of proceedings in any other such
jurisdiction, whether concurrently or not.

 


33.3         INCONVENIENT FORUM


 

Each Chargor irrevocably waives any objection they may have now or hereafter to
the laying of venue of any action or proceeding in any court or jurisdiction
referred to in Clause 33.2 (Submission to Jurisdiction) and any claim they may
have now or hereafter that any action or proceeding brought in such courts or
jurisdiction has been brought in an inconvenient forum.

 

IN WITNESS whereof the parties to this Deed have caused this Deed to be duly
executed on the date first above written.

 

74

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

The Original Guarantors

 

English Obligors

 

Company Number

 

Birmingham Cable Corporation Limited

 

2170379

 

Birmingham Cable Limited

 

2244565

 

Cable Camden Limited

 

01795642

 

Cable Enfield Limited

 

02466511

 

Cable Hackney & Islington Limited

 

01795641

 

Cable Haringey Limited

 

01808589

 

Cable London Limited

 

01794264

 

Central Cable Holdings Limited

 

3008567

 

Crystal Palace Radio Limited

 

01459745

 

Filegale Limited

 

2804553

 

General Cable Group Limited

 

2872852

 

General Cable Holdings Limited

 

2798236

 

General Cable Limited

 

2369824

 

Imminus Limited

 

1785381

 

Middlesex Cable Limited

 

2460325

 

Sheffield Cable Communications Limited

 

2465953

 

Southwestern Bell International Holdings Limited

 

2378768

 

Telewest Communications (Central Lancashire) Limited

 

1737862

 

Telewest Communications (Cotswolds) Limited

 

1743081

 

Telewest Communications (Liverpool) Limited

 

1615567

 

Telewest Communications (London South) Limited

 

1697437

 

Telewest Communications (Midlands and North West) Limited

 

2795350

 

Telewest Communications (Midlands) Limited

 

1882074

 

Telewest Communications (North East) Limited

 

2378214

 

Telewest Communications (North West) Limited

 

2321124

 

Telewest Communications (South East) Limited

 

2270764

 

Telewest Communications (South Thames Estuary) Limited

 

2270763

 

Telewest Communications (South West) Limited

 

2271287

 

Telewest Communications (St. Helens & Knowsley) Limited

 

2466599

 

Telewest Communications (Tyneside) Limited

 

2407676

 

 

75

--------------------------------------------------------------------------------


 

Telewest Communications (Wigan) Limited

 

2451112

 

Telewest Communications Cable Limited

 

2883742

 

Telewest Communications Group Limited

 

2514287

 

Telewest Communications Holdings Limited

 

2982404

 

Telewest Communications (Nominees) Limited

 

2318746

 

Telewest Limited

 

03291383

 

Telewest Parliamentary Holdings Limited

 

2514316

 

The Cable Corporation Limited

 

2075227

 

Theseus No. 1 Limited

 

2994027

 

Theseus No. 2 Limited

 

2994061

 

Windsor Television Limited

 

1745542

 

Yorkshire Cable Communications Limited

 

2490136

 

The Yorkshire Cable Group Limited

 

2782818

 

Eurobell (Holdings) Limited

 

29404215

 

Eurobell (Sussex) Limited

 

2272340

 

Eurobell (South West) Limited

 

1796131

 

Eurobell (West Kent) Limited

 

2886001

 

Eurobell (IDA) Limited

 

3373001

 

Eurobell Internet Services Limited

 

3172207

 

Eurobell CPE Limited

 

2742145

 

Eurobell Limited

 

2983427

 

EMS Investments Limited

 

3373057

 

Eurobell (No.2) Limited

 

3405634

 

Eurobell (No.3) Limited

 

3006948

 

Eurobell (No.4) Limited

 

2983110

 

 

Scottish Obligors

 

Company Number

 

Telewest Communications (Dundee & Perth) Limited

 

SC096816

 

Telewest Communications (Motherwell) Limited

 

SC121617

 

Telewest Communications (Scotland Holdings) Limited

 

SC150058

 

Telewest Communications (Scotland) Limited

 

SC80891

 

 

76

--------------------------------------------------------------------------------


 

Jersey Obligors

 

Company Number

 

Birmingham Cable Finance Limited

 

60972

 

 

Partnership Obligors

 

Principal Place of Business

 

Avon Cable Joint Venture

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

 

Avon Cable Limited Partnership

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

 

Cotswolds Cable Limited Partnership

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

 

Edinburgh Cable Limited Partnership

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

 

Estuaries Cable Limited Partnership

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

 

London South Cable Partnership

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

 

TCI/US WEST Cable Communications Group

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

 

Telewest Communications (London South) Joint Venture

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

 

Telewest Communications (Cotswolds) Venture

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

 

Telewest Communications (North East) Partnership

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

 

Telewest Communications (Scotland) Venture

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

 

Telewest Communications (South East) Partnership

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

 

Tyneside Cable Limited Partnership

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

 

United Cable (London South) Limited Partnership

 

Export House, Cawsey Way
Woking, Surrey GU21 6QX

 

 

77

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

The Mandated Lead Arrangers

 

Barclays Capital

 

5 The North Colonade
Canary Wharf,
London
E14 4BB

 

 

 

BNP Paribas

 

10 Harewood Avenue
London
NW1 6AA

 

 

 

Citigroup Global Markets Limited

 

33 Canada Square,
Canary Wharf,
London,
E14 5LB

 

 

 

Credit Suisse First Boston

 

One Cabot Square,
London,
E14 4QJ

 

 

 

Deutsche Bank AG London

 

Winchester House
1 Great Winchester Street,
London
EC2N 2DB

 

 

 

GE Capital Structured Finance Group Limited

 

6-12 Clarges Street
London
W1J 8DH

 

 

 

The Royal Bank of Scotland Plc

 

Corporate and Institutional Banking
(Technology Media and Telecom)
135 Bishopsgate,
London,
EC2M 3UR

 

78

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

The Senior TCN Group Lenders

 

Barclays Bank PLC

 

BNP Paribas

 

Citibank, N.A.

 

Credit Suisse First Boston

 

Deutsche Bank AG London

 

GE Capital Structured Finance Group Limited

 

The Royal Bank of Scotland plc

 

79

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

The Second Lien Lenders

 

Barclays Bank PLC

 

BNP Paribas

 

Citibank, N.A.

 

Credit Suisse First Boston

 

Deutsche Bank AG London

 

The Royal Bank of Scotland plc

 

80

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

The Existing Hedge Counterparties and Existing Hedge Agreements

 

Existing Hedge Counterparty
and Contact Details

 

Existing Hedge Agreements

JPMorgan Chase Bank N.A.
125 London Wall
London
EC2Y 5AJ



Tel:                         +44(0)207 777 3250
Fax:                         +44(0)207 777 3459
Attention:              Mike Wharrad

 

•              ISDA Master Agreement dated 15 July 2004 made between JP Morgan
Chase Bank and TCN.

 

•              Confirmation with trade date 20 July 2004 relating to a fixed for
floating rate swap with a notional amount of £256 million.

 

 

 

Calyon
Broadwalk House
5 Appold Street
London EC2A 2DA



Tel:                         +44(0)207 214 7009
Fax:                         +44(0)207 214 7159
Attention:              Steve Tubb

 

•              ISDA Master Agreement dated 15 July 2004 made between Calyon and
TCN.

 

•              Confirmation with trade date 21 July 2004 relating to a fixed for
floating rate swap with a notional amount of £322 million.

 

 

 

The Royal Bank of Scotland plc
Corporate Restructuring Unit
Specialised Lending Services
10th Floor
280 Bishopsgate
London
EC2M 4RB



Tel:                         0207 672 0269/0207 672 1827
Fax:                         0207 672 0324
Attention:              Neil Wright / Mike Birch

 

•              ISDA Master Agreement dated 15 July 2004 made between The Royal
Bank of Scotland plc and TCN.

 

•              Confirmation with trade date 19 July 2004 relating to a fixed for
floating rate swap with a notional amount of £355 million.

 

•              Confirmation with trade date 7 March 2002 relating to a fixed for
floating rate swap with a notional amount of £100 million.

 

81

--------------------------------------------------------------------------------


 

Existing Hedge Counterparty
and Contact Details

 

Existing Hedge Agreements

The Bank of New York
One Canada Square
Canary Wharf
London
E14 5AL

 

Tel:                         +44(0)207 570 0892

Fax:                         +44(0)207 964 6034

Attention:              Stuart Pitfield

 

and:

 

Tel:                         +44(0)207 964 6533

Fax:                         +44(0)207 964 6193

Attention:              Jason Garwood

 

With copy to:

 

The Bank of New York
Derivatives Desk
Global Markets Division
32 Old Slip             - 15th Floor

 

Tel:                         +1 (212) 804 2137

Fax:                         +1 (212) 495 1015

Attention:              James G. McAuliffe

 

The Bank of New York
Legal Department
One Wall Street - 10th Floor
New York, NY 10286

 

Tel:                         +1 (212) 635 1688

Fax:                         +1 (212) 635 1958

Attention:              General Counsel

 

•              ISDA Master Agreement dated 15 July 2004 made between The Bank of
New York and TCN.

 

•              Confirmation with trade date 19 July 2004 relating to a fixed for
floating rate swap with a notional amount of £66 million.

 

 

 

Bayerische Landesbank Girozentrale
acting through its London branch
Bavaria House
13/14 Appold Street
London EC2A 2NB

 

Tel:                         +44 (0)207 955 5173

Fax:                         +44 (0)207 247 0056

Attention:              Loans Administration

 

•              ISDA Master Agreement dated June 11, 2001 made between Bayerische
Landesbank Girozentrale and TCN.

 

•              Confirmation with trade date 11 June 2001 relating to a fixed for
floating rate swap with a notional amount of £150 million.

 

82

--------------------------------------------------------------------------------


 

Existing Hedge Counterparty
and Contact Details

 

Existing Hedge Agreements

Barclays Bank PLC
Incoming Transaction Documentation
Barclays Capital Global OTC
5, The North Colonnade
Canary Wharf
London E14 4BB



Tel:                         +44 (0)20 7773 6461

Fax:                         +44 (0)20 7773 6810

Attention:              Transaction Documentation & Management, Global
Operations

 

•              ISDA Master Agreement dated September 3, 1996 made between
Barclays Bank PLC and TCN.

 

•              Confirmation with trade date 11 June 2001 relating to a fixed for
floating rate swap with a notional amount of £50 million.

 

•              Confirmation with trade date 11 June 2001 relating to a fixed for
floating rate swap with a notional amount of £100 million.

 

83

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

Agent’s Deed of Accession

 

THIS AGENT’S DEED OF ACCESSION is dated [•]·and made between:

 

(1)           [NEW AGENT] (the “New Agent”) and

 

(2)           BARCLAYS BANK PLC as Security Trustee

 

and relates to an Intercreditor Deed dated [•] 2004 between Telewest
Communications Networks Limited (1), Telewest UK Limited (2), the companies and
partnerships listed in Schedule 1 thereto as Original Guarantors (3), Barclays
Bank PLC as Security Trustee (4), the banks and financial institutions listed in
Schedule 2 thereto as Mandated Lead Arrangers (5), Barclays Bank PLC as Senior
Facility Agent (6), Barclays Bank PLC as Second Lien Facility Agent (7), the
institutions listed in Schedule 3 thereto as Senior TCN Group Lenders (together
with each other institution which becomes a “Lender” under and as defined in the
Senior Facilities Agreement) (8), the institutions listed in Schedule 4 thereto
as Second Lien Lenders (together with each other institution which becomes a
“Lender” under and as defined in the Second Lien Facility Agreement) (9), Lloyds
(Nimrod) Specialist Finance Limited, Robert Fleming Leasing (Number 4) Limited
and Lombard Commercial Limited as Lessors (10), The Cable Corporation Limited
and The Yorkshire Cable Group Limited as Lessees (11), the institutions listed
in Schedule 6 thereto as Existing Hedge Counterparties (together with each other
institution which becomes a “Hedge Counterparty” in accordance therewith) (12),
Lloyds Leasing Limited (13), the Intergroup Debtors named therein (14) and the
Intergroup Creditors named therein (15), as amended, varied, extended, restated,
refinanced or replaced from time to time (the “Intercreditor Deed”).

 

WHEREAS:

 

The New Agent is to become the Agent for the purposes of the Intercreditor Deed.

 

NOW IT IS HEREBY AGREED as follows:

 

1              Definitions under the Intercreditor Deed

 

Unless the context otherwise requires, words and expressions defined in the
Intercreditor Deed shall have the same meaning in this Deed of Accession.

 

2              Succession and Adherence

 

2.1           Each of the parties to the Intercreditor Deed and the New Agent
hereby agree that:

 

2.1.1        the New Agent shall become a party to the Intercreditor Deed in its
capacity as an Agent; and

 

2.1.2        the New Agent shall observe, perform and be bound by the terms and
provisions of and be entitled to exercise all the rights set out in the
Intercreditor Deed in the capacity of the Agent.

 

84

--------------------------------------------------------------------------------


 

3              Accession

 

This Deed of Accession is supplemental to the Intercreditor Deed and shall be
read and construed as one instrument together with the Intercreditor Deed.

 

4              Notices

 

For the purposes of Clause 32 (Notices) of the Intercreditor Deed every notice,
request, demand or other communication under the Intercreditor Deed shall be
sent to the New Agent at:

 

[Address]

 

[Telefax]

 

[Attention]

 

5              Effect as a Deed

 

This Deed of Accession is intended to take effect as a Deed notwithstanding that
either party or both parties may have executed it under hand only.

 

6              Law

 

This Deed of Accession is governed by English law.

 

IN WITNESS whereof the parties hereto have caused this Deed of Accession to be
duly executed as a Deed on the date first written above.

 

New Agent

 

 

 

EXECUTED and DELIVERED

)

as a DEED by [Agent])

)

 

 

 

 

Security Trustee

 

 

 

EXECUTED and DELIVERED

)

as a Deed by BARCLAYS BANK PLC

)

 

85

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

Hedge Counterparties’ Deed of Accession

 

THIS HEDGE COUNTERPARTY’S DEED OF ACCESSION is dated [•] and made between:

 

(1)           [ACCEDING HEDGE COUNTERPARTY] (the “Acceding Hedge Counterparty”)
and

 

(2)           BARCLAYS BANK PLC as Security Trustee

 

and relates to an Intercreditor Deed dated [•] 2004 between Telewest
Communications Networks Limited (1), Telewest UK Limited (2), the companies and
partnerships listed in Schedule 1 thereto as Original Guarantors (3), Barclays
Bank PLC as Security Trustee (4), the banks and financial institutions listed in
Schedule 2 thereto as Mandated Lead Arrangers (5), Barclays Bank PLC as Senior
Facility Agent (6), Barclays Bank PLC as Second Lien Facility Agent (7), the
institutions listed in Schedule 3 thereto as Senior TCN Group Lenders (together
with each other institution which becomes a “Lender” under and as defined in the
Senior Facilities Agreement) (8), the institutions listed in Schedule 4 thereto
as Second Lien Lenders (together with each other institution which becomes a
“Lender” under and as defined in the Second Lien Facility Agreement) (9), Lloyds
(Nimrod) Specialist Finance Limited, Robert Fleming Leasing (Number 4) Limited
and Lombard Commercial Limited as Lessors (10), The Cable Corporation Limited
and The Yorkshire Cable Group Limited as Lessees (11), the institutions listed
in Schedule 6 thereto as Existing Hedge Counterparties (together with each other
institution which becomes a “Hedge Counterparty” in accordance therewith) (12),
Lloyds Leasing Limited (13), the Intergroup Debtors named therein (14) and the
Intergroup Creditors named therein (15), as amended, varied, extended, restated,
refinanced or replaced from time to time (the “Intercreditor Deed”).

 

WHEREAS:

 

The Acceding Hedge Counterparty is to become a Hedge Counterparty for the
purposes of the Intercreditor Deed.

 

NOW IT IS HEREBY AGREED as follows:

 

1              Definitions under the Intercreditor Deed

 

Unless the context otherwise requires, words and expressions defined in the
Intercreditor Deed shall have the same meaning in this Deed of Accession.

 

2              Succession and Adherence

 

2.1           Each of the parties to the Intercreditor Deed and the Acceding
Hedge Counterparty hereby agree that:

 

2.1.1        the Acceding Hedge Counterparty shall become a party to the
Intercreditor Deed in its capacity as a Hedge Counterparty; and

 

86

--------------------------------------------------------------------------------


 

2.1.2        the Acceding Hedge Counterparty shall observe, perform and be bound
by the terms and provisions of and be entitled to exercise all the rights set
out in the Intercreditor Deed in the capacity of a Hedge Counterparty.

 

3              Accession

 

This Deed of Accession is supplemental to the Intercreditor Deed and shall be
read and construed as one instrument together with the Intercreditor Deed.

 

4              Notices

 

For the purposes of Clause 32 (Notices) of the Intercreditor Deed every notice,
request, demand or other communication under the Intercreditor Deed shall be
sent to the Acceding Hedge Counterparty at:

 

[Address]

 

[Telefax]

 

[Attention]

 

5              Effect as a Deed

 

This Deed of Accession is intended to take effect as a Deed notwithstanding that
either party or both parties may have executed it under hand only.

 

6              Law

 

This Deed of Accession is governed by English law.

 

IN WITNESS whereof the parties hereto have caused this Deed of Accession to be
duly executed as a Deed on the date first written above.

 

Acceding Hedge Counterparty

 

 

 

EXECUTED and DELIVERED

)

as a DEED by [Acceding Hedge Counterparty])

)

 

 

 

 

Security Trustee

 

 

 

EXECUTED and DELIVERED

)

as a Deed by BARCLAYS BANK PLC

)

 

87

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

Intergroup Party’s Deed of Accession

 

THIS INTERGROUP PARTY’S DEED OF ACCESSION is dated [•] and made between:

 

(1)           [ACCEDING INTERGROUP CREDITOR/ DEBTOR] (the “Acceding Intergroup
Creditor/Debtor”) and

 

(2)           BARCLAYS BANK PLC as Security Trustee

 

and relates to an Intercreditor Deed dated [•] 2004 between Telewest
Communications Networks Limited (1), Telewest UK Limited (2), the companies and
partnerships listed in Schedule 1 thereto as Original Guarantors (3), Barclays
Bank PLC as Security Trustee (4), the banks and financial institutions listed in
Schedule 2 thereto as Mandated Lead Arrangers (5), Barclays Bank PLC as Senior
Facility Agent (6), Barclays Bank PLC as Second Lien Facility Agent (7), the
institutions listed in Schedule 3 thereto as Senior TCN Group Lenders (together
with each other institution which becomes a “Lender” under and as defined in the
Senior Facilities Agreement) (8), the institutions listed in Schedule 4 thereto
as Second Lien Lenders (together with each other institution which becomes a
“Lender” under and as defined in the Second Lien Facility Agreement) (9), Lloyds
(Nimrod) Specialist Finance Limited, Robert Fleming Leasing (Number 4) Limited
and Lombard Commercial Limited as Lessors (10), The Cable Corporation Limited
and The Yorkshire Cable Group Limited as Lessees (11), the institutions listed
in Schedule 6 thereto as Existing Hedge Counterparties (together with each other
institution which becomes a “Hedge Counterparty” in accordance therewith) (12),
Lloyds Leasing Limited (13), the Intergroup Debtors named therein (14) and the
Intergroup Creditors named therein (15), as amended, varied, extended, restated,
refinanced or replaced from time to time (the “Intercreditor Deed”).

 

WHEREAS:

 

The Acceding [Intergroup Creditor] [Intergroup Debtor] is to become an
[Intergroup Creditor] [Intergroup Debtor] for the purposes of the Intercreditor
Deed.

 

NOW IT IS HEREBY AGREED as follows:

 

1              Definitions under the Intercreditor Deed

 

Unless the context otherwise requires, words and expressions defined in the
Intercreditor Deed shall have the same meaning in this Deed of Accession.

 

2              Succession and Adherence

 

2.1           Each of the parties to the Intercreditor Deed and the Acceding
[Intergroup Creditor] [Intergroup Debtor] hereby agree that:

 

2.1.1        the Acceding [Intergroup Creditor] [Intergroup Debtor] shall become
a party to the Intercreditor Deed in its capacity as a [Intergroup Creditor]
[Intergroup Debtor]; and

 

2.1.2        the Acceding [Intergroup Creditor] [Intergroup Debtor] shall
observe, perform and be bound by the terms and provisions of and be entitled to
exercise all the

 

88

--------------------------------------------------------------------------------


 

rights set out in the Intercreditor Deed in the capacity of a [Intergroup
Creditor] [Intergroup Debtor].

 

3              Accession

 

This Deed of Accession is supplemental to the Intercreditor Deed and shall be
read and construed as one instrument together with the Intercreditor Deed.

 

4              Notices

 

For the purposes of Clause 32 (Notices) of the Intercreditor Deed every notice,
request, demand or other communication under the Intercreditor Deed shall be
sent to the Acceding [Intergroup Creditor] [Intergroup Debtor] at:

 

[Address]

 

[Telefax]

 

[Attention]

 

5              Effect as a Deed

 

This Deed of Accession is intended to take effect as a Deed notwithstanding that
either party or both parties may have executed it under hand only.

 

[6.           Process Agent

 

The Acceding Intergroup Creditor/Debtor hereby confirms that for the purposes of
Clause 33.2 (Submission to Jurisdiction) of the Intercreditor Deed, it has
appointed Telewest Communications Networks Limited of [Export House, Cawsey Way,
Woking, Surrey, GU21 6QX] as its process agent for service.](1)

 

7              Law

 

This Deed of Accession is governed by English law.

 

IN WITNESS whereof the parties hereto have caused this Deed of Accession to be
duly executed as a Deed on the date first written above.

 

Acceding Intergroup Creditor/Debtor

 

 

 

EXECUTED and DELIVERED

)

as a DEED by [Acceding Intergroup Creditor/

)

Debtor]

)

 

 

Security Trustee

 

 

 

EXECUTED and DELIVERED

)

as a Deed by BARCLAYS BANK PLC

)

 

--------------------------------------------------------------------------------

(1)           Delete if inapplicable.

 

89

--------------------------------------------------------------------------------


 

SCHEDULE 9

 

Security Trustee’s Deed of Accession

 

THIS SECURITY TRUSTEE’S DEED OF ACCESSION is dated and made between:

 

(1)           [ACCEDING SECURITY TRUSTEE] (the “Acceding Security Trustee”) and

 

(2)           BARCLAYS BANK PLC as the Security Trustee

 

and relates to an Intercreditor Deed dated [•] 2004 between Telewest
Communications Networks Limited (1), Telewest UK Limited (2), the companies and
partnerships listed in Schedule 1 thereto as Original Guarantors (3), Barclays
Bank PLC as Security Trustee (4), the banks and financial institutions listed in
Schedule 2 thereto as Mandated Lead Arrangers (5), Barclays Bank PLC as Senior
Facility Agent (6), Barclays Bank PLC as Second Lien Facility Agent (7), the
institutions listed in Schedule 3 thereto as Senior TCN Group Lenders (together
with each other institution which becomes a “Lender” under and as defined in the
Senior Facilities Agreement) (8), the institutions listed in Schedule 4 thereto
as Second Lien Lenders (together with each other institution which becomes a
“Lender” under and as defined in the Second Lien Facility Agreement) (9), Lloyds
(Nimrod) Specialist Finance Limited, Robert Fleming Leasing (Number 4) Limited
and Lombard Commercial Limited as Lessors (10), The Cable Corporation Limited
and The Yorkshire Cable Group Limited as Lessees (11), the institutions listed
in Schedule 6 thereto as Existing Hedge Counterparties (together with each other
institution which becomes a “Hedge Counterparty” in accordance therewith) (12),
Lloyds Leasing Limited (13), the Intergroup Debtors named therein (14) and the
Intergroup Creditors named therein (15), as amended, varied, extended, restated,
refinanced or replaced from time to time (the “Intercreditor Deed”).

 

WHEREAS:

 

The Acceding Security Trustee is to become the Security Trustee for the purposes
of the Intercreditor Deed.

 

NOW IT IS HEREBY AGREED as follows:

 

1              Definitions under the Intercreditor Deed

 

Unless the context otherwise requires, words and expressions defined in the
Intercreditor Deed shall have the same meaning in this Deed of Accession.

 

2              Succession and Adherence

 

2.1           Each of the parties to the Intercreditor Deed and the Acceding
Security Trustee hereby agree that:

 

2.1.1        the Acceding Security Trustee shall become a party to:

 

(a)           the Intercreditor Deed in its capacity as Security Trustee; and

 

(b)           the Security Documents in its capacity as Security Trustee.

 

90

--------------------------------------------------------------------------------


 

2.1.2        the Acceding Security Trustee shall observe, perform and be bound
by the terms and provisions of and be entitled to exercise all the rights set
out in the Intercreditor Deed and the Security Documents in its capacity as
Security Trustee.

 

3              Accession

 

This Deed of Accession is supplemental to the Intercreditor Deed and the other
Security Documents and shall be read and construed as one instrument together
with the Intercreditor Deed and each other Security Document.

 

4              Notices

 

For the purposes of Clause 32 (Notices) of the Intercreditor Deed every notice,
request, demand or other communication under the Intercreditor Deed shall be
sent to the Acceding Security Trustee at:

 

[Address]

 

[Telefax]

 

[Attention]

 

5              Effect as a Deed

 

This Deed of Accession is intended to take effect as a Deed notwithstanding that
either party or both parties may have executed it under hand only.

 

6              Law

 

This Deed of Accession is governed by English law.

 

IN WITNESS whereof the parties hereto have caused this Deed of Accession to be
duly executed as a Deed on the date first written above.

 

Acceding Security Trustee

 

 

 

EXECUTED and DELIVERED

)

as a DEED by

)

[Acceding Security Trustee]

)

 

 

Security Trustee

 

 

 

EXECUTED and DELIVERED

)

 

as a Deed by

)

 

BARCLAYS BANK PLC

)

 

 

91

--------------------------------------------------------------------------------


 

SCHEDULE 10

 

Intergroup Creditors

 

Bravo TV Limited

 

Continental Shelf 16 Limited

 

Ed Stone Limited

 

Flextech (Travel Channel) Limited

 

Flextech 1992 Limited

 

Flextech Communications Limited

 

Flextech Digital Broadcasting Limited

 

Flextech Family Channel Limited

 

Flextech Interactive Limited

 

Flextech Living Health Limited

 

Flextech Rights Limited

 

Flextech Television Limited

 

Flextech Video Games Limited

 

Interactive Digital Sales Limited

 

Maidstone Broadcasting

 

Starstream Limited

 

UK Living Limited

 

United Artists Investments Limited

 

Telewest Communications Holdco Limited

 

92

--------------------------------------------------------------------------------


 

SCHEDULE 11

 

Intergroup Debtors

 

Telewest Communications Group Limited

 

Telewest Communications Networks Limited

 

Telewest Workwise Limited

 

Yorkshire Cable Communications Limited

 

93

--------------------------------------------------------------------------------


 

SCHEDULE 12

 

Form of Default Notice

 

From:      Barclays Bank PLC
as Facility Agent

 

[/Target Group Agent]
as Target Group Agent

 

To:          Barclays Bank PLC
as Second Lien Facility Agent for itself and for and on behalf of the Second
Lien Finance Parties

 

cc:           Telewest Communications Networks Limited
for itself and as Obligors’ Agent

 

cc:           Barclays Bank PLC
as Security Trustee

 

[/name of Target Group Security Trustee]
as Target Group Security Trustee

 

We refer to the intercreditor deed (the “Intercreditor Deed”) dated [-] 2004
between, among others, TCN, Telewest UK Limited, the Original Guarantors listed
therein, the Senior Facility Agent, the Security Trustee, the Second Lien
Facility Agent, the Senior TCN Group Lenders, the Second Lien Lenders, the Hedge
Counterparties, the Intergroup Creditors and the Intergroup Debtors (as may be
further amended, supplemented, varied or novated from time to time).

 

Terms defined in the Intercreditor Deed shall have the same meaning when used in
this Default Notice.

 

Pursuant to Clause 4.3 (Suspension of Permitted Payments relating to Second Lien
Indebtedness) of the Intercreditor Deed, we hereby give you notice of the
occurrence of the Event(s) of Default, details of which are set out below, and
confirm that all payments to the Second Lien Finance Parties which would
otherwise be permitted to be made pursuant to the Intercreditor Deed may no
longer be made and may not be made until the earliest date on which:

 

(x)            paragraph (a) of Clause 4.3 (Suspension of Permitted Payments
relating to Second Lien Indebtedness) does not apply; and

 

(y)           one of the following applies:

 

(i)            more than 150 days having elapsed from the date hereof or if
earlier, where a Standstill Period is in effect at any time during that 150 day
period, the date on which that Standstill Period expires;

 

(ii)           we have confirmed to you in writing that the relevant Event of
Default has been remedied or waived by the relevant Instructing Party in writing
or is no longer continuing;

 

94

--------------------------------------------------------------------------------


 

(iii)          we give you written notice of the cancellation of this Default
Notice; or

 

(iv)          the Senior Discharge Date occurs.

 

Details of Event of Default: [•]

 

By:

 

 

 

 

 

For and on behalf of
Barclays Bank PLC
as Senior Facility Agent

 

 

By:

 

 

 

 

 

For and on behalf of
[Target Group Agent]
as Target Group Agent

 

95

--------------------------------------------------------------------------------


 

SCHEDULE 13

 

Existing Security Documents

 

Part 1:  Documents to remain in place after execution of this Deed

 

A.            March 2001 Documents

 

English Security Documents

 

 

 

Document

 

Parties

 

Date

(1)

 

Composite Guarantee and Debenture

 

(1)           TCN

 

(2)           Original Charging Subsidiaries

 

(3)           Original Charging Partnerships

 

(4)           CIBC World Markets PLC

 

16 March 2001

 

Scottish Security Documents

 

 

 

Document

 

Parties

 

Date

(2)

 

Bond and Floating Charge

 

(1)           Telewest Communications
(Scotland Holdings) Limited

 

(2)           CIBC World Markets PLC

 

16 March 2001

 

 

 

 

 

 

 

(3)

 

Bond and Floating Charge

 

(1)           Telewest Communications
(Scotland) Limited

 

(2)           CIBC World Markets PLC

 

16 March 2001

 

 

 

 

 

 

 

(4)

 

Bond and Floating Charge

 

(1)           Telewest Communications
(Dundee & Perth) Limited

 

(2)           CIBC World Markets PLC

 

16 March 2001

 

 

 

 

 

 

 

(5)

 

Bond and Floating Charge

 

(1)           Telewest Communications
(Motherwell) Limited

 

(2)           CIBC World Markets PLC

 

16 March 2001

 

96

--------------------------------------------------------------------------------


 

Colorado Security Documents

 

 

 

Document

 

Parties

 

Date

(6)

 

Pledge and Security
Agreement regarding
interests in Avon Cable
Limited Partnership

 

(1)           TCI/US West Cable
Communications Group

 

(2)           Theseus No. 1 Limited

 

(3)           Theseus No. 2 Limited

 

(4)           CIBC World Markets PLC

 

16 March 2001 (as amended by a first amendment dated 14 July 2001)

 

 

 

 

 

 

 

(7)

 

Pledge and Security
Agreement regarding
interests in Cotswolds Cable
Limited Partnership

 

(1)           TCI/US West Cable
Communications Group

 

(2)           Theseus No. 1 Limited

 

(3)           Theseus No. 2 Limited

 

(4)           CIBC World Markets PLC

 

16 March 2001 (as amended by a first amendment dated 14 July 2001)

 

 

 

 

 

 

 

(8)

 

Pledge and Security
Agreement regarding
interests in Edinburgh Cable
Limited Partnership

 

(1)           TCI/US West Cable
Communications Group

 

(2)           Theseus No. 1 Limited

 

(3)           Theseus No. 2 Limited

 

(4)           CIBC World Markets PLC

 

16 March 2001 (as amended by a first amendment dated 14 July 2001)

 

 

 

 

 

 

 

(9)

 

Pledge and Security
Agreement regarding
interests in Estuaries Cable
Limited Partnership

 

(1)           TCI/US West Cable
Communications Group

 

(2)           Theseus No. 1 Limited

 

(3)           Theseus No. 2 Limited

 

(4)           CIBC World Markets PLC

 

16 March 2001 (as amended by a first amendment dated 14 July 2001)

 

 

 

 

 

 

 

(10)

 

Pledge and Security
Agreement regarding
interests in Tyneside Cable
Limited Partnership

 

(1)           TCI/US West Cable Communications Group

 

(2)           Theseus No. 1 Limited

 

(3)           Theseus No. 2 Limited

 

(4)           CIBC World Markets PLC

 

16 March 2001 (as amended by a first amendment dated 14 July 2001)

 

97

--------------------------------------------------------------------------------


 

 

 

Document

 

Parties

 

Date

(11)

 

Pledge and Security
Agreement regarding
interests in United Cable
(London South) Limited
Partnership

 

(1)           TCI/US West Cable
Communications Group

 

(2)           Theseus No. 1 Limited

 

(3)           Theseus No. 2 Limited

 

(4)           CIBC World Markets PLC

 

16 March 2001 (as amended by a first amendment dated 14 July 2001)

 

 

 

 

 

 

 

(12)

 

Pledge and Security
Agreement regarding
interests in TCI/US West
Cable Communications
Group

 

(1)           Theseus No. 1 Limited

 

(2)           Theseus No. 2 Limited

 

(3)           CIBC World Markets PLC

 

16 March 2001 (as amended by a first amendment dated 14 July 2001)

 

 

 

 

 

 

 

(13)

 

Pledge and Security
Agreement regarding
interests in London South
Cable Partnership

 

(1)           United Cable (London South) Limited Partnership

 

(2)           Crystal Palace Radio Limited

 

(3)           CIBC World Markets PLC

 

16 March 2001 (as amended by a first amendment dated 14 July 2001)

 

B.            July 2004 Documents

 

English Security Documents

 

 

 

Document

 

Parties

 

Date

(1)

 

New Composite Guarantee and Debenture

 

(1)           TCN

(2)           Original Charging Subsidiaries

(3)           Original Charging Partnerships

(4)           CIBC World Markets PLC

 

14 July 2004

 

Scottish Security Documents

 

 

 

Document

 

Parties

 

Date

(2)

 

Bond and Floating Charge

 

(1)           Telewest Communications
(Scotland Holdings) Limited

(2)           CIBC World Markets PLC

 

14 July 2004

 

 

 

 

 

 

 

(3)

 

Bond and Floating Charge

 

(1)           Telewest Communications
(Scotland) Limited

(2)           CIBC World Markets PLC

 

14 July 2004

 

 

 

 

 

 

 

(4)

 

Bond and Floating Charge

 

(1)           Telewest Communications
(Dundee & Perth) Limited

(2)           CIBC World Markets PLC

 

14 July 2004

 

 

 

 

 

 

 

(5)

 

Bond and Floating Charge

 

(1)           Telewest Communications
(Motherwell) Limited

(2)           CIBC World Markets PLC

 

14 July 2004

 

98

--------------------------------------------------------------------------------


 

Colorado Security Documents

 

 

 

Document

 

Parties

 

Date

(6)

 

Pledge and Security Agreement
regarding interests in Avon
Cable Limited Partnership

 

(1)           TCI/US West Cable
Communications Group

(2)           Theseus No. 1 Limited

(3)           Theseus No. 2 Limited

(4)           CIBC World Markets PLC

 

14 July 2004

 

 

 

 

 

 

 

(7)

 

Pledge and Security Agreement
regarding interests in
Cotswolds Cable Limited
Partnership

 

(1)           TCI/US West Cable
Communications Group

(2)           Theseus No. 1 Limited

(3)           Theseus No. 2 Limited

(4)           CIBC World Markets PLC

 

14 July 2004

 

 

 

 

 

 

 

(8)

 

Pledge and Security Agreement
regarding interests in
Edinburgh Cable Limited
Partnership

 

(1)           TCI/US West Cable
Communications Group

(2)           Theseus No. 1 Limited

(3)           Theseus No. 2 Limited

(4)           CIBC World Markets PLC

 

14 July 2004

 

 

 

 

 

 

 

(9)

 

Pledge and Security Agreement
regarding interests in Estuaries
Cable Limited Partnership

 

(1)           TCI/US West Cable
Communications Group

(2)           Theseus No. 1 Limited

(3)           Theseus No. 2 Limited

(4)           CIBC World Markets PLC

 

14 July 2004

 

 

 

 

 

 

 

(10)

 

Pledge and Security Agreement
regarding interests in Tyneside
Cable Limited Partnership

 

(1)           TCI/US West Cable
Communications Group

(2)           Theseus No. 1 Limited

(3)           Theseus No. 2 Limited

(4)           CIBC World Markets PLC

 

14 July 2004

 

 

 

 

 

 

 

(11)

 

Pledge and Security Agreement
regarding interests in United
Cable (London South) Limited
Partnership

 

(1)           TCI/US West Cable
Communications Group

(2)           Theseus No. 1 Limited

(3)           Theseus No. 2 Limited

(4)           CIBC World Markets PLC

 

14 July 2004

 

99

--------------------------------------------------------------------------------


 

 

 

Document

 

Parties

 

Date

(12)

 

Pledge and Security Agreement
regarding interests in TCI/US
West Cable Communications
Group

 

(1)           Theseus No. 1 Limited

(2)           Theseus No. 2 Limited

(3)           CIBC World Markets PLC

 

14 July 2004

 

 

 

 

 

 

 

(13)

 

Pledge and Security Agreement
regarding interests in London
South Cable Partnership

 

(1)           United Cable (London South) Limited Partnership

(2)           Crystal Palace Radio Limited

(3)           CIBC World Markets PLC

 

14 July 2004

 

100

--------------------------------------------------------------------------------


 

Part 2:  Documents to be released upon execution of this Deed

 

A.  March 2001 Documents

 

English Security Documents

 

 

 

Document

 

Parties

 

Date

(1)

 

Charge Over Shares of TCN

 

(1)           Telewest Communications plc

 

(2)           CIBC World Markets PLC

 

16 March 2001

 

 

 

 

 

 

 

(2)

 

Assignment of Loans

 

(1)           Telewest Communications plc

 

(2)           CIBC World Markets PLC

 

16 March 2001

 

 

 

 

 

 

 

(3)

 

Deed of Subordination

 

(1)           Telewest Communications plc

 

(2)           CIBC World Markets PLC

 

16 March 2001

 

 

 

 

 

 

 

(4)

 

Charge over Deposit Account

 

(1)           TCN

 

(2)           CIBC World Markets PLC

 

27 September 2002

 

Jersey Security Documents

 

 

 

Document

 

Parties

 

Date

(5)

 

Security Agreement in
respect of shares in
Birmingham Cable Finance
Limited

 

(1)           Birmingham Cable Limited

 

(2)           CIBC World Markets PLC

 

16 March 2001

 

 

 

 

 

 

 

(6)

 

Security Agreement in
respect of shares in IVS
Cable Holdings Limited

 

(1)           Flextech Broadband Limited (previously known as Cheltrading 283
Limited)

 

(2)           CIBC World Markets PLC

 

16 March 2001

 

 

 

 

 

 

 

(7)

 

Security Agreement in
respect of shares in IVS
Cable Holdings Limited

 

(1)           Flextech (1992) Limited

 

(2)           CIBC World Markets PLC

 

16 March 2001

 

101

--------------------------------------------------------------------------------


 

Scottish Security Documents

 

 

 

Document

 

Parties

 

Date

 

 

(8)

 

Shares Pledge over shares in
Telewest Communications
(Scotland Holdings) Limited

 

(1)           Telewest Limited

 

(2)           CIBC World Markets PLC

 

16 March 2001

 

 

 

 

 

 

 

 

 

(9)

 

Shares Pledge over shares in
Telewest Communications
(Scotland) Limited,
Telewest Communications
(Dundee & Perth) Limited
and Telewest
Communications
(Motherwell) Limited

 

(1)           Telewest Communications (Scotland Holdings) Limited

 

(2)           CIBC World Markets PLC

 

16 March 2001

 

B.  July 2004 Documents

 

English Security Documents

 

 

 

Documents

 

Parties

 

Date

(1)

 

Guarantee and Debenture

 

(1)           Telewest UK Limited

(2)           CIBC World Markets PLC

 

14 July 2004

 

 

 

 

 

 

 

(2)

 

Composite Guarantee and Debenture

 

(1)           Non-TCN Entities

(2)           CIBC World Markets PLC

 

14 July 2004

 

 

 

 

 

 

 

(3)

 

Security Account Charge

 

(1)           TCN

(2)           CIBC World Markets PLC

 

14 July 2004

 

 

 

 

 

 

 

(4)

 

Charge Over Shares of Telewest UK Limited

 

(1)           Telewest Global, Inc.

(2)           CIBC World Markets PLC

 

14 July 2004

 

 

 

 

 

 

 

(5)

 

New Charge Over Shares of TCN

 

(1)           Telewest Communications plc

(2)           CIBC World Markets PLC

 

14 July 2004

 

 

 

 

 

 

 

(6)

 

Assignment of Loans

 

(1)           Telewest Global, Inc.

(2)           CIBC World Markets PLC

 

14 July 2004

 

 

 

 

 

 

 

(7)

 

New Assignment of Loans

 

(1)           Telewest Communications plc

(2)           CIBC World Markets PLC

 

14 July 2004

 

102

--------------------------------------------------------------------------------


 

 

 

Documents

 

Parties

 

Date

(8)

 

Deed of Subordination

 

(1)           Telewest Global, Inc.

(2)           CIBC World Markets PLC

 

14 July 2004

 

 

 

 

 

 

 

(9)

 

Deed of Subordination

 

(1)           Telewest UK Limited

(2)           CIBC World Markets PLC

 

14 July 2004

 

 

 

 

 

 

 

(10)

 

Deed of Subordination

 

(1)           Non-TCN Entities

(2)           CIBC World Markets PLC

 

14 July 2004

 

 

 

 

 

 

 

(11)

 

New Deed of Subordination

 

(1)           Telewest Communications plc

(2)           CIBC World Markets PLC

 

14 July 2004

 

Jersey Security Documents

 

 

 

Document

 

Parties

 

Date

(12)

 

Security Agreement in respect of shares in IVS Cable Holdings Limited

 

(1)           Flextech Broadband Limited

(2)           CIBC World Markets PLC

 

14 July 2004

 

 

 

 

 

 

 

(13)

 

Security Agreement in respect of shares in IVS Cable Holdings Limited

 

(1)           Flextech (1992) Limited

(2)           CIBC World Markets PLC

 

14 July 2004

 

 

 

 

 

 

 

(14)

 

Security Agreement in respect of shares in Birmingham Cable Finance Limited

 

(1)           Birmingham Cable Limited

(2)           CIBC World Markets PLC

 

14 July 2004

 

Scottish Security Documents

 

 

 

Document

 

Parties

 

Date

(15)

 

Shares Pledge over shares in Telewest Communications (Scotland Holdings) Limited

 

(1)           Telewest Limited

(2)           CIBC World Markets PLC

 

14 July 2004

 

 

 

 

 

 

 

(16)

 

Shares Pledge over shares in Telewest Communications (Scotland) Limited,
Telewest Communications (Dundee & Perth) Limited and Telewest Communications
(Motherwell) Limited

 

(3)           Telewest Communications (Scotland Holdings) Limited

(4)           CIBC World Markets PLC

 

14 July 2004

 

103

--------------------------------------------------------------------------------


 

SIGNATURES

 

TCN

 

 

 

 

 

 

 

 

EXECUTED as a DEED by TELEWEST

)

/s/

 

COMMUNICATIONS NETWORKS

)

/s/

 

LIMITED

)

 

 

 

 

 

 

 

 

 

 

TELEWEST UK

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

/s/

 

TELEWEST UK LIMITED

)

/s/

 

 

)

 

 

 

THE ORIGINAL GUARANTORS

 

EXECUTED as a DEED by

 

By:

/s/

 

 

/s/

 

 

 

 

For an on behalf of

 

BIRMINGHAM CABLE CORPORATION LIMITED

BIRMINGHAM CABLE FINANCE LIMITED

BIRMINGHAM CABLE LIMITED

CABLE CAMDEN LIMITED

CABLE ENFIELD LIMITED

CABLE HACKNEY & ISLINGTON LIMITED

CABLE HARINGEY LIMITED

CABLE LONDON LIMITED

CENTRAL CABLE HOLDINGS LIMITED

CRYSTAL PALACE RADIO LIMITED

FILEGALE LIMITED

GENERAL CABLE GROUP LIMITED

GENERAL CABLE HOLDINGS LIMITED

GENERAL CABLE LIMITED

IMMINUS LIMITED

MIDDLESEX CABLE LIMITED

SHEFFIELD CABLE COMMUNICATIONS LIMITED

SOUTHWESTERN BELL INTERNATIONAL HOLDINGS LIMITED

 

--------------------------------------------------------------------------------


 

TELEWEST COMMUNICATIONS (CENTRAL LANCASHIRE) LIMITED

TELEWEST COMMUNICATIONS (COTSWOLDS) LIMITED

TELEWEST COMMUNICATIONS (DUNDEE & PERTH) LIMITED

TELEWEST COMMUNICATIONS (LIVERPOOL) LIMITED

TELEWEST COMMUNICATIONS (LONDON SOUTH) LIMITED

TELEWEST COMMUNICATIONS (MIDLANDS AND NORTH WEST) LIMITED

TELEWEST COMMUNICATIONS (MIDLANDS) LIMITED

TELEWEST COMMUNICATIONS (MOTHERWELL) LIMITED

TELEWEST COMMUNICATIONS (NORTH EAST) LIMITED

TELEWEST COMMUNICATIONS (NORTH WEST) LIMITED

TELEWEST COMMUNICATIONS (SCOTLAND HOLDINGS) LIMITED

TELEWEST COMMUNICATIONS (SCOTLAND) LIMITED

TELEWEST COMMUNICATIONS (SOUTH EAST) LIMITED

TELEWEST COMMUNICATIONS (SOUTH THAMES ESTUARY) LIMITED

TELEWEST COMMUNICATIONS (SOUTH WEST) LIMITED

TELEWEST COMMUNICATIONS (ST. HELENS & KNOWSLEY) LIMITED

TELEWEST COMMUNICATIONS (TYNESIDE) LIMITED

TELEWEST COMMUNICATIONS (WIGAN) LIMITED

TELEWEST COMMUNICATIONS CABLE LIMITED

TELEWEST COMMUNICATIONS GROUP LIMITED

TELEWEST COMMUNICATIONS HOLDINGS LIMITED

TELEWEST COMMUNICATIONS (NOMINEES) LIMITED

TELEWEST LIMITED

TELEWEST PARLIAMENTARY HOLDINGS LIMITED

THE CABLE CORPORATION LIMITED

THESEUS NO. 1 LIMITED

THESEUS NO. 2 LIMITED

WINDSOR TELEVISION LIMITED

YORKSHIRE CABLE COMMUNICATIONS LIMITED

THE YORKSHIRE CABLE GROUP LIMITED

EUROBELL (HOLDINGS) LIMITED

EUROBELL (SUSSEX) LIMITED

EUROBELL (SOUTH WEST) LIMITED

EUROBELL (WEST KENT) LIMITED

EUROBELL (IDA) LIMITED

EUROBELL INTERNET SERVICES LIMITED

EUROBELL CPE LIMITED

EUROBELL LIMITED

EMS INVESTMENTS LIMITED

EUROBELL (NO.2) LIMITED

EUROBELL (NO.3) LIMITED

EUROBELL (NO.4) LIMITED

 

--------------------------------------------------------------------------------


 

The Colorado Limited Partnerships

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

for and on behalf of

)

/s/

 

AVON CABLE

)

 

 

LIMITED PARTNERSHIP

)

 

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

for and on behalf of

)

/s/

 

COTSWOLDS CABLE

)

 

 

LIMITED PARTNERSHIP

)

 

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

 

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

 

 

for and on behalf of

)

/s/

 

EDINBURGH CABLE

)

/s/

 

LIMITED PARTNERSHIP

)

 

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

 

 

for and on behalf of

)

/s/

 

ESTUARIES CABLE

)

/s/

 

LIMITED PARTNERSHIP

)

 

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

--------------------------------------------------------------------------------


 

EXECUTED and DELIVERED as a DEED

)

 

 

for and on behalf of

)

/s/

 

TYNESIDE CABLE

)

/s/

 

LIMITED PARTNERSHIP

)

 

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

 

 

for and on behalf of

)

/s/

 

TYNESIDE CABLE

)

/s/

 

LIMITED PARTNERSHIP

)

 

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

 

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

for and on behalf of

)

/s/

 

UNITED CABLE (LONDON SOUTH)

)

 

 

LIMITED PARTNERSHIP

)

 

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

Colorado General Partnerships

 

EXECUTED  and  DELIVERED as a DEED

)

 

 

for and on behalf of

)

/s/

 

LONDON SOUTH CABLE

)

/s/

 

PARTNERSHIP

)

 

 

by its managing partner

)

 

 

UNITED CABLE (LONDON SOUTH)

)

 

 

LIMITED PARTNERSHIP

)

 

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

--------------------------------------------------------------------------------


 

EXECUTED and DELIVERED as a DEED

)

 

 

by

)

/s/

 

CRYSTAL PALACE RADIO LIMITED

)

/s/

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

 

 

for and on behalf of

)

 

 

TCI/US WEST CABLE

)

/s/

 

COMMUNICATIONS GROUP

)

/s/

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

 

 

 

 

 

 

 

English Partnerships

 

 

 

 

 

 

 

The Partners of Avon Cable Joint Venture

 

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

 

 

for and on behalf of

)

/s/

 

AVON CABLE

)

/s/

 

LIMITED PARTNERSHIP

)

 

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

 

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

 

 

by

)

 

 

TELEWEST COMMUNICATIONS

)

/s/

 

(SOUTH WEST) LIMITED

)

/s/

 

 

--------------------------------------------------------------------------------


 

The Partners of Telewest Communications (London South) Joint Venture

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

for and on behalf of

)

/s/

 

LONDON SOUTH CABLE

)

 

 

PARTNERSHIP

)

 

 

by its managing partner

)

 

 

UNITED CABLE (LONDON

)

 

 

SOUTH) LIMITED PARTNERSHIP

)

 

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

 

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

 

 

by

)

/s/

 

TELEWEST COMMUNICATIONS

)

/s/

 

(LONDON SOUTH) LIMITED

)

 

 

 

 

 

 

 

 

 

 

The Partners of Telewest Communications (Scotland) Venture

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

/s/

 

 

for and on behalf of

)

/s/

 

 

EDINBURGH CABLE

)

 

 

 

LIMITED PARTNERSHIP

)

 

 

 

by its general partner

)

 

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

 

 

 

 

 

 

 

and by its general partner

)

 

 

 

THESEUS NO.2 LIMITED

)

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

 

 

 

by

)

 

 

 

TELEWEST COMMUNICATIONS

)

/s/

 

 

(SCOTLAND) LIMITED

)

/s/

 

 

 

--------------------------------------------------------------------------------


 

The Partners of Telewest Communications (Cotswolds) Venture

 

 

EXECUTED and DELIVERED as a DEED

)

 

 

for and on behalf of

)

/s/

 

COTSWOLDS CABLE

)

/s/

 

LIMITED PARTNERSHIP

)

 

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

 

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

 

 

by

)

 

 

TELEWEST COMMUNICATIONS

)

/s/

 

(COTSWOLDS) LIMITED

)

/s/

 

 

 

 

 

The Partners of Telewest Communications (South East) Partnership

 

EXECUTED and DELIVERED as a DEED

)

 

 

for and on behalf of

)

/s/

 

ESTUARIES CABLE

)

/s/

 

LIMITED PARTNERSHIP

)

 

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

 

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

 

 

by

)

 

 

TELEWEST COMMUNICATIONS

)

/s/

 

(SOUTH EAST) LIMITED

)

/s/

 

 

 

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

 

 

by

)

 

 

TELEWEST COMMUNICATIONS

)

/s/

 

(SOUTH THAMES ESTUARY) LIMITED

)

/s/

 

 

--------------------------------------------------------------------------------


 

The Partners of Telewest Communications (North East) Partnership

 

EXECUTED and DELIVERED as a DEED

)

 

 

for and on behalf of

)

 

 

TYNESIDE CABLE

)

/s/

 

LIMITED PARTNERSHIP

)

/s/

 

by its general partner

)

 

 

THESEUS NO.1 LIMITED

)

 

 

 

 

 

 

 

 

 

 

and by its general partner

)

 

 

THESEUS NO.2 LIMITED

)

 

 

 

 

 

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

 

 

by

)

 

 

TELEWEST COMMUNICATIONS

)

/s/

 

(NORTH EAST) LIMITED

)

/s/

 

 

 

 

 

EXECUTED and DELIVERED as a DEED

)

 

 

by

)

 

 

TELEWEST COMMUNICATIONS

)

/s/

 

(TYNESIDE) LIMITED

 

/s/

 

 

--------------------------------------------------------------------------------


 

THE MANDATED LEAD ARRANGERS

 

 

 

 

)

 

 

EXECUTED as a DEED by

)

/s/

 

BARCLAYS CAPITAL

)

 

 

 

 

 

 

In the presence of:

 

Ruth Musgrove

 

Address:

 

5 The North Colonnade

 

 

 

Canary Wharf

 

 

 

London

 

 

 

E14 4BB

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

BNP PARIBAS

)

/s/ François Artignan

 

 

)

/s/ Louis Kenna

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

CITIGROUP GLOBAL MARKETS LIMITED

)

/s/

 

 

)

 

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

CREDIT SUISSE FIRST BOSTON, LONDON

)

/s/ Kamlesh Vara

 

 

)

/s/ Tom Muoio

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

DEUTSCHE BANK AG, LONDON

)

/s/

 

 

)

 

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

GE CAPITAL STRUCTURED FINANCE

)

/s/ Gurava Raniwala

 

GROUP LIMITED

)

/s/

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

THE ROYAL BANK OF SCOTLAND PLC

)

/s/ Mike Cunningham

 

 

)

 

 

 

--------------------------------------------------------------------------------


 

THE SENIOR FACILITY AGENT

 

 

 

 

)

 

 

 

)

 

 

EXECUTED as a DEED by

)

/s/

 

BARCLAYS BANK PLC

 

 

 

 

 

 

 

In the presence of:

 

Ruth Musgrove

 

Address:

 

5 The North Colonnade

 

 

 

Canary Wharf

 

 

 

London

 

 

 

E14 4BB

 

 

 

 

 

THE SECOND LIEN FACILITY AGENT

 

 

 

 

 

 

 

 

)

 

 

EXECUTED as a DEED by

)

/s/

 

BARCLAYS BANK PLC

)

 

 

 

 

 

 

In the presence of:

 

Ruth Musgrove

 

Address:

 

5 The North Colonnade

 

 

 

Canary Wharf

 

 

 

London

 

 

 

E14 4BB

 

 

 

 

 

THE SECURITY TRUSTEE

 

 

 

 

)

 

 

EXECUTED as a DEED by

)

/s/

 

BARCLAYS BANK PLC

)

 

 

 

 

 

 

In the presence of:

 

Ruth Musgrove

 

Address:

 

5 The North Colonnade

 

 

 

Canary Wharf

 

 

 

London

 

 

 

E14 4BB

 

 

--------------------------------------------------------------------------------


 

THE SENIOR TCN GROUP LENDERS

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

BARCLAYS BANK PLC

)

/s/

 

 

)

 

 

 

 

 

 

In the presence of:

 

Ruth Musgrove

 

Address:

 

5 The North Colonnade

 

 

 

Canary Wharf

 

 

 

London

 

 

 

E14 4BB

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

BNP PARIBAS

)

/s/ François Artignan  /s/ Louis Kenna

 

 

)

 

 

 

 

 

 

EXECUTED as a DEED  by

)

 

 

CITIBANK, N.A.

)

/s/

 

 

)

 

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

CREDIT SUISSE FIRST BOSTON,

)

/s/ Kamlesh Vara

 

LONDON

)

/s/ Tom Muoio

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

DEUTSCHE BANK AG, LONDON

)

/s/

 

 

)

/s/

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

GE CAPITAL STRUCTURED FINANCE 

)

/s/ Gurava Raniwala

 

GROUP LIMITED

)

/s/

 

 

EXECUTED as a DEED by

)

 

 

THE ROYAL BANK OF SCOTLAND PLC

)

/s/ Mike Cunningham

 

 

)

 

 

 

--------------------------------------------------------------------------------


 

THE SECOND LIEN LENDERS

 

 

 

 

 

 

 

 

)

 

 

EXECUTED as a DEED by

)

/s/

 

BARCLAYS BANK PLC

)

 

 

 

 

 

 

In the presence of:

 

Ruth Musgrove

 

Address:

 

5 The North Colonnade

 

 

 

Canary Wharf

 

 

 

London E14 4BB

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

BNP PARIBAS

)

/s/ François Artignan

 

 

)

/s/ Louis Kenna

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

CITIBANK, N.A.

)

/s/

 

 

)

 

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

CREDIT SUISSE FIRST BOSTON, LONDON

)

/s/ Kamlesh Vara

 

 

)

/s/ Tom Muoio

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

DEUTSCHE BANK AG, LONDON

)

/s/

 

 

)

/s/

 

 

EXECUTED as a DEED by

)

 

 

THE ROYAL BANK OF SCOTLAND PLC

)

/s/ Mike Cunningham

 

 

)

 

 

 

--------------------------------------------------------------------------------


 

THE LESSORS’ AGENT

 

 

 

 

 

 

 

 

)

 

 

EXECUTED as a DEED by

)

/s/

 

LLOYDS TSB LEASING LIMITED

)

 

 

 

 

 

 

 

 

 

 

THE LESSORS

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

LLOYDS (NIMROD) SPECIALIST FINANCE

)

/s/

 

LIMITED

)

 

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

LECKHAMPTON FINANCE LIMITED

)

 

 

(formerly known as Robert Fleming Leasing

)

/s/ J M Shiells

 

(Number 4) Limited

)

 

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

LOMBARD COMMERCIAL LIMITED

)

/s/ J M Shiells

 

 

--------------------------------------------------------------------------------


 

THE LESSEES

 

 

 

 

 

 

 

 

)

/s/

 

EXECUTED as a DEED by

)

/s/

 

THE CABLE CORPORATION LIMITED

 

 

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

THE YORKSHIRE CABLE GROUP

)

/s/

 

LIMITED

)

/s/

 

 

--------------------------------------------------------------------------------


 

THE EXISTING HEDGE COUNTERPARTIES

 

 

 

 

 

 

 

 

)

 

 

EXECUTED as a DEED by

)

 

 

CALYON

)

/s/

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

THE ROYAL BANK OF SCOTLAND PLC

)

/s/ Mike Cunningham

 

 

)

 

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

THE BANK OF NEW YORK

)

/s/

 

 

)

 

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

JP MORGAN CHASE BANK

)

/s/

 

 

)

 

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

BAYERISCHE LANDESBANK

)

/s/

 

GIROZENTRALE

)

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

BARCLAYS BANK PLC

)

/s/

 

 

In the presence of:

 

Ruth Musgrove

 

Address:

 

5 The North Colonnade

 

 

 

Canary Wharf

 

 

 

London

 

 

 

E14 4BB

 

 

--------------------------------------------------------------------------------


 

THE INTERGROUP CREDITORS

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

BRAVO TV LIMITED

)

/s/

 

 

)

/s/

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

CONTINENTAL SHELF 16 LIMITED

)

/s/

 

 

)

/s/

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

ED STONE LIMITED

)

/s/

 

 

)

/s/

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

FLEXTECH (TRAVEL CHANNEL) LIMITED

)

/s/

 

 

)

/s/

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

FLEXTECH 1992 LIMITED

)

/s/

 

 

)

/s/

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

FLEXTECH COMMUNICATIONS LIMITED

)

/s/

 

 

)

/s/

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

FLEXTECH DIGITAL BROADCASTING

)

/s/

 

LIMITED

)

/s/

 

 

--------------------------------------------------------------------------------


 

EXECUTED as a DEED by

)

 

 

FLEXTECH FAMILY CHANNEL LIMITED

)

/s/

 

 

)

/s/

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

FLEXTECH INTERACTIVE LIMITED

)

/s/

 

 

)

/s/

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

FLEXTECH LIVING HEALTH LIMITED

)

/s/

 

 

)

/s/

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

FLEXTECH RIGHTS LIMITED

)

/s/

 

 

)

/s/

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

FLEXTECH TELEVISION LIMITED

)

/s/

 

 

)

/s/

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

FLEXTECH VIDEO GAMES LIMITED

)

/s/

 

 

)

/s/

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

INTERACTIVE DIGITAL SALES LIMITED

)

/s/

 

 

)

/s/

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

MAIDSTONE BROADCASTING

)

/s/

 

 

)

/s/

 

 

--------------------------------------------------------------------------------


 

EXECUTED as a DEED by

)

 

 

STARSTREAM LIMITED

)

/s/

 

 

)

/s/

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

UK LIVING LIMITED

)

/s/

 

 

)

/s/

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

UNITED ARTISTS INVESTMENTS LIMITED

)

/s/

 

 

)

/s/

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

TELEWEST COMMUNICATIONS HOLCO

)

/s/

 

LIMITED

)

/s/

 

 

--------------------------------------------------------------------------------


 

THE INTERGROUP DEBTORS

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

TELEWEST COMMUNICATIONS GROUP

)

/s/

 

LIMITED

)

/s/

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

YORKSHIRE CABLE COMMUNICATIONS

)

/s/

 

LIMITED

)

/s/

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

TELEWEST COMMUNICATIONS

)

/s/

 

NETWORKS LIMITED

)

/s/

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

TELEWEST WORKWISE LIMITED

)

/s/

 

 

)

/s/

 

 

--------------------------------------------------------------------------------


 

THE INTERGROUP DEBTORS

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

TELEWEST COMMUNICATIONS GROUP

)

/s/

 

LIMITED

)

/s/

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

YORKSHIRE CABLE COMMUNICATIONS

)

/s/

 

LIMITED

)

/s/

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

TELEWEST COMMUNICATIONS

)

/s/

 

NETWORKS LIMITED

)

/s/

 

 

 

 

 

 

 

 

 

EXECUTED as a DEED by

)

 

 

TELEWEST WORKWISE LIMITED

)

/s/

 

 

)

/s/

 

 

--------------------------------------------------------------------------------